 



EXHIBIT 10.33
EXECUTION COPY
 
NOTE PURCHASE AND SECURITY AGREEMENT
by and among
RENDEZVOUS FUNDING I,
as the Trust,
THE CONDUIT LENDERS PARTY HERETO,
as Conduit Lenders,
CERTAIN FINANCIAL INSTITUTIONS PARTIES HERETO,
as Alternate Lenders,
CERTAIN FINANCIAL INSTITUTIONS PARTIES HERETO,
as LIBOR Lenders,
CERTAIN FINANCIAL INSTITUTIONS PARTIES HERETO,
as Managing Agents,
BANK OF AMERICA, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
BANC OF AMERICA SECURITIES LLC and
J.P. MORGAN SECURITIES INC.,
as Lead Arrangers,
BARCLAYS BANK PLC,
THE ROYAL BANK OF SCOTLAND PLC, and
DEUTSCHE BANK SECURITIES INC.,
as Co-Lead Arrangers,
CREDIT SUISSE, NEW YORK BRANCH,
as Arranger,
THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Eligible Lender Trustee,
and
SALLIE MAE, INC.,
as Administrator
February 29, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE I

 
        DEFINITIONS

 
       
Section 1.01. Certain Defined Terms
    2  
Section 1.02. Other Terms
    42  
Section 1.03. Computation of Time Periods
    43  
Section 1.04. Calculation of Yield Rate and Certain Fees
    43  
Section 1.05. Time References
    43  
 
        ARTICLE II

 
        THE FACILITY

 
       
Section 2.01. Issuance and Purchase of Notes; Making of Advances
    43  
Section 2.02. The Initial Advance and Subsequent Advances
    45  
Section 2.03. Reduction, Termination or Increase of the Maximum Financing Amount
and Prepayment of the Notes
    47  
Section 2.04. The Accounts
    49  
Section 2.05. Transfers from Collection Account
    50  
Section 2.06. Capitalized Interest Account and Reserve Account
    54  
Section 2.07. Transfers from the Capitalized Interest Account and Reserve
Account
    55  
Section 2.08. Management of Trust Accounts
    56  
Section 2.09. [RESERVED]
    58  
Section 2.10. Grant of a Security Interest
    58  
Section 2.11. Evidence of Debt
    59  
Section 2.12. Payments by the Trust
    60  
Section 2.13. Payment of Stamp Taxes, Etc.
    60  
Section 2.14. Sharing of Payments, Etc.
    60  
Section 2.15. Yield Protection
    61  
Section 2.16. Extension of Scheduled Maturity Date
    62  
Section 2.17. Servicer Advances
    63  
Section 2.18. Release and Transfer of Pledged Collateral
    63  
Section 2.19. Effect of Release
    65  
Section 2.20. Taxes
    65  

i 



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement

         
Section 2.21. Replacement or Repayment of Facility Group
    69  
Section 2.22. Notice of Amendments to Program Support Agreements
    70  
Section 2.23. Lender Holding Account
    71  
Section 2.24. Deliveries by Administrative Agent
    72  
Section 2.25. Mark-to-Market Valuation
    72  
Section 2.26. Inability to Determine Rates
    74  
Section 2.27. Calculation of Monthly Yield
    74  
 
        ARTICLE III

 
        THE NOTES

 
       
Section 3.01. Form of Notes Generally
    75  
Section 3.02. Securities Legend
    75  
Section 3.03. Priority
    76  
Section 3.04. Execution and Dating
    76  
Section 3.05. Registration, Registration of Transfer and Exchange, Transfer
Restrictions
    76  
Section 3.06. Mutilated, Destroyed, Lost and Stolen Notes
    77  
Section 3.07. Persons Deemed Owners
    78  
Section 3.08. Cancellation
    78  
Section 3.09. CUSIP/DTC Listing
    78  
Section 3.10. Legal Final Maturity Date
    78  
 
        ARTICLE IV

 
        CONDITIONS TO CLOSING DATE AND ADVANCES

 
       
Section 4.01. Conditions Precedent to Closing Date
    79  
Section 4.02. Conditions Precedent to Advances
    81  
Section 4.03. Condition Subsequent to Advances (other than the Initial Advance)
    86  
Section 4.04. Conditions Precedent to Addition of New Seller
    86  
 
        ARTICLE V

 
        REPRESENTATIONS AND WARRANTIES

 
       
Section 5.01. General Representations and Warranties of the Trust
    87  
Section 5.02. Representations and Warranties of the Trust Regarding the
Administrative Agent’s Security Interest
    91  

ii 



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement

         
Section 5.03. Particular Representations and Warranties of the Trust
    92  
Section 5.04. Repurchase of Student Loans; Reimbursement
    93  
Section 5.05. Administrator Actions Attributable to the Trust
    93  
 
        ARTICLE VI

 
        COVENANTS OF THE TRUST

 
       
Section 6.01. Preservation of Separate Existence
       
Section 6.02. Notice of Termination Event, Potential Termination Event or
Amortization Event
    94  
Section 6.03. Notice of Material Adverse Change
    94  
Section 6.04. Compliance with Laws; Preservation of Corporate Existence; Code of
Conduct
    94  
Section 6.05. Enforcement of Obligations
    95  
Section 6.06. Maintenance of Books and Records
    96  
Section 6.07. Fulfillment of Obligations
    96  
Section 6.08. Notice of Material Litigation
    96  
Section 6.09. Notice of Relocation
    96  
Section 6.10. Rescission or Modification of Trust Student Loans and Transaction
Documents.
    96  
Section 6.11. Liens
    97  
Section 6.12. Sales of Assets; Consolidation/Merger
    99  
Section 6.13. Change in Business
    99  
Section 6.14. Residual Interest
    99  
Section 6.15. General Reporting Requirements
    99  
Section 6.16. Inspections
    101  
Section 6.17. ERISA
    101  
Section 6.18. Servicers
    102  
Section 6.19. Acquisition, Financing, Collection and Assignment of Student Loans
    102  
Section 6.20. Administration and Collection of Trust Student Loans
    102  
Section 6.21. Obligations of the Trust With Respect to Pledged Collateral
    102  
Section 6.22. Asset Coverage Requirement
    102  
Section 6.23. Amendment of Organizational Documents
    102  
Section 6.24. Amendment of Underwriting Guidelines or Servicing Policies
    102  
Section 6.25. No Payments on Excess Distribution Certificate
    103  

iii 



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement

         
Section 6.26. Borrower Benefit Programs
    103  
Section 6.27. Required Ratings
    103  
Section 6.28. Competing Financing Transactions
    103  
Section 6.29. Initial Advances
    104  
Section 6.30. Initial Pool
    104  
Section 6.31. Swap Transaction
    104  
 
        ARTICLE VII

 
        AMORTIZATION EVENTS AND TERMINATION EVENTS

 
       
Section 7.01. Amortization Events
    105  
Section 7.02. Termination Events
    106  
Section 7.03. Remedies
    109  
Section 7.04. Setoff
    110  
 
        ARTICLE VIII

 
        INDEMNIFICATION

 
       
Section 8.01. Indemnification by the Trust
    110  
Section 8.02. Indemnification by SLM Corporation
    111  
 
        ARTICLE IX

 
        ADMINISTRATIVE AGENT, SYNDICATION AGENT AND MANAGING AGENTS

 
       
Section 9.01. Authorization and Action of Administrative Agent and Syndication
Agent
    111  
Section 9.02. Authorization and Action of Managing Agents
    112  
Section 9.03. Agency Termination
    113  
Section 9.04. Administrative Agent’s, Syndication Agent’s and Managing Agent’s
Reliance, Etc
    113  
Section 9.05. Administrative Agent, Syndication Agent, Managing Agents and
Affiliates
    114  
Section 9.06. Decision to Purchase Notes and Make Advances
    114  
Section 9.07. Successor Administrative Agent or Syndication Agent
    115  
Section 9.08. Successor Managing Agents
    116  
Section 9.09. Reimbursement
    116  
Section 9.10. Notice of Amortization Events, Termination Events, Potential
Amortization Events, Potential Termination                   Events or Servicer
Defaults
    117  

iv 



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement

          ARTICLE X

 
        MISCELLANEOUS

 
       
Section 10.01. Amendments, Etc
    117  
Section 10.02. Notices; Non-Public Information, Etc
    119  
Section 10.03. No Waiver; Remedies; Limitation of Liability
    121  
Section 10.04. Successors and Assigns; Binding Effect
    121  
Section 10.05. Survival
    127  
Section 10.06. Governing Law
    128  
Section 10.07. Submission to Jurisdiction; Waiver of Jury Trial; Appointment of
Service Agent
    128  
Section 10.08. Costs and Expenses
    129  
Section 10.09. Bankruptcy Non-Petition and Limited Recourse
    129  
Section 10.10. Recourse Against Certain Parties
    130  
Section 10.11. Execution in Counterparts; Severability
    130  
Section 10.12. Confidentiality
    131  
Section 10.13. Section Titles
    132  
Section 10.14. Entire Agreement
    132  
Section 10.15. No Petition
    132  
Section 10.16. Excess Funds
    133  
Section 10.17. Eligible Lender Trustee
    133  
Section 10.18. USA PATRIOT Act Notice
    133  

v 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
  COMMITMENTS
EXHIBIT B
  RESERVED
EXHIBIT C
  INELIGIBLE INSTITUTIONS
EXHIBIT D
  FORM OF MONTHLY REPORT
EXHIBIT E
  FORM OF ADVANCE REQUEST
EXHIBIT F
  FORM OF MONTHLY ADMINISTRATIVE AGENT’S REPORT
EXHIBIT G
  FORM OF NOTICE OF RELEASE
EXHIBIT H
  FORM OF PRO FORMA REPORT (SECTION 2.18(b)(ii))
EXHIBIT I
  FORM OF RELEASE RECONCILIATION STATEMENT
EXHIBIT J
  FORM OF 2.20(d) CERTIFICATE
EXHIBIT K
  FORM OF VARIABLE FUNDING NOTE
EXHIBIT L
  RESERVED
EXHIBIT M
  FORM OF ADVANCE RECONCILIATION STATEMENT
EXHIBIT N
  NOTICE ADDRESSES

 



--------------------------------------------------------------------------------



 



NOTE PURCHASE AND SECURITY AGREEMENT
THIS NOTE PURCHASE AND SECURITY AGREEMENT (this “Agreement”) is made as of
February 29, 2008, among RENDEZVOUS FUNDING I, a statutory trust duly organized
under the laws of the State of Delaware, as the trust hereunder (the “Trust”),
SALLIE MAE, INC., a Delaware corporation, as administrator (the
“Administrator”), THE BANK OF NEW YORK TRUST COMPANY, N.A., a national banking
association, as the eligible lender trustee hereunder (the “Eligible Lender
Trustee”), J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC, as
lead arrangers (the “Lead Arrangers”), BARCLAYS BANK PLC, THE ROYAL BANK OF
SCOTLAND PLC and DEUTSCHE BANK SECURITIES INC., as co-lead arrangers (the
“Co-Lead Arrangers”), CREDIT SUISSE, NEW YORK BRANCH, as arranger (the
“Arranger”), the CONDUIT LENDERS (as hereinafter defined) from time to time
parties hereto, the ALTERNATE LENDERS (as hereinafter defined) from time to time
parties hereto, the LIBOR LENDERS (as hereinafter defined) from time to time
parties hereto, JPMORGAN CHASE BANK, N.A., a national banking association, BANK
OF AMERICA, N.A., a national banking association, BARCLAYS BANK PLC, a public
limited company organized under the laws of England and Wales, THE ROYAL BANK OF
SCOTLAND PLC, a bank organized under the laws of Scotland, DEUTSCHE BANK AG, NEW
YORK BRANCH, a German banking corporation acting through its New York Branch,
and CREDIT SUISSE, NEW YORK BRANCH, the New York branch of a Swiss banking
corporation, each as agent on behalf of its related LIBOR Lender or its related
Conduit Lenders, Alternate Lenders and Program Support Providers (as hereinafter
defined) (and together with any other similar financial institutions which
become parties hereto, collectively, the “Managing Agents”), JPMORGAN CHASE
BANK, N.A., as syndication agent hereunder (in such capacity, the “Syndication
Agent”), and BANK OF AMERICA, N.A., as the administrative agent for the Conduit
Lenders, Alternate Lenders, LIBOR Lenders and Managing Agents (in such capacity,
the “Administrative Agent”).
PRELIMINARY STATEMENTS
     WHEREAS, the Conduit Lenders are special purpose entities engaged in the
business of issuing promissory notes and obtaining funding (directly or
indirectly) in the commercial paper market and purchasing notes of certain
entities for the purpose of financing financial assets of such entities; and
     WHEREAS, the LIBOR Lenders are financial institutions engaged in the
business of purchasing notes of certain entities for the purpose of financing
financial assets of such entities; and
     WHEREAS, the Depositor will purchase certain Eligible Private Credit Loans
in accordance with the Purchase Agreements; and
     WHEREAS, the Trust will purchase certain Eligible Private Credit Loans in
accordance with the Sale Agreement; and

 



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
WHEREAS, the Eligible Lender Trustee will maintain legal title of the Trust
Student Loans on behalf of the Trust in accordance with the terms of the Trust
Agreement; and
     WHEREAS, the Trust desires to fund such purchases through the issuance of
variable funding notes (the “Notes”) and the sale of such Notes to the Managing
Agents for the benefit of the Conduit Lenders, the LIBOR Lenders and the
Alternate Lenders, as applicable, on the terms and conditions set forth herein;
and
     WHEREAS, the Conduit Lenders may, from time to time, assign all or a part
of such Notes or assign interests therein or commitments to purchase or fund
such Notes to the Alternate Lenders or to certain Program Support Providers (as
hereinafter defined) pursuant to the terms of the Program Support Agreements (as
hereinafter defined); and
     WHEREAS, each of the Managing Agents is willing to act as the agent on
behalf of its related LIBOR Lender or on behalf of each of its related Conduit
Lenders, Alternate Lenders and Program Support Providers, as applicable,
pursuant to this Agreement and the corresponding Program Support Agreements.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01. Certain Defined Terms. Certain capitalized terms used
throughout this Agreement are defined above or in this Section.
     As used in this Agreement and its exhibits, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined unless otherwise noted).
     “Additional Student Loan” means any Student Loan that becomes a Trust
Student Loan after the Closing Date.
     “Adjusted Cash Income” means, for any period, Adjusted Revenue for such
period less Operating Expenses for such period.
     “Adjusted Pool Balance” means, as of any date:
     (a) (i) the aggregate of the Principal Balance of each Eligible Private
Credit Loan acquired by the Trust on or prior to the Valuation Date set forth in
the most recent Valuation Report multiplied by the Applicable Percentage for
such Eligible Private Credit Loan, determined by reference to the most recent
Valuation Report, plus (ii) the Collateral Value of each Eligible Private Credit
Loan acquired by the Trust since the Valuation Date set forth in the most recent
Valuation Report, minus (iii) the aggregate of the Principal Balance of each
Eligible Private Credit Loan that was subject to a release pursuant to Section
2.18 since the Valuation

2



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Date set forth in the most recent Valuation Report, multiplied by the Applicable
Percentage for such Eligible Private Credit Loan, minus
     (b) the Excess Concentration Amount multiplied by the weighted average
Applicable Percentage for all Eligible Private Credit Loans.
     “Adjusted Revenue” means, for any period, (a) the sum, without duplication,
of all items which would fairly be presented in the consolidated income
statement of SLM Corporation and its consolidated subsidiaries for such period
(subject to normal year-end adjustments) prepared in accordance with GAAP as (i)
“total interest income” and (ii) “total other income,” less (b) the sum of (i)
“provisions for losses,” (ii) “gains on student loan securitizations” and (iii)
“servicing and securitization revenue,” eliminating (c) “total net impact of
SFAS No. 133 derivative accounting,” and including (d) “net interest income on
securitized loans, after provisions for losses,” in the case of (c) and
(d) above as currently reported in SLM Corporation’s most recent Form 10-Q or
Form 10-K, as applicable, under “RESULTS OF OPERATIONS” – “Alternative
Performance Measures” or as subsequently identified in writing by SLM
Corporation.
     “Administrative Agent” means Bank of America, N.A., a national banking
association, and its successors and assigns, in its capacity as agent of the
Conduit Lenders, the Managing Agents, the LIBOR Lenders and the Alternate
Lenders hereunder.
     “Administrative Agent Fees” means the fees, reasonable expenses and charges
of the Administrative Agent, including reasonable legal fees and expenses, as
set forth in the Administrative Agent and Syndication Agent Fee Letter.
     “Administrative Agent and Syndication Agent Fee Letter” means the
Administrative Agent and Syndication Agent Fee Letter, dated as of the Closing
Date, among the Trust, the Administrative Agent and the Syndication Agent.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Administration Account” means the special account created pursuant to
Section 2.04(b).
     “Administration Agreement” means the Administration Agreement, dated as of
the Closing Date, among the Depositor, the Trust, the Eligible Lender Trustee,
the Master Servicer, the Administrator and the Administrative Agent.
     “Administrator Fee” means, for each calendar month, a fee payable to the
Administrator monthly in arrears equal to $10,000.
     “Administrator” means Sallie Mae, Inc., a Delaware corporation, and its
successors and assigns, in its capacity as administrator of the Trust in
accordance with the Administration Agreement.
     “Administrator Default” has the meaning assigned to such term in Section
5.01 of the Administration Agreement.

3



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     “Advance” means an advance, including a Purchase Price Advance, an Excess
Collateral Advance or a Capitalized Interest Advance, made by the Lenders
pursuant to Article II.
     “Advance Date” means, with respect to any Advance, the date on which such
Advance is made.
     “Advance Reconciliation Statement” has the meaning assigned to such term in
Section 4.03.
     “Advance Request” has the meaning assigned to such term in Section 2.02(b).
     “Adverse Claim” means a lien, security interest, charge, encumbrance or
other right or claim or restriction in favor of any Person (including any UCC
financing statement or similar instrument filed against the assets of that
Person) other than, with respect to the Pledged Collateral, any lien, security
interest, charge, encumbrance or other right or claim or restriction in favor of
the Administrative Agent, for the benefit of the Secured Creditors.
     “Affected Party” means the Administrative Agent, the Syndication Agent,
each Co-Valuation Agent, each LIBOR Lender, each Conduit Lender, each Managing
Agent, each Alternate Lender, each Program Support Provider and any permitted
assignee or participant of any LIBOR Lender, any Conduit Lender, any Alternate
Lender or any Program Support Provider.
     “Affiliate” means, when used with respect to a Person, any other Person
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities, membership interests, by contract or otherwise.
     “Agent Parties” has the meaning assigned to such term in Section 10.02(c).
     “Aggregate Note Balance” means, as of any date of determination, the
aggregate principal amount of all Notes Outstanding, after giving effect to
(i) all distributions applied to principal on the Notes on such date of
determination and (ii) any Advances made on such date of determination.
     “Agreement” means this Note Purchase and Security Agreement, together with
all exhibits and appendices attached hereto as the same may be amended,
restated, supplemented or otherwise modified from time to time hereafter.
     “Alternate Lender” means any financial institution identified as an
Alternate Lender on Exhibit A attached hereto as such Exhibit may be amended,
restated or otherwise revised from time to time, and any successors or assigns
(subject to Section 10.04).
     “Amortization Event” has the meaning assigned to such term in Section 7.01.
     “Amortization Period” means the period commencing on the occurrence of an
Amortization Event and ending on the earliest of (a) the date the Notes and all
other Obligations

4



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
are paid in full, (b) 90 days from the occurrence of such Amortization Event and
(c) the occurrence of a Termination Event.
     “Amortization Period Rate” means, (a) during the first 30 days following
the commencement of the Amortization Period, the Base Rate plus 1.00% per annum,
(b) during the second 30 days following the commencement of the Amortization
Period, the Base Rate plus 1.50% per annum and (c) thereafter, until the
Termination Date, the Base Rate plus 2.00% per annum.
     “Applicable Margin” means, with respect to any Advance and any Lender, the
Applicable Margin as set forth in the Lenders Fee Letter.
     “Applicable Percentage” has the meaning set forth in the Side Letter.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of any
entity that administers or manages a Lender.
     “Arranger” means Credit Suisse, New York Branch.
     “Arrangers” means collectively, the Lead Arrangers, the Co-Lead Arrangers
and the Arranger.
     “Asset Coverage Ratio” means, on the last day of each calendar month, and
as of any other date of determination, the ratio (expressed as a percentage) of
(a) the sum of (i) the Adjusted Pool Balance as of such date plus (ii) (without
duplication) any accrued and unpaid interest thereon as of such date plus
(iii) funds (including Eligible Investments) on deposit in the Collection
Account, the Administration Account, the Capitalized Interest Account and the
Reserve Account, if any, as of such date, to (b) the Reported Liabilities as of
such date and rounding to the nearest second decimal place.
     “Assignee Group” means two or more assignees that meet the requirements to
be an assignee under Section 10.04(b) and that are Affiliates of one another or
two or more Approved Funds managed by the same investment advisor.
     “Assignment Amount” means, with respect to an Alternate Lender at the time
of any assignment pursuant to Section 10.04(g), an amount equal to the lesser of
(a) such Alternate Lender’s pro rata share of the aggregate principal amount of
the Notes requested by the related Conduit Lender to be assigned at such time
plus any accrued and unpaid interest owed thereon at the applicable CP Rate and
(b) such Alternate Lender’s unused Assignment Commitment (minus the unrecovered
principal amount of such Alternate Lender’s investments pursuant to the Program
Support Agreement to which it is a party).
     “Assignment Commitment” means, with respect to an Alternate Lender, such
Alternate Lender’s Commitment multiplied by 1.02.
     “Authorized Officer” means:

5



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (a) with respect to the Trust, any officer of the Eligible Lender Trustee
who is authorized to act for the Eligible Lender Trustee in matters relating to
the Trust pursuant to the Transaction Documents and who is identified on the
list of Authorized Officers delivered by the Eligible Lender Trustee to the
Administrative Agent on the Closing Date (as such list may be modified or
supplemented by the Eligible Lender Trustee from time to time thereafter and
delivered to the Administrative Agent);
     (b) with respect to the Administrator, any officer of the Administrator who
is authorized to act for the Administrator in matters relating to itself or to
the Trust and to be acted upon by the Administrator pursuant to the Transaction
Documents and who is identified on the list of Authorized Officers delivered by
the Administrator to the Administrative Agent on the Closing Date (as such list
may be modified or supplemented by the Administrator from time to time
thereafter and delivered to the Administrative Agent);
     (c) with respect to the Depositor, any officer of the Depositor who is
authorized to act for the Depositor in matters relating to itself or to be acted
upon by the Depositor pursuant to the Transaction Documents and who is
identified on the list of Authorized Officers delivered by the Depositor to the
Administrative Agent on the Closing Date (as such list may be modified or
supplemented by the Depositor from time to time thereafter and delivered to the
Administrative Agent);
     (d) with respect to the Master Servicer, any officer of the Master Servicer
who is authorized to act for the Master Servicer in matters relating to itself
or to be acted upon by the Master Servicer pursuant to the Transaction Documents
and who is identified on the list of Authorized Officers delivered by the Master
Servicer to the Administrative Agent on the Closing Date (as such list may be
modified or supplemented by the Master Servicer from time to time thereafter and
delivered to the Administrative Agent);
     (e) with respect to the Eligible Lender Trustee, any officer of the
Eligible Lender Trustee who is authorized to act for the Eligible Lender Trustee
in matters relating to itself or to be acted upon by the Eligible Lender Trustee
pursuant to the Transaction Documents and who is identified on the list of
Authorized Officers delivered by the Eligible Lender Trustee to the
Administrative Agent on the Closing Date (as such list may be modified or
supplemented by the Eligible Lender Trustee from time to time thereafter and
delivered to the Administrative Agent);
     (f) with respect to SLM Corporation, chief executive officer, chief
financial officer, president, any vice president, treasurer or other senior
officer of SLM Corporation who is authorized to act for SLM Corporation in
matters relating to itself or to be acted upon by SLM Corporation pursuant to
the Transaction Documents and who is identified on the list of Authorized
Officers delivered by SLM Corporation to the Administrative Agent on the Closing
Date (as such list may be modified or supplemented by SLM Corporation from time
to time thereafter and delivered to the Administrative Agent); and
     (g) with respect to the Administrative Agent, any officer of the
Administrative Agent who is authorized to act for the Administrative Agent in
matters relating to itself or to be acted upon by the Administrative Agent
pursuant to the Transaction Documents and who is identified on the list of
Authorized Officers delivered by the Administrative Agent to the Administrator
and

6



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
the Eligible Lender Trustee on the Closing Date (as such list may be modified or
supplemented by the Administrative Agent from time to time thereafter and
delivered to the Administrator and the Eligible Lender Trustee).
     “Available Funds” means, with respect to a Settlement Date, the sum of the
following amounts received into the Collection Account with respect to the
related Settlement Period:
     (a) all collections of principal, interest and other fees and amounts on
the Trust Student Loans;
     (b) all Liquidation Proceeds from any Trust Student Loans which became
Liquidated Student Loans during that Settlement Period in accordance with the
Servicer’s applicable Servicing Policies, plus all Recoveries on Liquidated
Student Loans which were written off in prior Settlement Periods or during that
Settlement Period;
     (c) the aggregate amounts received during that Settlement Period for those
Trust Student Loans (i) repurchased by the applicable Seller or the Depositor,
as applicable, (ii) purchased by the Servicer or its assignee or (iii) sold
pursuant to Section 3.11 of the Servicing Agreement;
     (d) amounts received by the Trust pursuant to Sections 3.01 and 3.12 of the
Servicing Agreement during that Settlement Period as to yield or principal
adjustments other than deposits into the Borrower Benefit Account;
     (e) investment earnings for that Settlement Period earned on investments in
the Trust Accounts during such Settlement Period;
     (f) [reserved];
     (g) amounts, if any, transferred into the Collection Account from the
Capitalized Interest Account in excess of the Required Capitalized Interest
Account Balance, calculated as of the end of the Settlement Period related to
that Settlement Date;
     (h) amounts, if any, transferred into the Collection Account from the
Reserve Account in excess of the Reserve Account Specified Balance, calculated
as of the end of the Settlement Period related to that Settlement Date;
     (i) amounts, if any, transferred into the Collection Account from the
Borrower Benefit Account to offset reductions in yield on affected Trust Student
Loans during the related Settlement Period;
     (k) amounts, if any, received by the Trust from SLM Corporation under the
Revolving Credit Agreement and which have been deposited into the Collection
Account;
     (l) all proceeds from any Permitted Release (to the extent such proceeds
were not previously used to prepay the Aggregate Note Balance or used to
purchase new Eligible Private Credit Loans);

7



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (m) amounts received, if any, in respect of insurance proceeds; and
     (n) all other Collections or other amounts deposited into the Collection
Account for application pursuant to Section 2.05(b) on the applicable Settlement
Date;
     provided, that if on any Settlement Date, there would not be sufficient
funds, after application of Available Funds, as defined above, and application
of amounts available from the Capitalized Interest Account and the Reserve
Account, in that order, to pay any of the items specified in clauses (i) through
(v) of Section 2.05(b), then Available Funds for that Settlement Date will
include, in addition to the Available Funds as defined above, amounts on deposit
in the Collection Account, or amounts held by the Administrative Agent for
deposit into the Collection Account which would have constituted Available Funds
for the Settlement Date immediately succeeding that Settlement Date, up to the
amount necessary to pay such items, and the Available Funds for the immediately
succeeding Settlement Date will be adjusted accordingly.
     “Average Student Loans in Repayment Outstanding” means, with respect to any
portfolio of Student Loans, the average daily Principal Balance of the portion
of such Student Loans that are in repayment status (including Student Loans in
forbearance and extended forbearance status) over the related reporting period.
     “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended from time to time, and any successor statute.
     “Base Rate” means, for any day, a rate per annum determined by the
Administrative Agent equal to the higher of (a) the Prime Rate for such day and
(b) the sum of 0.50% plus the Federal Funds Rate for such day.
     “Base Rate Advance” means an Advance funded with reference to the Base
Rate.
     “Benefit Plan” means any employee benefit plan as defined in Section 3(3)
of ERISA in respect of which the Trust or any ERISA Affiliate is, or at any time
during the immediately preceding six years was, an “employer” as defined in
Section 3(5) of ERISA.
     “Borrower Benefit Account” means the special account created pursuant to
Section 2.04(c).
     “Business Day” means a day of the year other than a Saturday or a Sunday or
other day on which (a) banks are not authorized or required to close in
Charlotte, North Carolina or New York, New York and (b) trust companies are not
authorized or required to close in Wilmington, Delaware; provided, however, if
the term “Business Day” is used in connection with the LIBOR Rate, it means any
day on which (x) dealings in dollar deposits are carried on in the London
interbank market and (y) banks are not authorized or required to close in New
York, New York.
     “Capitalized Interest Account” means the special account created pursuant
to Section 2.06(a).
     “Capitalized Interest Account Funding Event” means (i) an event which
occurs as of any date on which an Advance has been requested and after giving
effect to such Advance, the

8



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Aggregate Note Balance plus the Capitalized Interest Account Specified Balance
exceeds the Maximum Financing Amount, (ii) the third Business Day preceding the
Scheduled Maturity Date, or (iii) the last day of the Revolving Period under
clause (ii) or (iii) of the definition of Revolving Period.
     “Capitalized Interest Account Specified Balance” means, at any time, the
sum, for each Eligible Private Credit Loan that is a Trust Student Loan, of the
percentage specified for such Eligible Private Credit Loan, as set forth in
Schedule 1 to the Side Letter, multiplied by the Principal Balance thereof on
the date the Trust acquired such Eligible Private Credit Loan.
     “Capitalized Interest Advance” means an Advance made upon a Capitalized
Interest Account Funding Event or as provided in Section 2.21(b), the proceeds
of which are to be deposited into the Capitalized Interest Account.
     “Capitalized Interest Step-Down Amount” means, (i) on the Settlement Date
immediately following the first anniversary of the end of the Revolving Period
provided that at least 45% of the Trust Student Loans by aggregate principal
balance are loans in repayment that are not more than 30 days past due as of the
end of the most recent Settlement Period, the amount, if any, by which the funds
on deposit in the Capitalized Interest Account exceed the product of (x) 5.50%
and (y) the sum of the aggregate balance of the Trust Student Loans and the
amount on deposit in the Capitalized Interest Account as of the related
Settlement Date;
     (ii) on the Settlement Date immediately following the second annual
anniversary of the end of the Revolving Period, provided that at least 60% of
the Trust Student Loans by aggregate principal balance are loans in repayment
that are not more than 30 days past due as of the end of the most recent
Settlement Period, the amount, if any, by which the funds on deposit in the
Capitalized Interest Account exceed the product of (x) 3.50% and (y) the sum of
the aggregate balance of the Trust Student Loans and the amount on deposit in
the Capitalized Interest Account as of the related Settlement Date; and
     (iii) on the Settlement Date immediately following the third anniversary of
the end of the Revolving Period, provided that at least 80% of the Trust Student
Loans by aggregate principal balance are loans in repayment that are not more
than 30 days past due as of the end of the most recent Settlement Period the
amount, if any, by which the funds on deposit in the Capitalized Interest
Account exceed the product of (x) 1.50% and (y) the sum of the aggregate balance
of the Trust Student Loans and the amount on deposit in the Capitalized Interest
Account as of the related Settlement Date.
     “Carryover Servicing Fee” has the meaning specified in Attachment A to the
Servicing Agreement.
     “Change of Control” means (i) a merger or consolidation of the Trust, the
Administrator, any Seller, the Depositor or the Master Servicer, as applicable,
into another Person (other than an Affiliate of SLM Corporation), (ii) any
merger or consolidation to which the Trust, the Administrator, any Seller, the
Depositor or the Master Servicer, as applicable, shall be a party resulting in
the creation of another Person (other than an Affiliate of SLM Corporation),
(iii) any Person (other than an Affiliate of SLM Corporation) succeeding to the

9



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
properties and assets of the Trust, the Administrator, any Seller, the Depositor
or the Master Servicer, as applicable, substantially as a whole or (iv) an event
or series of events by which any Person (other than an Affiliate of SLM
Corporation) acquires the right to vote more than 50% of the common stock or
other voting interest of the Trust, the Administrator, any Seller, the Depositor
or the Master Servicer, as applicable.
     “Closing Date” means February 29, 2008.
     “Co-Lead Arrangers” means Barclays Bank PLC, The Royal Bank Of Scotland PLC
and Deutsche Bank Securities Inc.
     “Co-Valuation Agents” means J.P. Morgan Securities Inc., Banc of America
Securities LLC and Deutsche Bank Securities Inc., or any other entity appointed
as a successor Co-Valuation Agent pursuant to the Valuation Agent Agreement.
     “Co-Valuation Agents Fees” means the fees and charges, if any, of the
Co-Valuation Agents, including reasonable legal fees and expenses, payable to
the Co-Valuation Agents pursuant to the Valuation Agent Fee Letter.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute and the regulations promulgated and rulings
issued thereunder.
     “Collateral Value” means, with respect to each pool of Eligible Private
Credit Loans to be added to the Trust Student Loans in connection with a
particular Purchase Price Advance, an amount equal to the product of the
weighted average percentage referred to in clause (a)(i) of the definition of
Applicable Percentage for such pool and the aggregate Principal Balance of such
pool; provided, however, that if the Applicable Percentage set forth in the most
recent Valuation Report is the percentage referred to in clause (a)(ii) or
(a)(iii) of the definition of Applicable Percentage, then in calculating each of
the percentages used in determining the weighted average percentage referred to
in clause (a)(i) of the definition of Applicable Percentage for such pool, each
such percentage shall be multiplied by a fraction the numerator of which is the
lower of the percentages calculated pursuant to clause (a)(ii) and (a)(iii) of
the definition of Applicable Percentage in the most recent Valuation Report and
the denominator of which is the weighted average percentage calculated pursuant
to clause (a)(i) of the definition of Applicable Percentage in the most recent
Valuation Report.
     “Collection Account” means the special account created pursuant to Section
2.04(a).
     “Collections” means (a) all amounts received with respect to principal and
interest and other proceeds, payments and reimbursements, including Recoveries,
with respect to any Trust Student Loan and any other collection of cash with
respect to such Trust Student Loan and (b) all other cash collections and other
cash proceeds of the Pledged Collateral (including, without limitation, in each
of clauses (a) and (b) above, each of the items enumerated in the definition of
Available Funds with respect to any Settlement Period).
     “Commitment” means (i) with respect to a Lender, the obligation, if any, of
such Lender to fund Advances pursuant to this Agreement in the amount stated to
be such Lender’s “Commitment” on Exhibit A attached hereto, as such Exhibit may
be amended, restated or

10



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
otherwise revised from time to time and (ii) with respect to a Facility Group,
the aggregate Commitment of the Lenders within such Facility Group, in each case
as such Commitment may be reduced or increased pursuant to Section 2.03.
     “Committed Conduit Lender” means any Conduit Lender that has a Commitment
and any of its successors or assigns (subject to Section 10.04).
     “Competing Financing Transaction” has the meaning assigned to such term in
Section 6.28.
     “Conduit Assignee” means any special purpose entity that finances its
activities directly or indirectly through asset backed commercial paper and is
administered by a Managing Agent or any Affiliate of a Managing Agent and
designated by such Managing Agent from time to time to accept an assignment from
such Managing Agent’s related Conduit Lender of outstanding Advances; provided,
however, that with respect to any Conduit Lender with a Commitment hereunder,
such Conduit Assignee must be an assignee with respect to such Commitment.
     “Conduit Lender” means any special purpose entity identified as a Conduit
Lender on Exhibit A attached hereto, as such Exhibit may be amended, restated or
otherwise revised from time to time, and any successors or assigns (subject to
Section 10.04).
     “Consolidated Tangible Net Worth” means, as of any date of determination,
the consolidated stockholders’ equity of SLM Corporation and its consolidated
subsidiaries, determined in accordance with GAAP, less their consolidated
Intangible Assets, all determined as of such date.
     “Consolidation Loan” means a loan made to a borrower which loan
consolidates such borrower’s Student Loans.
     “Consumer Credit Laws” means all applicable federal, state and local
statutes, regulations and other laws relating to consumer credit, usury,
education lending, loan brokers, fair credit billing, fair credit reporting,
fair debt collection practices, privacy, disclosure, unfair or deceptive trade
practices, marketing practices or consumer protection, including (without
limitation) the Equal Credit Opportunity Act, the Fair Credit Reporting Act, the
Fair Debt Collection Practices Act, the Gramm-Leach-Bliley Act, the Truth in
Lending Act, the Federal Trade Commission Act, and any regulations under such
statutes.
     “CP” means the commercial paper notes issued from time to time by means of
which a Conduit Lender (directly or indirectly) obtains financing.
     “CP Advance” means an Advance made through the issuance of CP.
     “CP Rate” means, for any Settlement Period, for any Conduit Lender, for the
portion of the Aggregate Note Balance funded by such Conduit Lender directly or
indirectly with CP, the rate equivalent to the weighted average cost (as
determined by the applicable Managing Agent and which shall include Dealer Fees,
incremental carrying costs incurred with respect to CP maturing on dates other
than those on which corresponding funds are received by the Conduit Lender,
other borrowings by the Conduit Lender to fund any Advances hereunder or its
related

11



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
commercial paper issuer if the Conduit Lender does not itself issue commercial
paper (other than under any Program Support Agreement), actual costs of swapping
foreign currencies into dollars to the extent the CP is issued in a market
outside the U.S. and any other costs associated with the issuance of CP) of or
related to the issuance of CP that are allocated, in whole or in part, by the
Conduit Lender or the applicable Managing Agent to fund or maintain such portion
of the Aggregate Note Balance (and which may be also allocated in part to the
funding of other assets of the Conduit Lender); provided, however, that if the
rate (or rates) is a discount rate, then the rate (or if more than one rate, the
weighted average of the rates) shall be the rate resulting from converting such
discount rate (or rates) to an interest -bearing equivalent rate per annum.
     “Cutoff Date” means the Initial Cutoff Date or any Subsequent Cutoff Date,
as applicable.
     “Dealer Fees” means a commercial paper dealer fee, payable to each Conduit
Lender, of not greater than five basis points per annum on the amount of CP
Advances made by such Conduit Lender.
     “Debt” means, with respect to any Person, (a) indebtedness of such Person
for borrowed money; (b) obligations of such Person evidenced by bonds,
debentures, notes, letters of credit, interest rate and currency swaps or other
similar instruments; (c) obligations of such Person to pay the deferred purchase
price of property or services; (d) obligations of such Person as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases; (e) obligations secured by an Adverse Claim upon property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such obligations; (f) obligations of such Person under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of other Persons of the
kinds referred to in clauses (a) through (e) above; (g) all obligations of such
Person upon which interest charges are customarily paid; (h) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person; (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances or as an account
party in respect of letters of credit and letters of guaranty; (j) all
obligations of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such obligations provide that such Person is
not liable therefor; and (k) any other liabilities of such Person which would be
treated as indebtedness in accordance with GAAP.
     “Defaulted Student Loan” means any Student Loan (a) as to which any
payment, or portion thereof is more than 90 days past due from the original due
date thereof, (b) the Obligor of which is the subject of an Event of Bankruptcy
(without giving effect to any applicable cure or continuance period) or is
deceased or disabled, or (c) as to which a continuing condition exists that,
with notice or the lapse of time or both, would constitute a default, breach,
violation or event permitting acceleration under the terms of such Student Loan.
     “Defaulting Lender” has the meaning assigned to such term in Section
2.01(d).

12



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     “Delaware Trustee” means BNYM (Delaware), a Delaware banking corporation.
     “Delinquent Student Loan” means any Student Loan, which is not a Defaulted
Student Loan, as to which any payment, or portion thereof, is 60 days or more
past due from the original due date thereof.
     “Departing Facility Group” means a Facility Group whose Commitment the
Trust has determined to assign or terminate in accordance with Section 2.21(a).
     “Department of Education” or “Department” means the United States
Department of Education, or any other officer, board, body, commission or agency
succeeding to the functions thereof under the Higher Education Act.
     “Depositor” means Rendezvous Funding LLC, a Delaware limited liability
company, in its capacity as depositor with respect to the Trust.
     “Depositor Interim Trust Agreement” means the interim trust agreement,
dated the date hereof, between the Depositor and the Interim Eligible Lender
Trustee.
     “Direct-To-Consumer Loans” means a Student Loan marketed directly to the
Obligor (including, but not limited to, Tuition Answer Loans) that is not
disbursed directly to any school; provided, however, that a Consolidation Loan
shall not be deemed to be a Direct-To-Consumer Loan.
     “Eligible Institution” means (a) an institution of higher education or
(b) a vocational school.
     “Eligible Investments” means book-entry securities, negotiable instruments
or securities represented by instruments in bearer or registered form which
evidence:
     (a) direct obligations of, and obligations fully guaranteed as to timely
payment by, the United States of America, the Government National Mortgage
Association, the Federal Home Loan Mortgage Corporation or the Federal National
Mortgage Association or any agency or instrumentality of the United States of
America, the obligations of which are backed by the full faith and credit of the
United States of America; provided, that obligations of, or guaranteed by, the
Government National Mortgage Association, the Federal Home Loan Mortgage
Corporation or the Federal National Mortgage Association shall be Eligible
Investments only if, at the time of investment, they have a rating from each of
the Rating Agencies in the highest investment category granted thereby;
     (b) demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any State (or any domestic branch of a foreign bank)
and subject to supervision and examination by federal or state banking or
depository institution authorities (including depository receipts issued by any
such institution or trust company as custodian with respect to any obligation
referred to in clause (a) above or portion of such obligation for the benefit of
the holders of such depository receipts); provided, that at the time of the

13



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
investment or contractual commitment to invest therein (which shall be deemed to
be made again each time funds are reinvested following each Settlement Date),
the commercial paper or other short-term senior unsecured debt obligations
(other than such obligations the rating of which is based on the credit of a
Person other than such depository institution or trust company) thereof shall
have a credit rating from each of the Rating Agencies in the highest investment
category granted thereby;
     (c) non-extendible commercial paper having, at the time of the investment,
a rating from each of the Rating Agencies then rating that commercial paper in
the highest investment category granted thereby;
     (d) investments in money market funds having a rating from each of the
Rating Agencies in the highest investment category granted thereby (including
funds for which the Administrative Agent, the Syndication Agent, or the Eligible
Lender Trustee or any of their respective Affiliates is investment manager or
advisor);
     (e) bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above; and
     (f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof, the obligations of which are backed by the
full faith and credit of the United States of America, in each case entered into
with a depository institution or trust company (acting as principal) described
in clause (b) above.
     For purposes of the definition of “Eligible Investments,” the phrase
“highest investment category” means (i) in the case of Fitch, “AAA” for
long-term investments (or the equivalent) and “F-1+” for short-term investments
(or the equivalent), (ii) in the case of Moody’s, “Aaa” for long-term
investments and “P-1” for short-term investments, and (iii) in the case of S&P,
“AAA” for long-term investments and “A-1+” for short-term investments. A
proposed investment not rated by Fitch but rated in the highest investment
category by Moody’s and S&P shall be considered to be rated by each of the
Rating Agencies in the highest investment category granted thereby. In the event
the rating(s) of an Eligible Investment falls below the applicable rating(s) set
forth herein, the Administrative Agent shall promptly (but in no event longer
than 60 days from the time of such downgrade) replace such investment, at no
cost to the Trust, with an Eligible Investment which has the required ratings;
provided, that if each of the Rating Agencies has approved an Eligible
Investment with other terms relating to a downgrade (including, but not limited
to collateralization of the Eligible Investment or furnishing a guaranty or
insurance), such other terms shall prevail.
     “Eligible Lender” means any “eligible lender,” as defined in the Higher
Education Act, which has received an eligible lender designation from the
Department of Education.
     “Eligible Lender Trustee” means The Bank of New York Trust Company, N.A., a
national banking association, not in its individual capacity but solely as
Eligible Lender Trustee under the Trust Agreement and its successor or
successors and any other corporation which may at any time be substituted in its
place pursuant to the terms of the Trust Agreement.

14



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     “Eligible Lender Trustee Fees” means the fees, reasonable expenses and
charges of the Eligible Lender Trustee, including reasonable legal fees and
expenses, as agreed to in writing by the Eligible Lender Trustee and the
Administrator.
     “Eligible Private Credit Loan” means a Student Loan which meets the
following criteria as of any date of determination:
     (a) such Student Loan is an unsecured loan originated under one of the
Seller’s private credit education loan programs for which an Applicable
Percentage greater than zero is set forth in Schedule 1 to the Side Letter or
otherwise established pursuant to an agreement in writing among the Trust, each
of the Managing Agents and the Administrative Agent;
     (b) such Student Loan is fully disbursed;
     (c) such Student Loan has not been owned by the Trust for more than
364 days in total;
     (d) such Student Loan is a U.S. Dollar denominated obligation payable in
the United States;
     (e) such Student Loan provides for periodic payments which fully amortize
the amount financed over its term to maturity (exclusive of any deferral or
forbearance periods);
     (f) such Student Loan is being serviced by a Servicer under a Servicing
Agreement and if such Student Loan is serviced by a Subservicer, the related
Obligor has been directed to make all payments into a Permitted Lockbox;
     (g) such Student Loan bears interest at a stated rate of not more than the
maximum rate permitted under applicable law (before giving effect to any
borrower benefit programs);
     (h) such Student Loan is supported by the following documentation:
     (i) loan application, and any supplement thereto;
     (ii) original promissory note and any addendum thereto or the electronic
records therefor;
     (iii) any other document and/or record which the Trust or the related
Servicer or other agent may be required to retain pursuant to the program under
which the Student Loan was originated;
     (iv) if applicable, payment history (or similar documentation) including
(A) an indication of the Principal Balance and the date through which interest
has been paid, each as of the related date of determination and (B) an
accounting of the allocation of all payments by the Obligor or on Obligor’s
behalf to principal and interest on the Student Loan;

15



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (v) if applicable, documentation which supports periods of current or past
deferment or past forbearance;
     (vi) if applicable, a collection history, if the Student Loan was ever in a
delinquent status, including detailed summaries of contacts and including the
addresses or telephone numbers used in contacting or attempting to contact the
related Obligor and any endorser;
     (vii) if applicable, evidence of all requests for skip-tracing assistance
and current address of the related Obligor, if located; and
     (viii) if applicable, a record of any event resulting in a change to or
confirmation of any data in the Student Loan file;
     (i) such Student Loan was originated and has been serviced in compliance
with all requirements of applicable law including, without limitation, all
Consumer Credit Laws;
     (j) such Student Loan is evidenced by a single original Student Loan Note
and any addendum thereto containing terms in accordance with those required by
the applicable loan program and other applicable requirements and which does not
require the Obligor to consent to the transfer, sale or assignment of the rights
and duties of the related Seller or the Depositor (or the Interim Eligible
Lender Trustee on behalf of the Depositor) or the Trust (or the Eligible Lender
Trustee on behalf of the Trust) and does not contain any provision that
restricts the ability of the Administrative Agent, on behalf of the Secured
Creditors, to exercise its rights under the Transaction Documents;;
     (k) such Student Loan is neither a Defaulted Student Loan nor a Delinquent
Student Loan;
     (l) in each case, (i) immediately prior to the sale thereof to the
Depositor, the applicable Seller had and (ii) immediately following the
acquisition thereof on the related Advance Date, the Trust has good and
marketable title to such Student Loan free and clear of any Adverse Claim or
other encumbrance, lien or security interest, or any other prior commitment,
other than as may be granted in favor of the Administrative Agent, on behalf of
the Secured Creditors;
     (m) such Student Loan has not been modified, extended or renegotiated in
any way, except (i) as required under applicable laws, rules and regulations,
(ii) as provided for or permitted under the Underwriting Guidelines or Servicing
Policies, if such modification, extension or renegotiation does not materially
adversely affect the value or collectability thereof or (iii) as provided for in
the Transaction Documents;
     (n) such Student Loan constitutes a legal, valid and binding obligation to
pay on the part of the related Obligor enforceable in accordance with its terms
and is not noted on the appropriate Servicer’s books and records as being
subject to a current bankruptcy proceeding;

16



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (o) such Student Loan constitutes an instrument, an account or a general
intangible as defined in the UCC in the jurisdiction that governs the perfection
of the interests of the Trust therein and the perfection of the Secured
Creditors’ interest therein;
     (p) the sale or assignment of such Student Loan to the Depositor or an
interim eligible lender trustee on its behalf pursuant to a Purchase Agreement,
the sale or assignment of which to the Trust or the Eligible Lender Trustee on
its behalf pursuant to the Sale Agreement, and the granting of a security
interest therein to the Administrative Agent pursuant to this Agreement does not
contravene or conflict with any applicable law, rule or regulation, or require
the consent or approval of, or notice to, any Person;
     (q) such Student Loan has been duly made and serviced in all material
respects in accordance with the guidelines of the Student Loan program under
which it has been made and with all applicable Underwriting Guidelines and
Servicing Policies;
     (r) the Obligor of such Student Loan, other than a Medical Loan, has a FICO
score at the date of origination of 640 or higher or, if the related student
attends a for-profit school, 670 or higher;
     (s) the file for such Student Loan lists a school attended by the Obligor
(which is not one of the institutions listed on Exhibit C);
     (t) such Student Loan was not originated to finance attendance at one of
the institutions listed on Exhibit C;
     (u) the purchase price paid for such Student Loan at the time of purchase
by the Trust (i) did not exceed the Applicable Percentage (in effect at the time
of purchase) multiplied by the Principal Balance thereof, plus amounts, if any,
drawn under the Revolving Credit Agreement; and (ii) was reasonably equal to its
fair market value at the time of purchase;
     (v) the purchase of such Student Loan will not result in (i) an
Amortization Event, (ii) a Termination Event or (iii) an increase in any Excess
Concentration Amount that would result in the Asset Coverage Ratio being less
than 100%;
     (w) such Student Loan was originated in the ordinary course of business and
advanced for educational purposes directly to the related Obligor or the
applicable school for the benefit of the related Obligor;
     (x) such Student Loan is being serviced by an entity duly authorized,
qualified (and, if required, licensed) to service such Student Loan in the
applicable jurisdiction;
     (y) such Student Loan was acquired by the Depositor pursuant to a Purchase
Agreement and sold to the Trust pursuant to the Sale Agreement and was not
previously owned by the Trust and subsequently re-acquired;
     (z) if such Student Loan was originated pursuant to an agreement not in
effect, or not substantially in the form of an agreement which is in effect, on
the Closing Date, such agreement has been approved by the Required Managing
Agents;

17



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (aa) such Student Loan has not been satisfied, subordinated, or rescinded;
and
     (bb) such Student Loan’s original term to maturity did not exceed 40 years.
     “Eligible Swap Counterparty” means a Person whose ratings, at the time it
becomes a Swap Counterparty, satisfy the requirements of both Moody’s and S&P
for a swap counterparty in a securitization transaction in which the securities
are rated “AAA” and “Aaa,” respectively.
     “ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute and the regulations
promulgated and rulings issued thereunder.
     “ERISA Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Trust, (b) a trade or business (whether or not incorporated) under
common control (within the meaning of Section 414(c) of the Code) with the
Trust, or (c) a member of the same affiliated service group (within the meaning
of Section 414(m) of the Code) as the Trust, any corporation described in clause
(a) above or any trade or business described in clause (b) above or other Person
which is required to be aggregated with the Trust pursuant to regulations
promulgated under Section 414(o) of the Code.
     “Estimated Interest Adjustment” means, for each Settlement Date with
respect to any Facility Group, the variation, if any, between (x) the Yield paid
on the preceding Settlement Date to such Facility Group and (y) the Yield that
accrued on the portion of the Aggregate Note Balance allocable to such Facility
Group during the Interest Accrual Period then ending on such preceding
Settlement Date. The amount by which clause (y) exceeds clause (x) shall be a
positive Estimated Interest Adjustment and the amount by which clause
(x) exceeds clause (y) shall be a negative Estimated Interest Adjustment.
     “Eurodollar Reserve Percentage” means, for any day during any period, the
reserve percentage (expressed as a decimal, rounded upward to the next 1/100th
of 1%) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, special, supplemental or other marginal reserve requirement) with
respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities”). The LIBOR Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “Event of Bankruptcy” means, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or ordering the
winding-up or liquidation of such Person’s affairs, which decree or order
remains unstayed and in effect for a period of 30 consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such

18



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.
     “Excess Collateral Advance” means an Advance made to the Trust after the
Transition Period, that is not a Purchase Price Advance or a Capitalized
Interest Advance and is made to provide additional Available Funds; provided,
however, that the amount of any such Advance shall not exceed the amount by
which (a) the Adjusted Pool Balance plus the sum of the amounts on deposit in
the Trust Accounts (other than the Borrower Benefit Account) exceeds (b) the
Reported Liabilities.
     “Excess Concentration Amount” has the meaning set forth in the Side Letter.
     “Excess Distribution Certificate” has the meaning assigned to such term in
the Trust Agreement.
     “Excess Spread” means the annualized percentage, calculated on the last day
of each calendar month, which is a fraction, the numerator of which is the
positive difference, if any, between (x) the Expected Interest Collections for
such month with respect to the Eligible Private Credit Loans and (y) the sum of
(i) the Primary Servicing Fee payable to the Master Servicer for such month,
(ii) all other fees payable under this Agreement for such month (other than the
Non-Use Fee) and (iii) all Yield payable to the Lenders for such month in
respect of the Notes, and the denominator of which is the weighted average
Principal Balance of all Eligible Private Credit Loans held by the Trust during
such month.
     “Excess Spread Test” means the three-month average Excess Spread is greater
than 2.00%.
     “Excess Yield Rate” means, with respect to any Advance and any Yield
Period, the amount by which the applicable Yield Rate for such Advance exceeds
the sum of (a) the CP Rate or the LIBOR Rate (whichever is applicable to such
Advance) plus the Used Fee that would be applicable if such Advance were a CP
Advance.
     “Excluded Taxes” has the meaning assigned to such term in Section 2.20(a).
     “Exiting Facility Group” means any Departing Facility Group, Non-Renewing
Facility Group or Withdrawing Facility Group, as applicable.
     “Exiting Facility Group Amortization Period” means the period beginning on
(a) with respect to any Departing Facility Group, the Settlement Date following
the date on which the Managing Agent for such Facility Group and the
Administrative Agent receive written notice from the Administrator of its
termination in accordance with Section 2.21(a), (b) with respect to any
Non-Renewing Facility Group, the then current Scheduled Maturity Date for such
Non-Renewing Facility Group and (c) with respect to any Withdrawing Facility
Group the Settlement Date following the date the Managing Agent for such
Facility Group and the Administrator

19



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
mutually agree by joint written notice to the Administrative Agent; and in each
case ending on the earliest to occur of (i) the occurrence of an Amortization
Event or a Termination Event, (ii) 90 days after the start of the period
described in clause (a), (b) or (c) above and (iii) the date the Aggregate Note
Balance of the Notes held by the Exiting Facility Group have been repaid in
full.
     “Expected Interest Collections” means, for any calendar month, the sum of
(i) the amount of interest due or accrued with respect to the Eligible Private
Credit Loans and payable by the related Obligors thereon during such calendar
month (whether or not such interest is actually paid) and (ii) investment
earnings on the Trust Accounts for such calendar month.
     “Facility Group” means a Managing Agent and its related Conduit Lenders,
Alternate Lenders, LIBOR Lenders and Program Support Providers, as applicable.
     “Fair Market Auction” means a commercially reasonable sale of Trust Student
Loans pursuant to an arms-length auction process with respect to which (a) bids
have been solicited from two or more potential bidders including at least two
bidders that are not Affiliates of SLM Corporation, (b) at least one bid is
received from a bidder that is not an Affiliate of SLM Corporation and (c) if an
Affiliate of SLM Corporation submits the winning bid, such bid is in an amount
reasonably equal to the fair market value of the Trust Student Loans being sold.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (adjusted, if
necessary, to the nearest 1/100 of 1%) charged to the Administrative Agent on
such day on such transactions as determined by it.
     “Fee Letters” means the Administrative Agent and Syndication Agent Fee
Letter, each Lenders Fee Letter and the Valuation Agent Fee Letter.
     “FFELP Loan Facilities” means the FFELP student loan conduit securitization
facilities established pursuant to (i) that certain Note Purchase and Security
Agreement, dated as of the Closing Date, among Town Hall Funding I, the
arrangers party thereto, the conduit lenders party thereto, the alternate
lenders party thereto, the LIBOR lenders party thereto, Bank of America, N.A.,
as administrative agent, the managing agents party thereto, The Bank of New York
Trust Company, N.A., as eligible lender trustee, JPMorgan Chase Bank, N.A., as
syndication agent, and Sallie Mae, Inc., as administrator, (ii) that certain
Note Purchase and Security Agreement, dated as of the Closing Date, among Town
Center Funding I, the arrangers party thereto, the conduit lenders party
thereto, the alternate lenders party thereto, the LIBOR lenders party thereto,
Bank of America, N.A., as administrative agent, the managing agents party
thereto, The Bank of New York Trust Company, N.A., as eligible lender trustee,
JPMorgan Chase Bank, N.A., as syndication agent, and Sallie Mae, Inc., as
administrator; and (iii) that certain Note Purchase and Security Agreement,
dated as of the Closing Date, among Bluemont Funding I, the

20



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
arrangers party thereto, the conduit lenders party thereto, the alternate
lenders party thereto, the LIBOR lenders party thereto, Bank of America, N.A.,
as administrative agent, the managing agents party thereto, The Bank of New York
Trust Company, N.A., as eligible lender trustee, JPMorgan Chase Bank, N.A., as
syndication agent, and Sallie Mae, Inc., as administrator.
     “FFELP Program” means the Federal Family Education Loan Program authorized
under the Higher Education Act.
     “Financing Costs” means an amount equal to the sum (without duplication) of
(i) the accrued Yield applicable to the Notes for the preceding Yield Period and
the applicable portion of the Non-Use Fee; (ii) any past due Yield payable on
the Notes; (iii) interest on any related loans or other disbursements payable by
the Lenders as a result of unreimbursed draws on or under a Program Support
Agreement supporting the purchase of the Notes; and (iv) increased costs of the
Affected Parties resulting from Yield Protection, if any.
     “Fitch” means Fitch, Inc. (or its successors in interest).
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America that are applicable to the
circumstances as of the date of determination and applied on a consistent basis.
     “GLB Regulations” means the Joint Banking Agencies’ Privacy of Consumer
Financial Information, Final Rule (12 CFR Parts 40, 216, 332 and 573) or the
Federal Trade Commission’s Privacy of Consumer Financial Information, Final Rule
(16 CFR Part 313), as applicable, implementing Title V of the Gramm-Leach-Bliley
Act, Public Law 106-102, as amended.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions or pertaining to
government, including without limitation any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
     “Grant” or “Granted” means to pledge, create and grant a security interest
in and with regard to property. A Grant of Trust Student Loans, other assets or
of any other agreement includes all rights, powers and options (but none of the
obligations) of the granting party thereunder.
     “Guaranty and Pledge Agreement” means the Guaranty and Pledge Agreement,
dated as of the Closing Date between the Depositor and the Administrative Agent.
     “Higher Education Act” means the Higher Education Act of 1965, as amended
or supplemented from time to time, and all regulations and guidelines
promulgated thereunder.

21



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     “Holding Account Lender” means (i) any Non-Rated Lender and (ii) any other
Lender that has elected at its option to make a Lender Holding Deposit.
     “Indemnified Party” has the meaning assigned to such term in Section
8.01(a).
     “Indemnity Agreement” means the Indemnity Agreement entered into by SLM
Corporation, the Trust and the Administrative Agent dated as of the Closing
Date.
     “Initial Cutoff Date” means the date set forth as such in the initial
Advance Request.
     “Initial Pool” means that pool of Eligible Private Credit Loans as of the
Initial Cutoff Date identified by the Administrator to the Administrative Agent
and the Managing Agents which are party to this Agreement as of the Closing
Date, which pool is substantially similar in all material respects to that pool
delivered to the Rating Agencies in connection with obtaining the Required
Ratings as of the Closing Date.
     “Intangible Assets” means the amount (to the extent reflected in
determining such consolidated stockholders’ equity) of all unamortized debt
discount and expense, unamortized deferred charges (which for purposes of this
definition do not include deferred taxes or premiums paid in connection with the
purchase of student loans), goodwill, patents, trademarks, service marks, trade
names, anticipated future benefit of tax loss carry-forwards, copyrights,
organization or developmental expenses and other intangible assets.
     “Interest Accrual Period” means, each period from a Settlement Date until
the immediately succeeding Settlement Date, provided that the initial Interest
Accrual Period shall be the period from the Closing Date until the first
Settlement Date.
     “Interest Coverage Ratio” means, for any four consecutive fiscal quarter
period, the ratio of Adjusted Cash Income for such period to Interest Expense
for such period.
     “Interest Expense” means, for any period, the aggregate amount which would
fairly be presented in the consolidated income statement of SLM Corporation and
its consolidated subsidiaries for such period (subject to normal year-end
adjustments) prepared in accordance with GAAP as “total interest expense.”
     “Interim Eligible Lender Trustee” means The Bank of New York Trust Company,
N.A., a national banking association, not in its individual capacity but solely
as eligible lender trustee for the Depositor under the Depositor Interim Trust
Agreement or for VG Funding, LLC or VL Funding LLC under the Seller Interim
Trust Agreements, as applicable, and its successor or successors and any other
corporation which may at any time be substituted in its place.
     “Interim Trust Agreements” means collectively, the Seller Interim Trust
Agreements and the Depositor Interim Trust Agreement.
     “Investment Deficit” has the meaning assigned to such term in Section
2.01(d).
     “Investment Company Act” means the Investment Company Act of 1940, as
amended.

22



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     “Lead Arrangers” means Banc of America Securities LLC and J.P. Morgan
Securities Inc.
     “Legal Final Maturity Date” means the date occurring on the 40th
anniversary of the termination of the Revolving Period.
     “Lender Guarantor” means any Person which has provided in favor of the
Administrative Agent an irrevocable guaranty or provided an irrevocable letter
of credit, to secure the obligations of a Non-Rated Lender to fund a Capitalized
Interest Advance.
     “Lender Holding Account” has the meaning assigned to such term in Section
2.23.
     “Lender Holding Deposit” has the meaning assigned to such term in Section
2.23.
     “Lenders” means, collectively, the Conduit Lenders, the Alternate Lenders
and the LIBOR Lenders.
     “Lenders Fee Letter” means the Fee Letter, dated as of Closing Date, among
the Trust and the Managing Agents and certain other financial institutions party
thereto.
     “Liabilities” means the sum of the Trust’s obligations with respect to
(a) the Aggregate Note Balance, (b) all accrued and unpaid Financing Costs
applicable thereto to the extent not included in the Aggregate Note Balance,
(c) any accrued and unpaid fees, including Servicing Fees, Eligible Lender
Trustee Fees and any other fees or payment obligations (other than borrower
benefits to the extent the associated reduction in yield has been prefunded in
the Borrower Benefit Account) payable by the Trust pursuant to the Transaction
Documents, (d) any outstanding Servicer Advances, (e) amounts due and unpaid
under the Revolving Credit Agreement and (f) any other accrued and unpaid
Obligations.
     “LIBOR Advance” means an Advance funded with reference to the LIBOR Rate.
     “LIBOR Base Rate” means:
     (i) for any Tranche Period for any Alternate Lender or Conduit Lender:
     (a) the rate per annum (carried out to the fifth decimal place) equal to
the rate determined by the applicable Managing Agent to be the offered rate that
appears on the page of the Reuters Screen that displays an average British
Bankers Association Interest Settlement Rate (such page currently being LIBOR01)
for deposits in United States dollars (for delivery on the first day of such
period) with a term equivalent to such period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
period;
     (b) in the event the rate referenced in the preceding subsection (a) does
not appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in

23



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
United States dollars (for delivery on the first day of such period) with a term
equivalent to such period, determined as of approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such period; or
     (c) in the event the rates referenced in the preceding subsections (a) and
(b) are not available, the rate per annum determined by the applicable Managing
Agent as the rate of interest at which Dollar deposits (for delivery on the
first day of such period) in same day funds in the approximate amount of the
applicable investment to be funded by reference to the LIBOR Rate and with a
term equivalent to such period would be offered by its London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such period; and
     (ii) for any day during an Interest Accrual Period for any LIBOR Lender:
     (a) the rate per annum (carried out to the fifth decimal place) equal to
the rate determined by the Administrative Agent to be the offered rate that
appears on the page of the Reuters Screen on such day that displays an average
British Bankers Association Interest Settlement Rate (such page currently being
LIBOR01) for deposits in United States dollars (for delivery on a date two
Business Days later) with a term equivalent to one month;
     (b) in the event the rate referenced in the preceding subsection (a) does
not appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the Administrative Agent to be the offered rate on such day
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in United States dollars (for
delivery on a date two Business Days later) with a term equivalent to one month;
or
     (c) in the event the rates referenced in the preceding subsections (a) and
(b) are not available, the rate per annum determined by the Administrative Agent
on such day as the rate of interest at which Dollar deposits (for delivery on a
date two Business days later than such day) in same day funds in the approximate
amount of the applicable investment to be funded by reference to the LIBOR Rate
and with a term equivalent to one month would be offered by its London Branch to
major banks in the London interbank eurodollar market at their request.
     “LIBOR-Based Loans” means any Trust Student Loans which are floating rate
loans and bear interest by reference to LIBOR.
     “LIBOR Lender” means any Person identified as a LIBOR Lender on Exhibit A
attached hereto, as such Exhibit may be amended, restated or otherwise revised
from time to time, and any successors or assigns (subject to Section 10.04).
     “LIBOR Rate” for any Tranche Period (when used with respect to any
Alternate Lender) or for any day during an Interest Accrual Period (when used
with respect to any LIBOR Lender),

24



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
means a rate per annum determined by the Administrative Agent pursuant to the
following formula:

             
LIBOR Rate
  =   LIBOR Base Rate
 
1.00 - Eurodollar Reserve Percentage    

     “Liquidated Student Loan” means any defaulted Trust Student Loan liquidated
by the Servicer or which the Servicer has, after using all reasonable efforts to
realize upon such Trust Student Loan, determined to charge off in accordance
with the applicable Servicing Policies.
     “Liquidation Proceeds” means, with respect to any Liquidated Student Loan
which became a Liquidated Student Loan during the current Settlement Period in
accordance with the applicable Servicing Policies, the moneys collected in
respect of the liquidation thereof from whatever source, other than Recoveries,
net of the sum of any amounts expended by the Servicer in connection with such
liquidation and any amounts required by law to be remitted to the Obligor on
such Liquidated Student Loan.
     “Lockbox Bank” means a bank that maintains a lockbox into which a
Subservicer, or the Obligors of the Trust Student Loans serviced by such
Subservicer, deposit Collections.
     “Lockbox Bank Fees” means fees, reasonable expenses and charges of a
Lockbox Bank as may be agreed to in writing by the Administrator and the Lockbox
Bank.
     “Managed Private Credit Loan Default Ratio” means, as of any date of
determination, the ratio, equal to the average, for each of the previous
12 months, of the following ratio (calculated on an annualized basis): (a) the
monthly “Gross Private Credit Student Loan Charge-Offs” for the types of Student
Loans in SLM Corporation’s managed loan portfolio (without reference to whether
they are financed on- or off-balance sheet and which satisfy the criterion in
clause (a) of the definition of Eligible Private Credit Loan), divided by
(b) the Average Student Loans in Repayment Outstanding of the same types of
loans in SLM Corporation’s managed loan portfolio (without regard to whether
they are financed on- or off-balance sheet), each as reported by the
Administrator and calculated in a consistent manner with the methodologies used
by SLM Corporation for calculating “Gross Managed Private Credit Student Loan
Charge-Offs” and “Average Managed Private Credit Student Loans Outstanding” for
purposes of its quarterly and annual financial statements.
     “Managing Agent” means each of the agents identified as a Managing Agent on
Exhibit A attached hereto as such Exhibit may be amended, restated or otherwise
revised from time to time, acting on behalf of its related LIBOR Lenders and its
related Conduit Lenders, Alternate Lenders and Program Support Providers under
this Agreement, as applicable, and any of its successors or assigns (subject to
Section 10.04).
     “Master Servicer” means Sallie Mae, Inc., a Delaware corporation, and its
successors and permitted assigns.
     “Material Adverse Effect” means a material adverse effect on:

25



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (a) with respect to the Trust, the status, existence, perfection, priority
or enforceability of the Administrative Agent’s interest in the Pledged
Collateral or the ability of the Trust to perform its obligations under this
Agreement or any other Transaction Document or the ability to collect on a
material portion of the Pledged Collateral; or
     (b) with respect to any other Person, the ability of the applicable Person
to perform its obligations under this Agreement or any other Transaction
Document.
     “Material Subservicer” means any Subservicer responsible for servicing more
than 15% of the Trust Student Loans by aggregate Principal Balance.
     “Maximum Advance Amount” means, for any Advance Date:
     (a) with respect to a Purchase Price Advance, an amount equal to the lesser
of (i) the Maximum Financing Amount minus the sum of (A) the Capitalized
Interest Account Specified Balance and (B) the Aggregate Note Balance and
(ii) the aggregate Collateral Value of the Eligible Private Credit Loans being
acquired;
     (b) with respect to an Excess Collateral Advance, an amount equal to the
Maximum Financing Amount minus the sum of (A) the Capitalized Interest Account
Specified Balance and (B) the Aggregate Note Balance (after giving effect to any
Purchase Price Advance to be made on such Advance Date); and
     (c) with respect to a Capitalized Interest Advance, an amount equal to the
lesser of (i) the Maximum Financing Amount minus the Aggregate Note Balance and
(ii) the amount necessary to cause the amount on deposit in the Capitalized
Interest Account to equal the Required Capitalized Interest Account Balance.
     “Maximum Financing Amount” means, at any time, $5,850,000,000, as such
amount may be adjusted from time to time pursuant to Sections 2.03 and 2.21.
     “Medical Loan” means a loan made under SLM Corporation’s medical loan
program.
     “Minimum Asset Coverage Requirement” means an Asset Coverage Ratio of
greater than or equal to 100%.
     “MNPI” has the meaning assigned to such term in Section 10.02(b).
     “Monthly Administrative Agent’s Report” means the report to be delivered by
the Administrative Agent pursuant to Section 2.05(a).
     “Monthly Report” means a report, in substantially the form of Exhibit D
hereto, prepared by the Administrator and furnished to the Administrative Agent.
     “Moody’s” means Moody’s Investors Service, Inc. (or its successors in
interest).

26



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six years contributed to by the Trust or any ERISA
Affiliate.
     “Mustang Funding I Facility” means the financing facility established
pursuant to that certain Participation Purchase and Security Agreement, dated as
of April 30, 2007, among Mustang Funding I, LLC, the conduit purchasers party
thereto, the alternate purchasers party thereto, Bank of America, N.A., as
administrative agent, the managing agents party thereto, Chase Bank USA,
National Association, as eligible lender trustee and Sallie Mae, Inc., as
administrator.
     “Mustang Funding II Facility” means the financing facility established
pursuant to that certain Participation Purchase and Security Agreement, dated as
of April 30, 2007, among Mustang Funding II, LLC, the conduit purchasers party
thereto, the alternate purchasers party thereto, Bank of America, N.A., as
administrative agent, the managing agents party thereto, Chase Bank USA,
National Association, as eligible lender trustee and Sallie Mae, Inc., as
administrator.
     “Net Adjusted Revenue” means, for any period, Adjusted Revenue for such
period less Interest Expense and Operating Expenses for such period.
     “New York UCC” means the New York Uniform Commercial Code as in effect from
time to time.
     “Non-Defaulting Lender” has the meaning assigned to such term in Section
2.01(d).
     “Non-Rated Lender” means any Alternate Lender, LIBOR Lender or Committed
Conduit Lender which does not satisfy any of the following: (i) has a short-term
unsecured indebtedness rating of at least “A-1” by S&P and “P-1” by Moody’s,
(ii) has a Lender Guarantor which has a short-term unsecured indebtedness rating
of at least “A-1” by S&P and “P-1” by Moody’s or (iii) has a Qualified Program
Support Provider.
     “Non-Renewing Facility Group” means a LIBOR Lender or a Conduit Lender and
its related Alternate Lenders and Program Support Providers which have
determined not to extend the Scheduled Maturity Date in accordance with Section
2.16.
     “Non-U.S. Lender” has the meaning assigned to such term in Section 2.20(d).
     “Non-Use Fee” means, with respect to each Facility Group, a non-use fee,
payable monthly by the Trust to the Managing Agent for such Facility Group (or,
if applicable, to the Lenders within such Facility Group) as set forth in the
Lenders Fee Letter.
     “Note” means the Note issued by the Trust hereunder to a Registered Owner.
     “Note Account” has the meaning specified in Section 2.11.
     “Note Purchase” means the purchase of Notes under this Agreement.

27



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     “Note Purchasers” means the Lenders and, if applicable, their respective
Program Support Providers, and their respective successors and assigns (subject
to Section 10.04). Each Facility Group shall purchase its Notes and otherwise
act through its Managing Agent.
     “Note Register” has the meaning assigned to such term in Section 3.05(a).
     “Note Registrar” has the meaning assigned to such term in Section 3.05(a).
     “Notice of Release” has the meaning assigned to such term in Section 2.18.
     “Obligations” means all present and future indebtedness and other
liabilities and obligations (howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or due or to become due) of the
Trust to the Secured Creditors, arising under or in connection with this
Agreement or any other Transaction Document or the transactions contemplated
hereby or thereby and shall include, without limitation, all liability for
principal of and Financing Costs on the Notes, closing fees, unused line fees,
audit fees, Administrative Agent Fees, Syndication Agent Fees, Co-Valuation
Agent Fees, expense reimbursements, indemnifications, and other amounts due or
to become due under the Transaction Documents, including, without limitation,
interest, fees and other obligations that accrue after the commencement of an
insolvency proceeding (in each case whether or not allowed as a claim in such
insolvency proceeding).
     “Obligor” means the borrower or co-borrower or any other Person obligated
to make payments with respect to a Student Loan.
     “Officer’s Certificate” means a certificate signed and delivered by an
Authorized Officer.
     “Official Body” means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not a part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic.
     “Operating Expenses” means, for any period, the aggregate amount which
would fairly be presented in the consolidated income statement of SLM
Corporation and its consolidated subsidiaries for such period (subject to normal
year-end adjustments) prepared in accordance with GAAP as “total operating
expenses.”
     “Opinion of Counsel” means an opinion in writing of outside legal counsel,
who may be counsel or special counsel to the Trust, any Affiliate of the Trust,
the Eligible Lender Trustee, the Administrator, the Administrative Agent, the
Syndication Agent, any Managing Agent or any Lender.
     “Other Applicable Taxes” has the meaning assigned to such term in Section
2.13.
     “Other Taxes” has the meaning assigned to such term in Section 2.20(a).

28



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     “Outstanding” means, when used with respect to Notes, as of the date of
determination, all Notes theretofore authenticated and delivered under this
Agreement except,
     (a) Notes theretofore cancelled by the Note Registrar or delivered to the
Note Registrar for cancellation; and
     (b) Notes for whose payment or repayment money in the necessary amount and
currency and in immediately available funds has been theretofore deposited with
the Administrative Agent for the Registered Owners of such Notes; and
     (c) Notes which have been exchanged for other Notes, or in lieu of which
other Notes have been delivered, pursuant to this Agreement.
     “Participant” has the meaning assigned to such term in Section 10.04(m).
     “Patriot Act” has the meaning assigned to such term in Section 10.18
hereof.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
     “Permitted Lockbox” means a lockbox arrangement between a Subservicer and a
Lockbox Bank approved by the Administrative Agent, with respect to which
Collections from Obligors whose Student Loans are serviced by such Subservicer
are sent to the related lockboxes and are forwarded by the applicable Lockbox
Bank to the Collection Account within two Business Days after receipt of good
funds.
     “Permitted Release” means a release of Pledged Collateral in connection
with (a) a Take Out Securitization, (b) a Whole Loan Sale, (c) a Fair Market
Auction, (d) a Permitted SPE Transfer, (e) a Permitted Seller Buy-Back, (f) a
Servicer Buy-Out or (g) any other transfer of Pledged Collateral with respect to
which the Administrative Agent has received a Required Legal Opinion.
     “Permitted Seller Buy-Back” means an arms-length transfer of Pledged
Collateral by the Trust to the Depositor and subsequently by the Depositor to
the applicable Seller, so long as the aggregate principal amount of such
Permitted Seller Buy-Backs does not exceed ten percent of the lesser of (i) the
highest Aggregate Note Balance outstanding at any time under this Agreement and
(ii) the aggregate original principal amount of all Student Loans sold, directly
or indirectly, to the Trust by SLM Education Credit Finance Corporation,
including any Student Loans deemed to have been sold by SLM Education Credit
Finance Corporation, in its capacity as the assignee of the Student Loan
Marketing Association.
     “Permitted SPE Transfer” means an arms-length transfer of Pledged
Collateral by the Trust to the Depositor and subsequently by the Depositor to
another special purpose entity established by SLM Corporation.
     “Person” means an individual, partnership, corporation (including a
statutory trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture, government (or any agency or
political subdivision thereof) or other entity.

29



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     “Phoenix Fundings Facility” means the financing facility for student loans
established pursuant to that certain Note Purchase and Security Agreement, dated
as of February 29, 2008, among Phoenix Fundings I, UBS Securities LLC, as
administrative agent, The Bank of New York Trust Company, N.A., as eligible
lender trustee, Deutsche Bank Trust Company Americas, as paying agent, Sallie
Mae, Inc., as administrator and UBS Real Estate Securities Inc., as note
purchaser.
     “Platform” has the meaning assigned to such term in Section 10.02(b).
     “Pledged Collateral” has the meaning specified in Section 2.10.
     “Portfolio Private Credit Loan Default Ratio” means, as of any date of
determination, the ratio, expressed as a percentage, measured on an annualized
basis, equal to the average of each of the previous twelve months (or such
lesser number of months that shall have elapsed since the Closing Date) of the
following ratio: (a) the monthly “Gross Charge-Offs” for Trust Student Loans,
divided by (b) the Average Student Loans in Repayment Outstanding for Trust
Student Loans, each as reported by the Administrator and calculated in a
consistent manner with the methodologies used by the SLM Corporation for
calculating “Gross Managed Private Credit Student Loan Charge-Offs” and “Average
Managed Private Credit Student Loans Outstanding” for purposes of its quarterly
and annual financial statements.
     “Potential Amortization Event” means an event which but for the lapse of
time or the giving of notice, or both, would constitute an Amortization Event.
     “Potential Termination Event” means an event which but for the lapse of
time or the giving of notice, or both, would constitute a Termination Event.
     “Power of Attorney” means that certain Power of Attorney of the Trust dated
as of the Closing Date, appointing Bank of America, N.A., as Administrative
Agent, as the Trust’s attorney-in-fact.
     “Primary Servicing Fee” for any Settlement Date has the meaning specified
in Attachment A to the Servicing Agreement, and shall include any such fees from
prior Settlement Dates that remain unpaid.
     “Prime Rate” means, for any day, a fluctuating rate per annum equal to the
rate of interest in effect for such day as publicly announced from time to time
by the Administrative Agent as its “prime rate.” The “prime rate” is a rate set
by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in the prime
rate announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.
     “Prime-Based Loans” shall mean any Trust Student Loans which are floating
rate loans and bear interest by reference to the prime rate.

30



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     “Principal Balance” means, with respect to any Student Loan and any
specified date, the outstanding principal amount of such Student Loan, plus
accrued and unpaid interest thereon to be capitalized.
     “Principal Distribution Amount” means, with respect to any Settlement Date,
(i) during the Revolving Period, the excess, if any, of (a) the Aggregate Note
Balance as of the end of the related Settlement Period over (b) the Adjusted
Pool Balance as of the end of the related Settlement Period, and (ii) (a) during
the Amortization Period or (b) following the occurrence of a Termination Event,
the Aggregate Note Balance.
     “Private Credit Forbearance Ratio” means, as of any date of determination,
the ratio, expressed as a percentage, equal to the average, for each of the
three immediately preceding calendar months (or such lesser number of months
that shall have elapsed since the Closing Date), of the aggregate Principal
Balance of Trust Student Loans that are in forbearance and extended forbearance
status, divided by the Average Student Loans in Repayment Outstanding for the
Trust Student Loans.
     “Private Credit Loan Facility” means the financing facility for private
credit student loans established pursuant to this Agreement.
     “Pro Rata Share” means (a) with respect to any particular Facility Group, a
fraction (expressed as a percentage) the numerator of which is the aggregate
Commitment of such Facility Group and the denominator of which is the Maximum
Financing Amount; (b) with respect to any Lender within a Facility Group, the
percentage of such Facility Group’s Pro Rata Share allocated to such Lender by
its Managing Agent; and (c) with respect to any repayment of Notes with respect
to any Lender, a fraction (expressed as a percentage) the numerator of which is
the Aggregate Note Balance attributable to such Lender, and the denominator of
which is the Aggregate Note Balance; provided, that for so long as any Lender is
a Defaulting Lender, its Pro Rata Share under this clause (c) shall be deemed to
be zero.
     “Program Support Agreement” means, with respect to any Conduit Lender, any
liquidity agreement or any other agreement entered into by any Program Support
Provider providing for the issuance of one or more letters of credit for the
account of such Conduit Lender (or any related commercial paper issuer that
finances such Conduit Lender), the issuance of one or more surety bonds for
which such Conduit Lender or such related issuer is obligated to reimburse the
applicable Program Support Provider for any drawings thereunder, the sale by the
Conduit Lender or such related issuer to any Program Support Provider of any
interest in a Note (or portions thereof or participations therein) and/or the
making of loans and/or other extensions of liquidity or credit to the Conduit
Lender or such related issuer in connection with its commercial paper program,
together with any letter of credit, surety bond or other instrument issued
thereunder.
     “Program Support Provider” means and includes any Person now or hereafter
extending liquidity or credit or having a commitment to extend liquidity or
credit to or for the account of, or to make purchases from, a Conduit Lender (or
any related commercial paper issuer that finances such Conduit Lender) in
support of commercial paper issued, directly or indirectly, by such Conduit
Lender in order to fund Advances made by such Conduit Lender hereunder or

31



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
issuing a letter of credit, surety bond or other instrument to support any
obligations arising under or in connection with such Conduit Lender’s or such
related issuer’s commercial paper program, but only to the extent that such
letter of credit, surety bond, or other instrument supported either CP issued to
make Advances and purchase the Notes hereunder or was dedicated to that Program
Support Provider’s support of the Conduit Lender as a whole rather than one
particular issuer (other than the Trust) within such Conduit Lender’s commercial
paper program.
     “Program Support Termination Event” means the earliest to occur of the
following: (a) any Program Support Provider related to a Conduit Lender has its
rating lowered below “A-1” by S&P, “P-1” by Moody’s or “F1” by Fitch (if rated
by Fitch), unless a replacement Program Support Provider having ratings of at
least “A-1” by S&P, “P-1” by Moody’s and “F1” by Fitch (if rated by Fitch) is
substituted within 30 days of such downgrade or alternative arrangements are
then in place that are sufficient to continue to enable such Rating Agency to
rate the affected CP at least “A-1” by S&P, “P-1” by Moody’s and “F1” by Fitch
(if rated by Fitch); (b) any Program Support Provider shall fail to honor any of
its payment obligations under its Program Support Agreement unless alternative
arrangements are then in place that are sufficient to continue to enable such
Rating Agency to rate the affected CP at least “A-1” by S&P, “P-1” by Moody’s
and “F1” by Fitch (if rated by Fitch); (c) a Program Support Agreement shall
cease for any reason to be in full force and effect or be declared null and
void; or (d) the final maturity date of such Program Support Agreement (unless
such final maturity date is extended pursuant to the Program Support Agreement).
     “Proprietary Institution” means a for-profit vocational school.
     “Proprietary Loan” means a loan made to or for the benefit of a student
attending a Proprietary Institution; provided, however, that if a Student Loan
that was initially a Proprietary Loan is consolidated, that Student Loan shall
no longer be a Proprietary Loan.
     “Public Lender” has the meaning assigned to such term in Section 10.02(b).
     “Purchase Agreement” means each Purchase Agreement, dated as of the Closing
Date, between a Seller, the Interim Eligible Lender Trustee, if applicable,
Sallie Mae, Inc., as master servicer, and the Depositor under which such Seller
will sell, on a true sale basis, certain Eligible Private Credit Loans to the
Depositor, together with all purchase agreements, blanket endorsements and bills
of sale executed pursuant thereto.
     “Purchase Price Advance” means an Advance made to fund the purchase by the
Trust of Eligible Private Credit Loans.
     “Qualified Institution” means the Administrative Agent or, with the written
consent of the Administrative Agent and the Trust (or the Administrator on
behalf of the Trust), any bank or trust company which has (a) a long-term
unsecured debt rating of at least “A2” by Moody’s and at least “A” by S&P and
(b) a short-term rating of at least “P-1” by Moody’s and at least “A-1” by S&P.
     “Qualified Program Support Provider” mean, with respect to a Committed
Conduit Lender, any Program Support Provider to such Conduit Lender which has a
Program Support

32



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Agreement in a form acceptable to the Rating Agencies and has a short-term
unsecured indebtedness rating of at least “A-1” by S&P and “P-1” by Moody’s.
     “Rating Agencies” means Moody’s, S&P and, if applicable, Fitch.
     “Rating Agency Condition” means, with respect to a particular amendment to
or change in the Transaction Documents, that each Rating Agency rating the CP of
any Conduit Lender shall, if required pursuant to such Conduit Lender’s program
documents or by the related Managing Agent, have provided a statement in writing
that such amendment or change will not result in a withdrawal or reduction of
the ratings of such CP and that each Rating Agency rating the Notes shall have
provided a statement in writing that such amendment or change will not result in
a withdrawal or reduction of the ratings of such Notes.
     “Records” means all documents, books, records, Student Loan Notes and other
information (including without limitation, computer programs, tapes, disks,
punch cards, data processing software and related property and rights)
maintained with respect to Trust Student Loans or otherwise in respect of the
Pledged Collateral.
     “Recoveries” means moneys collected from whatever source with respect to
any Liquidated Student Loan which was written off in prior Settlement Periods or
during the current Settlement Period, net of the sum of any amounts expended by
the Servicer with respect to such Student Loan for the account of any Obligor
and any amounts required by law to be remitted to any Obligor.
     “Register” means that register maintained by the Administrative Agent,
pursuant to Section 10.04(j), on which it will record the Lenders’ rights
hereunder, and each assignment and acceptance and participation.
     “Registered Owner” means the Person in whose name a Note is registered in
the Note Register. The Managing Agents shall be the initial Registered Owners.
     “Regulatory Change” means, relative to any Affected Party:
     (a) after the date of this Agreement, any change in or the adoption or
implementation of, any new (or any new interpretation or administration of any
existing):
     (i) United States federal or state law or foreign law applicable to such
Affected Party;
     (ii) regulation, interpretation, directive, requirement, guideline or
request (whether or not having the force of law) applicable to such Affected
Party of (A) any court or Governmental Authority charged with the interpretation
or administration of any law referred to in clause (a)(i) above or (B) any
fiscal, monetary or other authority having jurisdiction over such Affected
Party; or
     (iii) generally accepted accounting principles or regulatory accounting
principles applicable to such Affected Party and affecting the application to
such

33



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Affected Party of any law, regulation, interpretation, directive, requirement,
guideline or request referred to in clause (a)(i) or (a)(ii) above; or
     (b) any change after the date of this Agreement in the application to such
Affected Party (or any implementation by such Affected Party) of any existing
law, regulation, interpretation, directive, requirement, guideline or request
referred to in clause (a)(i), (a)(ii) or (a)(iii) above.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Release Reconciliation Statement” has the meaning assigned to such term in
Section 2.18.
     “Released Collateral” means any Pledged Collateral released pursuant to
Section 2.18.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.
     “Reported Liabilities” means, as of any date, the Liabilities of the Trust
(less amounts then outstanding under the Revolving Credit Agreement) reported to
the Trust (or to the Administrator on behalf of the Trust) as set forth in the
most recent Monthly Report and as adjusted for any Advances made since the date
of such Monthly Report or with respect to which the Trust (or the Administrator
on behalf of the Trust) has actual knowledge.
     “Reporting Date” means the twenty-second (22nd) day of each calendar month,
beginning April 22, 2008 or, if such day is not a Business Day, the immediately
preceding Business Day.
     “Requested Advance Amount” means the amount of the Advance that is
requested by the Trust.
     “Required Capitalized Interest Account Balance” means (a) (i) at any time
that no Capitalized Interest Account Funding Event has occurred and is
continuing, $0, (ii) after the occurrence and during the continuation of a
Capitalized Interest Account Funding Event, the Capitalized Interest Account
Specified Balance, and (iii) at any time a Non-Renewing Facility Group is
required make a Capitalized Interest Advance pursuant to Section 2.21(b), the
amount of such Capitalized Interest Advance less (b) any Capitalized Interest
Step-Down Amount.
     “Required Holding Deposit Amount” has the meaning assigned to such term in
Section 2.23.
     “Required Legal Opinion” means an opinion of McKee Nelson LLP, or such
other outside counsel to the Trust reasonably acceptable to the Administrative
Agent, with respect to the true sale of Trust Student Loans and
non-consolidation issues that describes the facts of the proposed transaction
and contains conclusions reasonably determined by the Administrative Agent to be
in form and substance similar to the conclusions contained in the legal opinions
previously delivered to and accepted by the Administrative Agent on the Closing
Date.

34



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     “Required Managing Agents” means, at any time, not less than four Managing
Agents representing Facility Groups then holding at least 66-2/3% of the
Aggregate Note Balance; provided, that if there are no outstanding Advances,
then “Required Managing Agents” means at such time Managing Agents representing
Facility Groups then holding at least 66-2/3% of the Commitments.
     “Required Ratings” means, with respect to the Notes, “Aaa” by Moody’s and
“AAA” by S&P.
     “Reserve Account” means the special account created pursuant to Section
2.06(b).
     “Reserve Account Specified Balance” means (a) on the Closing Date and for
each Settlement Period, cash or Eligible Investments in an amount equal to
one-half of one percent (0.50%) of the Student Loan Pool Balance as of the
Initial Cutoff Date, or as of the last day of that Settlement Period, as
applicable, and (b) for each Advance Date, the sum of (i) the Reserve Account
Specified Balance as of the last day of the most recent Settlement Period plus
(ii) one-half of one percent (0.50%) of the Principal Balance of the Additional
Student Loans purchased by the Trust since the last day of the most recent
Settlement Period (including Additional Student Loans being purchased by the
Trust with the Advance to be made on such Advance Date); provided, however, that
the Reserve Account Specified Balance shall be not less than $1,000,000.
     “Reset Date” means with respect to any LIBOR Advance made by an Alternate
Lender or a Conduit Lender, the last Business Day of the related Tranche Period.
     “Revolving Credit Agreement” means the subordinated revolving credit
agreement, dated the Closing Date, between the Trust and SLM Corporation to
(i) fund the difference, if any, between the amount of each related Advance and
the fair market value of the Eligible Private Credit Loans purchased pursuant to
the Sale Agreement on the related date of purchase and (ii) at the option of SLM
Corporation, to cure any breach of the Minimum Asset Coverage Requirement caused
by an adjustment of the Applicable Percentage, as such agreement may be amended,
restated, or otherwise modified from time to time.
     “Revolving Period” means the period commencing on the Closing Date and
terminating on the earliest of (i) the Scheduled Maturity Date, (ii) the first
day of the Amortization Period and (iii) the Termination Date.
     “S&P” means Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc. (or its successors in interest).
     “Sale Agreement” means the Sale Agreement, dated as of the Closing Date,
among the Depositor, the Trust, the Interim Eligible Lender Trustee and the
Eligible Lender Trustee, under which the Depositor will transfer certain
Eligible Private Credit Loans to the Trust, together with all sale agreements,
blanket endorsements and bills of sale executed pursuant thereto.
     “Schedule of Trust Student Loans” means a listing of all Trust Student
Loans delivered to and held by the Administrative Agent (which Schedule of Trust
Student Loans may be in the form of microfiche, CD-ROM, electronic or magnetic
data file or other medium acceptable to the

35



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Administrative Agent), as from time to time amended, supplemented, or modified,
which Schedule of Trust Student Loans shall be the master list of all Trust
Student Loans then comprising a part of the Pledged Collateral pursuant to this
Agreement.
     “Scheduled Maturity Date” means February 27, 2009, or if such date is
extended pursuant to Section 2.16, the date to which so extended.
     “Secured Creditors” means the Administrative Agent, the Syndication Agent,
each Conduit Lender, LIBOR Lender, Alternate Lender, Managing Agent,
Co-Valuation Agent and Program Support Provider, and any assignee or participant
of any Lender or any Program Support Provider pursuant to the terms hereof.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Intermediary” means Bank of America, N.A. and its successors or
assigns.
     “Seller Interim Trust Agreements” means (i) the interim trust agreement,
dated the date hereof, between the Interim Eligible Lender Trustee and VG
Funding, LLC and (ii) the interim trust agreement, dated the date hereof,
between the Interim Eligible Lender Trustee and VL Funding LLC.
     “Sellers” means one or more of SLM Education Credit Finance Corporation, VG
Funding, LLC, VL Funding LLC, Mustang Funding I, LLC and Mustang Funding II,
LLC, and such other subsidiaries of SLM Corporation as may be agreed upon by the
Required Managing Agents and with respect to which the requirements of Section
4.04 have been satisfied; provided, however, that if a proposed seller is a
special purpose subsidiary of SLM Corporation for which the Master Servicer is
responsible for any repurchase obligations, only the consent of the
Administrative Agent shall be required.
     “Servicer” means the Master Servicer or a Subservicer.
     “Servicer Advances” means any Financing Costs advanced by the Master
Servicer pursuant to Section 2.17.
     “Servicer Buy-Out” means the right of the Master Servicer, as set forth in
Section 3.05(g) of the Servicing Agreement, to purchase any Trust Student Loans
(when added to the aggregate Principal Balance of all Trust Student Loans
previously purchased pursuant to a Servicer Buy-Out) in an amount not to exceed
2%, in the aggregate, of the Aggregate Note Balance then Outstanding.
     “Servicer Default” means a “Servicer Default” as defined in Section 5.01 of
the Servicing Agreement.
     “Servicing Agreement” means, individually or collectively, (a) the
Servicing Agreement, dated as of the Closing Date, among the Trust, the Master
Servicer, the Eligible Lender Trustee, the Administrator and the Administrative
Agent, (b) any other servicing agreement among the Trust, the Master Servicer
and any Subservicer under which the respective Subservicer agrees to administer
and collect the Trust Student Loans but the Master Servicer remains responsible
to the

36



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Trust for the performance of such duties, which is consented to by the
Administrative Agent, which consent is not to be unreasonably withheld or
delayed, and (c) any other subservicing agreement among the Trust, the Master
Servicer and a Subservicer, consented to by each Managing Agent, under which
such Subservicer agrees to administer and collect certain Trust Student Loans,
but with respect to which the Master Servicer is not liable for such Trust
Student Loans.
     “Servicing Fees” means the Primary Servicing Fee, the Carryover Servicing
Fee and any other fees payable by the Trust to the Master Servicer or the
Subservicers in respect of servicing Trust Student Loans pursuant to the
provisions of any Servicing Agreement.
     “Servicing Policies” means the policies and procedures of the Master
Servicer or any Subservicer, as applicable, with respect to the servicing of
Student Loans.
     “Settlement Date” means the 25th day of each calendar month, beginning
April 25, 2008 or, if such day is not a Business Day, the following Business
Day.
     “Settlement Period” means (i) initially the period commencing on the
Closing Date and ending on March 31, 2008, and (ii) thereafter, (a) during the
Revolving Period and the Amortization Period, each monthly period ending on (and
inclusive of) the last day of the calendar month and (b) after the occurrence
and during the continuation of a Termination Event, such period as determined by
the Administrative Agent in its sole discretion (which may be a period as short
as one Business Day).
     “Side Letter” means the Side Letter, dated as of the Closing Date, among
the Trust, the Administrator, the Administrative Agent, the Managing Agents, the
Eligible Lender Trustee and certain other financial institutions party thereto.
     “SLM Corporation” means SLM Corporation, a Delaware corporation, and its
successors and assigns.
     “SLM Indemnified Amounts” has the meaning assigned to such term in Section
8.02.
     “Solvent” means, at any time with respect to any Person, a condition under
which:
     (a) the fair value and present fair saleable value of such Person’s total
assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;
     (b) the fair value and present fair saleable value of such Person’s assets
is greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent);
     (c) such Person is, and shall continue to be, able to pay all of its
liabilities as such liabilities mature; and

37



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (d) such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.
     “Step-Up Fees” means, with respect to any Facility Group’s Notes and any
Yield Period, the applicable Excess Yield Rate multiplied by the average
outstanding principal amount of such Facility Group’s Note during such Yield
Period.
     “Student Loan” means an education loan made to a student or parents of a
student that is not guaranteed or reinsured under the FFELP Program or any other
federal student loan program.
     “Student Loan Notes” means the promissory note or notes of an Obligor and
any amendment thereto evidencing such Obligor’s obligation with regard to a
Student Loan or the electronic records evidencing the same.
     “Student Loan Pool Balance” means, (i) as of the Initial Cutoff Date, the
aggregate Principal Balance of the Trust Student Loans as reported by the
Administrator for such date; and (ii) as of any other date of determination,
(x) the aggregate Principal Balance (as reported by the Administrator on the
last Monthly Report delivered to the Administrative Agent) of the Trust Student
Loans, calculated as of the end of the previous calendar month, plus (y) the
aggregate Principal Balance of the Trust Student Loans acquired since the end of
the previous calendar month as of their respective Cutoff Dates, minus (z) the
aggregate Principal Balance of the Trust Student Loans disposed of by the Trust
since the end of the previous calendar month as of their date of disposition.
     “Subsequent Cutoff Date” means, with respect to any Trust Student Loan, the
“Purchase Date” for such Trust Student Loan as such term is defined in the Sale
Agreement.
     “Subservicer” means any subservicer appointed by the Master Servicer
pursuant to the Servicing Agreement of the Master Servicer.
     “Swap Agreement” means any ISDA Master Agreement, the related schedule and
any related confirmations among the Trust and a Swap Counterparty, the terms of
which will have been consented to by all the Managing Agents and with respect to
which the Rating Agency Condition shall have been satisfied.
     “Swap Counterparty” means an Eligible Swap Counterparty.
     “Syndication Agent” means JPMorgan Chase Bank, N.A.
     “Syndication Agent Fees” means, the fees, reasonable expenses and charges,
if any, of the Syndication Agent, payable pursuant to the Administrative Agent
and Syndication Agent Fee Letter.
     “Syndication Period” has the meaning assigned to such term in the
Syndication Procedures Letter.
     “Syndication Procedures Letter” has the meaning assigned to such term in
Section 10.04(l).

38



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     “Take Out Securitization” means a sale or transfer of any portion of the
Trust Student Loans by the Trust (directly or indirectly) to a trust sponsored
by an Affiliate of the Depositor as part of a publicly or privately traded,
rated or unrated student loan securitization, pass-through, pay through, secured
note or similar transaction.
     “Termination Date” means the earliest to occur of (a) any date designated
as the date for terminating the entire Maximum Financing Amount pursuant to
Section 2.03, (b) the last day of the Amortization Period and (c) the date of
the declaration or automatic occurrence of the Termination Date pursuant to
Article VII.
     “Termination Event” has the meaning assigned to such term in Article VII.
     “Tranche Period” with respect to LIBOR Advances made by an Alternate Lender
or a Conduit Lender, means a period commencing on the date such LIBOR Advance is
disbursed or on a Reset Date and ending on the date one day, one week, one
month, two months or three months thereafter, as selected by the Trust on its
Advance Request; provided, that (i) any Tranche Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Tranche Period shall end on the next preceding Business Day; (ii) any
Tranche Period that begins on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Tranche Period) shall end on the last Business Day of the
calendar month at the end of such Tranche Period; and (iii) in no event shall
any Tranche Period end after the then current Scheduled Maturity Date.
     “Transaction Documents” means, collectively, this Agreement, the Trust
Agreement, the Administration Agreement, the Servicing Agreement, each Purchase
Agreement, the Sale Agreement, the Interim Trust Agreements, the Valuation Agent
Agreement, the Guaranty and Pledge Agreement, the Indemnity Agreement, the
Revolving Credit Agreement, the Syndication Procedures Letter, the Power of
Attorney, the Fee Letters, the Side Letter and all other instruments, fee
letters, documents and agreements executed in connection with any of the
foregoing.
     “Transaction Parties” means, collectively, the Trust, the Depositor, the
Master Servicer, each Seller and SLM Corporation.
     “Transition Period” means the period beginning on the day of the initial
Advance and ending on the earlier of (i) the date on which all of the Eligible
Private Credit Loans in the Initial Pool are purchased by the Trust and (ii) 15
Business Days after the date of the initial Advance.
     “Treasury Regulations” means any regulations promulgated by the Internal
Revenue Service interpreting the provisions of the Code.
     “Trust” means Rendezvous Funding I, a Delaware statutory trust, and its
successors and assigns.
     “Trust Accounts” means the Administration Account, Collection Account,
Capitalized Interest Account, Reserve Account and Borrower Benefit Account.

39



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     “Trust Agreement” means the Amended and Restated Trust Agreement, dated as
of the Closing Date, among the Depositor, the Delaware Trustee and the Eligible
Lender Trustee.
     “Trust Indemnified Amounts” has the meaning assigned to such term in
Section 8.01.
     “Trust Materials” has the meaning assigned to such term in Section
10.02(b).
     “Trust Student Loan” means any Student Loan held by the Trust.
     “Tuition Answer Loan” means a Student Loan originated pursuant to the
program of the same name of SLM Corporation and its Affiliates.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the specified jurisdiction.
     “Underwriting Guidelines” means the policies and procedures of SLM
Corporation and its Affiliates with respect to the origination of loans under
their private credit education loan programs related to the Trust Student Loans.
     “United States” means the United States of America.
     “Used Fee” means, with respect to any Lender, the used fee as set forth in
the Lenders Fee Letter.
     “Valuation Agent Agreement” means the Valuation Agent Agreement, dated as
of the Closing Date, among the Trust, the Administrator, the Administrative
Agent, and the Co-Valuation Agents.
     “Valuation Agent Fee Letter” means the Valuation Agent Fee Letter, dated as
of the Closing Date, among the Trust and the Co-Valuation Agents, setting forth
the Co-Valuation Agent Fees.
     “Valuation Date” has the meaning assigned to such term in the Valuation
Agent Agreement.
     “Valuation Report” means a report furnished by the Administrative Agent
pursuant to Section 2.25(a).
     “VG Funding Facility” means the financing facility established pursuant to
that certain Amended and Restated Note Purchase and Security Agreement, dated as
of May 4, 2005, among VG Funding I, the conduit lenders party thereto, the
alternate lenders party thereto, Bank of America, N.A., as administrative agent,
the managing agents party thereto, Chase Bank USA, National Association, as
eligible lender trustee and Sallie Mae, Inc., as administrator.
     “Weighted Average FICO Score” means (a) the sum, for all Trust Student
Loans that are Eligible Private Credit Loans, of the product of (i) the
Principal Balance of each such Eligible Private Credit Loan (excluding any
Medical Loans the Obligors of which do not have a recorded FICO score) and
(ii) the FICO score of the Obligor of such Eligible Private Credit Loan, divided

40



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
by (b) the aggregate Principal Balance of all Trust Student Loans that are
Eligible Private Credit Loans (excluding any Medical Loans the Obligors of which
do not have a recorded FICO score).
     “Weighted Average Remaining Term in School” means, as of any date of
determination, (a) the sum, for all Eligible Private Credit Loans that are in
“in-school” status, of the products of (i) the Principal Balance of each such
Eligible Private Credit Loan, as of such date, and (ii) the number of months
remaining in school shown on the Servicer’s record, as of such date, for the
student with respect to such Eligible Private Credit Loan, divided by (b) the
aggregate Principal Balance of all Eligible Private Credit Loans that are in
“in-school” status, as of such date.
     “Weighted Average Remaining Term to Maturity” means (a) the sum, for all
Trust Student Loans that are Eligible Private Credit Loans, of the product of
(i) the Principal Balance of each such Eligible Private Credit Loan and (ii) the
remaining term to maturity for such Eligible Private Credit Loan, divided by
(b) the aggregate Principal Balance of all Trust Student Loans that are Eligible
Private Credit Loans.
     “Whole Loan Sale” means a sale of all or a part of the Trust Student Loans
to a third-party purchaser in exchange for not less than fair market value.
     “Withdrawing Facility Group” means a LIBOR Lender or a Conduit Lender and
its related Alternate Lenders and Program Support Providers which have
determined to terminate their Commitment prior to the end of the Revolving
Period in order to participate in one or more different financing facilities
sponsored by SLM Corporation or an Affiliate of SLM Corporation.
     “Yield” means, for each Facility Group’s Notes and any Yield Period, the
applicable Yield Rate multiplied by the average outstanding principal amount of
such Facility Group’s Notes during such Yield Period, plus or minus the
Estimated Interest Adjustment if and as applicable minus any Step-Up Fees.
     “Yield Period” means, for a CP Advance or a Base Rate Advance, each
Settlement Period and for a LIBOR Advance, each Interest Accrual Period.
     “Yield Protection” means any Note Purchaser’s reasonable increased costs
for taxes, reserves, special deposits, insurance assessments, breakage costs,
changes in regulatory capital requirements (or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, such Lender) and certain reasonable expenses imposed on such
Lender.
     “Yield Rate” means with respect to any Yield Period:
     (a) other than during the Amortization Period or on and after the
occurrence of a Termination Event:
     (i) if a Conduit Lender funds (directly or indirectly) its portion of the
Aggregate Note Balance with CP, the CP Rate plus the applicable Used Fee;

41



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (ii) if an Alternate Lender or a Conduit Lender (if funding its investment
other than with CP) funds its portion of the Aggregate Note Balance, the
applicable LIBOR Rate (or if LIBOR Rate is not available, the applicable Base
Rate) plus the Applicable Margin; or
     (iii) if a LIBOR Lender funds its portion of the Aggregate Note Balance,
the applicable LIBOR Rate (or if LIBOR Rate is not available, the applicable
Base Rate) plus the Applicable Margin; or
     (b) during the Amortization Period, the applicable Amortization Period
Rate; and
     (c) on and after the occurrence of a Termination Event, the Base Rate plus
2.00% per annum.
     Section 1.02. Other Terms.
     (a) All accounting terms not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York and not specifically defined herein, are used herein as defined in such
Article 9. Any reference to an agreement herein shall be deemed to include a
reference to such agreement as amended, supplemented or otherwise modified from
time to time.
     (b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.”
     (c) Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other
Transaction Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Transaction Document, shall be construed to refer to such Transaction Document
in its entirety and not to any particular provision thereof, (iv) all references
in any Transaction Document to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, the Transaction Document in which such references appear, (v) any reference
to any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties.

42



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     Section 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”
     Section 1.04. Calculation of Yield Rate and Certain Fees. The Yield Rate on
the Notes and all fees payable to the Lenders, the Note Purchasers or the
Registered Owners pursuant to this Agreement are calculated based on the actual
number of days divided by 360. Interest shall accrue on the Notes from and
including the day on which the related Advance is made, and shall not accrue on
the Notes or any portion thereof, for the day on which the Notes or such portion
is paid. Each determination by the Administrative Agent (or, with respect to the
calculation of any CP Rate, LIBOR Base Rate or LIBOR Rate, the applicable
Managing Agent), of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.
     Section 1.05. Time References. All time references in this Agreement shall
refer to the time in New York, New York unless otherwise noted.
ARTICLE II
THE FACILITY
     Section 2.01. Issuance and Purchase of Notes; Making of Advances.
     (a) In consideration of the agreements of the Note Purchasers hereunder,
and subject to the terms and conditions set forth in this Agreement, (y) the
Trust agrees to sell, transfer and deliver to each Managing Agent, on behalf of
its related Note Purchasers, and (z) each Managing Agent on behalf of its
related Note Purchasers agrees to purchase from the Trust, on the Closing Date,
a Note, the outstanding principal amount of which shall not exceed the
applicable Pro Rata Share of such Facility Group multiplied by the Maximum
Financing Amount. Subject to the satisfaction of the conditions precedent set
forth in Section 4.01, the purchase price payable on the Closing Date for the
Note for each Facility Group shall be equal to such Facility Group’s Pro Rata
Share of the Aggregate Note Balance as of the Closing Date. The payment of such
purchase price shall be subject to the same requirements applicable to an
Advance under Section 2.01(b). Each Note shall be issued in the name of a
Registered Owner.
     (b) On the terms and conditions hereinafter set forth, each Alternate
Lender, LIBOR Lender and Committed Conduit Lender agrees to make Advances, and
each other Conduit Lender may, in its sole discretion, make Advances to the
Trust from time to time up to an aggregate principal amount outstanding at any
one time not to exceed the Maximum Financing Amount in effect at the time of
such Advance; provided, that: (i) the aggregate Advances made on any date must
be in a principal amount equal to $50,000,000 or integral multiples of $500,000
in excess thereof (other than (x) Capitalized Interest Advances and (y) Excess
Collateral Advances made on a Settlement Date the proceeds of which are used to
pay Financing Costs owing under clauses (ii) through (v) of Section 2.05(b), in
each case as to which such minimum is not applicable) and (ii) the Requested

43



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Advance Amount on any Advance Date for the Advance shall not, in the aggregate,
exceed the Maximum Advance Amount. Within the limits set forth in this Section
and the other terms and conditions of this Agreement, during the Revolving
Period, the Trust, acting through the Administrator, may request Advances, repay
Advances and reborrow Advances under this Section; provided, however, that after
the end of the Revolving Period, Capitalized Interest Advances will continue to
be made in accordance with Section 4.02(c). In addition, the Administrative
Agent may also request Capitalized Interest Advances after the occurrence of a
Capitalized Interest Account Funding Event. All Notes issued hereunder shall be
denominated in and be payable in United States dollars. Yield on each CP
Advance, each Base Rate Advance and each LIBOR Advance shall be due and payable
on each Settlement Date. The Aggregate Note Balance and all other Obligations
hereunder, if not previously paid pursuant to Section 2.05(b), shall be due and
payable on the Termination Date.
     (c) Each Lender’s obligations under this Section are several and the
failure of any Lender to make available its Pro Rata Share of any Requested
Advance Amount on an Advance Date shall not relieve any other Note Purchaser of
its obligations hereunder or, except as provided in paragraph (d) below,
obligate any other Note Purchaser to honor the obligations of any Defaulting
Lenders (as defined below). Advances shall be allocated among the Facility
Groups in accordance with their respective Pro Rata Shares and shall be further
allocated to each Lender within a Facility Group as designated by the applicable
Managing Agent. Notwithstanding anything contained in this Agreement to the
contrary, (i) no Conduit Lender shall fund any portion of any Advance which
would cause the aggregate principal amount of its Advances to exceed the
Commitments of its related Alternate Lenders; (ii) no Alternate Lender, LIBOR
Lender or Committed Conduit Lender shall be obligated to fund any portion of any
Advance which would cause the aggregate principal amount of its Advances to
exceed its Commitment; and (iii) no Facility Group shall be obligated to fund
any portion of any Advance which would cause the aggregate principal amount of
its Advances to exceed its total Commitment. The Commitment of each Lender as of
the Closing Date is set forth on Exhibit A.
     (d) If by 2:00 p.m. on an Advance Date, whether or not the Administrative
Agent has advanced the applicable Requested Advance Amount, one or more
Alternate Lenders, LIBOR Lenders or Committed Conduit Lenders fails to make its
Pro Rata Share of any Advance required to be made by such Lender (each, a
“Defaulting Lender”) available to the Administrative Agent pursuant to this
Agreement (the aggregate amount not so made available to the Administrative
Agent being herein called the “Investment Deficit”), then the Administrative
Agent shall, by no later than 5:00 p.m. on the applicable Advance Date instruct
each Alternate Lender, LIBOR Lender and Committed Conduit Lender which is not a
Defaulting Lender (each, a “Non-Defaulting Lender”) to pay, by no later than
noon on the next Business Day in immediately available funds, to the account
designated by the Administrative Agent, an amount equal to the lesser of
(i) such Non-Defaulting Lender’s proportionate share (based upon the relative
Commitments of the Non-Defaulting Lenders) of the Investment Deficit and
(ii) its unused Commitment. A Defaulting Lender shall forthwith, upon demand,
pay to the Administrative Agent for the ratable benefit of the Non-Defaulting
Lenders all amounts paid by each Non-Defaulting Lender on behalf of such
Defaulting Lender.

44



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     Section 2.02. The Initial Advance and Subsequent Advances.
     (a) Any Advance made by the Lenders during the Revolving Period will be
made on any Business Day at the request of the Trust, acting through the
Administrator, subject to and in accordance with the terms and conditions of
Section 2.01 and this Section.
     (b) Subject to the satisfaction of the conditions precedent set forth in
this Agreement, the Trust, acting through the Administrator, may request an
Advance hereunder by giving written notice substantially in the form of Exhibit
E (each, an “Advance Request”) to the Administrative Agent not later than
11:00 a.m. on the second Business Day prior to the proposed Advance Date, which
the Administrative Agent shall promptly forward to the Managing Agents not later
than 1:00 p.m. on such date. Each such Advance Request shall specify:
     (i) the Requested Advance Amount, which shall be equal to or greater than
$50,000,000 in the aggregate with respect to all Facility Groups, except as
otherwise permitted under Section 2.01(b);
     (ii) the proposed Advance Date;
     (iii) if such Advance is a Purchase Price Advance, the aggregate Collateral
Value of the Eligible Private Credit Loans to be acquired; and
     (iv) the Asset Coverage Ratio after giving effect to such Advance;
provided, however, that this condition precedent shall not be applicable during
the Transition Period so long as no Excess Concentration Amount exists with
respect to the Initial Pool as of the Initial Cutoff Date.
     In addition, each Advance Request (other than an Advance Request made
during the Transition Period to the extent that there is no Excess Concentration
Amount with respect to the Initial Pool) shall include a pro forma calculation
and certification establishing (x) with respect to a Purchase Price Advance or
an Excess Collateral Advance, that the Minimum Asset Coverage Requirement will
be satisfied after giving effect to such Advance and (y) with respect to a
Capitalized Interest Advance, the Maximum Advance Amount for such Capitalized
Interest Advance and that the proceeds thereof will be deposited into the
Capitalized Interest Account.
     No later than 2:00 p.m. on the Advance Date, each Conduit Lender (other
than a Committed Conduit Lender) may, in its sole discretion, and each Committed
Conduit Lender and LIBOR Lender shall, upon satisfaction of the applicable
conditions set forth in this Agreement, make available to the Trust in same day
funds, its respective Pro Rata Share of the Requested Advance Amount by payment
to the Administration Account; provided, that Capitalized Interest Advances made
by a Non-Renewing Facility Group may be made on a non-pro rata basis as
contemplated in Section 2.21(b). If a Conduit Lender (other than a Committed
Conduit Lender) elects not to fund its respective Pro Rata Share of the
Requested Advance Amount, such Conduit Lender’s related Alternate Lenders shall,
upon satisfaction of the applicable conditions set forth in this Agreement,

45



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
make available to the Trust in same day funds, their respective Pro Rata Shares
of the Requested Advance Amount by payment to the Administration Account and the
related Managing Agent shall, no later than 2:00 p.m. on such Advance Date and
on each Reset Date, notify the Administrator and the Administrative Agent of the
actual Yield Rate applicable to such LIBOR Advance, and the related Tranche
Period. Each Advance made by a Conduit Lender shall be a CP Advance unless the
applicable Managing Agent otherwise provides notice as provided in the
immediately succeeding sentence. To the extent any Conduit Lender is unable or
declines to fund a requested Advance by issuing CP or if any Conduit Lender’s
Alternate Lenders fund any requested Advance in its place, the applicable
Conduit Lender’s Managing Agent shall promptly advise the Administrative Agent
and the Administrator, on behalf of the Trust.
     (c) Prior to the commencement of the Amortization Period or the occurrence
of a Termination Event, the Administrator, on behalf of the Trust, may request
that the Administrative Agent pay any amounts on deposit in the Administration
Account as a prepayment on any principal of, and Financing Costs due or accrued
on, the Notes in whole or in part on any Business Day by giving written notice
two Business Days prior to such date to the Administrative Agent and each
Managing Agent indicating the amount of such prepayment and the Business Day on
which such prepayment shall be made. The Trust shall pay the applicable Managing
Agent for the account of the applicable Lenders in its Facility Group, on
demand, such amount or amounts as shall compensate such Lenders for any loss
(including loss of profit), cost or expense incurred by such Lenders and
including any claims arising under any Program Support Agreement (as reasonably
determined by the applicable Managing Agent) and hold such Lenders harmless from
any such loss, cost or expenses, incurred by them as a result of payments with
respect to the Notes in connection with a prepayment under this Section 2.02(c),
a request by the Trust pursuant to Section 2.21, a Permitted Release under
Section 2.18 or otherwise, whether voluntary, mandatory, automatic by reason of
acceleration or otherwise, such compensation to be (i) limited to an amount
equal to any loss or expense suffered by the Lenders during the period from the
date of receipt of such repayment to (but excluding) the maturity of the related
CP (in the case of a CP Advance by a match-funded Conduit Lender), the maturity
of sufficient pool-funded CP (in the case of a CP Advance by a pool-funded
Conduit Lender) or the maturity of the related Tranche Period (in the case of a
LIBOR Advance by an Alternate Lender or a Conduit Lender), (ii) net of the
income, if any, received by the recipient of such reductions from investing the
proceeds of such reductions and (iii) inclusive of any loss or expense arising
from the liquidation or re-employment of funds obtained by it to maintain such
Advance or from fees payable to terminate the deposits from which such funds
were obtained; provided, however, that the Trust shall not be obligated to pay
such breakage amounts for a period in excess of 60 days under clause (i) above
if aggregate discretionary prepayments by the Trust do not exceed 20% of the
Aggregate Note Balance per month; provided further, that no such breakage
amounts shall be payable by the Trust with respect to the regular distribution
of Available Funds (other than proceeds of Permitted Releases) on any Settlement
Date pursuant to the priority of payments set forth in Section 2.05(b). The
determination by the applicable Managing Agent of the amount of any such loss or
expense shall be set forth in a written notice to the Administrator (with a copy
to the Administrative Agent), on behalf of the

46



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Trust, including a statement as to such loss or expense (including calculation
thereof in reasonable detail), and shall be conclusive, absent manifest error.
     (d) Each Advance Request shall be irrevocable and binding on the Trust, and
the Trust shall indemnify each Lender against any loss or expense incurred by
such Lender, either directly or indirectly (including, in the case of a Conduit
Lender, through the applicable Program Support Agreement) as a result of any
failure by the Trust to complete such Advance, including any loss or expense
incurred by such Lender or such Lender’s Managing Agent, either directly or
indirectly (including, in the case of a Conduit Lender, pursuant to the
applicable Program Support Agreement) by reason of the liquidation or
reemployment of funds acquired by such Lender (or the applicable Program Support
Provider(s)) (including funds obtained by issuing CP or promissory notes or
obtaining deposits or loans from third parties) in order to fund such Advance.
Any such amounts shall constitute Yield Protection hereunder.
     (e) Prefunding of Advances. In order to allow the Lenders to raise funds at
times and in amounts that are more advantageous to the Lenders than might
otherwise be possible, the Trust may, after consultation with the Administrative
Agent and in connection with a proposed purchase or series of purchases of Trust
Student Loans, request that all or a portion of the related Purchase Price
Advance be funded prior to the actual acquisition of the related Trust Student
Loans. Each such prefunding shall constitute a separate Purchase Price Advance
for purposes of Section 4.02(b)(xx) and (xxi) and shall otherwise be subject to
all applicable conditions precedent, measured as of the date such loans are
actually purchased, for Purchase Price Advances set forth in Article IV. The
proceeds of any such prefunded advance shall be deposited into the
Administration Account (or such subaccount thereof as the Administrative Agent
may establish for purposes of convenience) and shall not be released to the
Trust until the date of purchase of the related Trust Student Loans. So long as
the conditions precedent to a new Advance would be satisfied as if the Lenders
were making a new Advance, the Trust may draw against such prefunding amount on
any Business Day in order to consummate the related purchase of Trust Student
Loans on such date. Upon the occurrence of a Termination Event, the
Administrative Agent may direct that any such amounts on deposit in the
Administration Account or subaccount, as applicable, be transferred to the
Collection Account to be distributed in accordance with Section 2.05 and used to
reduce the Aggregate Note Balance
     Section 2.03. Reduction, Termination or Increase of the Maximum Financing
Amount and Prepayment of the Notes.
     (a) The Trust, acting through the Administrator, may, upon at least five
Business Days’ written notice to the Administrative Agent, (i) terminate the
entire facility or (ii) reduce in part the portion of the Maximum Financing
Amount that exceeds the sum of the Capitalized Interest Account Specified
Balance and the Aggregate Note Balance. Any partial reduction in the Maximum
Financing Amount shall be in an amount equal to or greater than $100,000,000 or
any integral multiple of $10,000,000 in excess thereof. If such reduction is not
in connection with an Exiting Facility Group, any such reduction in the Maximum
Financing Amount shall be allocated among the Facility Groups in

47



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
accordance with their Pro Rata Shares, except as otherwise provided under the
Syndication Procedures Letter, and shall be allocated within each Facility Group
as designated by the applicable Managing Agent. If such reduction is in
connection with an Exiting Facility Group, such reduction shall be allocated
first to the Commitment of the Exiting Facility Group and then any balance
allocated among the remaining Facility Groups as set forth in the preceding
sentence. The Trust shall pay, in immediately available funds, all outstanding
principal and Financing Costs on the Notes owned by any Lender, together with
any other Obligations owed to such Lender, upon the termination of its
Commitment pursuant to this Section 2.03(a).
     (b) During any Exiting Group Amortization Period, if there are not
sufficient proceeds from Permitted Releases, the Administrative Agent may, in
accordance with the procedures set forth in Section 7.03(b), sell or otherwise
dispose of a portion of the Pledged Collateral in an amount sufficient to pay
the Aggregate Note Balance of the Outstanding Notes owned by each Exiting
Facility Group. Amounts received from any such sale or disposition of Pledged
Collateral shall be deposited into the Administration Account and, provided no
Amortization Event or Termination Event has occurred and is continuing, and the
Minimum Asset Coverage Requirement has been satisfied, such amounts shall be
distributed to the Exiting Facility Groups, on any Business Day which is not a
Settlement Date in accordance with the priority of payments described in Section
2.05(b)(viii). Amounts received from the sale of Pledged Collateral in excess of
the amount required to repay in full the Aggregate Note Balance of, and accrued
Yield on, the Outstanding Notes owned by the Exiting Facility Groups which are
deposited in the Collection Account shall be treated as Available Funds;
provided, that any Yield Protection associated with any such prepayment shall be
paid to the Administrative Agent for the benefit of the applicable Lender on the
next Settlement Date (to the extent of Available Funds) in accordance with the
priority of payments described in Section 2.05(b). All reductions to principal
owed to an Exiting Facility Group in connection with any such disposition,
together with any reductions to principal received by such Exiting Facility
Group pursuant to clauses (viii) and (xiii) of Section 2.05(b) shall constitute
a permanent reduction in the Commitment of such Exiting Facility Group and the
Lenders part of such Exiting Facility Group and their Pro Rata Shares shall be
calculated accordingly.
     (c) Subject to the terms and conditions herein provided, the parties agree
that, concurrently with any assignment of the Notes or addition of additional
Facility Groups hereunder during the Syndication Period, the Maximum Financing
Amount shall automatically increase by the dollar amount of the Commitments
assumed by any assignee Lender under Section 10.04 until such time as the
aggregate Commitments of all the Lenders is equal to $6,000,000,000. Any such
increase is subject to the condition that no Termination Event or Amortization
Event shall have occurred and be continuing immediately before or after giving
effect to such increase in the Commitments and in no event shall any Lender’s
Commitment be increased without the prior written consent of such Lender. In
connection with each such increase, the Pro Rata Shares of the Facility Groups
and the Lenders will be recalculated accordingly. Once the aggregate Commitments
are equal to $6,000,000,000, the Maximum Financing Amount shall not thereafter
be increased except by amendment in accordance with Section 10.01 and any future
assignments of Commitments will reduce the Commitments of the applicable

48



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Lenders in accordance with Section 10.04 and, if applicable, the terms of the
Syndication Procedures Letter.
     Section 2.04. The Accounts.
     (a) Collection Account. On or prior to the date hereof, the Trust shall
establish and maintain, or cause to be established and maintained, the
Collection Account. The Collection Account shall be maintained as a segregated
account at the Administrative Agent, and shall be under the sole dominion and
control of the Administrative Agent, on behalf of the Secured Creditors. The
Collection Account shall be in the name of the Trust for the benefit of the
Administrative Agent, on behalf of the Secured Creditors. Neither the Trust nor
the Administrator shall have any withdrawal rights from the Collection Account.
Any Collections received by the Trust, the Administrator, the Eligible Lender
Trustee, the Sellers, the Depositor, the Servicers, or any agent thereof, as the
case may be, are to be transmitted to the Collection Account as soon as
practicable, but in any event, within two Business Days of receipt of good
funds. The Trust shall direct the Eligible Lender Trustee, each Servicer, each
Seller, the Depositor and each agent of any of the foregoing, in writing, to
transmit any Collections it receives with respect to the Trust Student Loans
directly to the Administrative Agent for deposit to the Collection Account
within two Business Days of receipt of good funds. Funds on deposit in the
Collection Account may be invested from time to time in Eligible Investments at
the direction of the Administrator in accordance with Section 2.08. Upon the
payment in full of all Obligations hereunder and the termination of this
Agreement, the Administrative Agent agrees to send notice to the Master Servicer
that this Agreement has terminated and that Collections no longer are to be
forwarded to the Collection Account pursuant to this Agreement. All investment
earnings on the funds on deposit in the Collection Account during any Settlement
Period shall be applied as Available Funds for the applicable Settlement Period.
The Administrative Agent shall apply funds on deposit in the Collection Account
as described in Section 2.05. Each of the Trust and the Administrator agree, by
executing this Agreement, to hold any Collections received in trust for the
Administrative Agent and to comply with the remittance procedures set forth in
this Section 2.04.
     (b) Administration Account. On or prior to the date hereof, the Trust shall
establish and maintain, or cause to be established and maintained, the
Administration Account. The Administration Account shall be maintained as a
segregated account at the Administrative Agent, and shall be under the sole
dominion and control of the Administrative Agent, on behalf of the Secured
Creditors. The Administration Account shall be in the name of the Trust for the
benefit of the Administrative Agent, on behalf of the Secured Creditors. Prior
to the commencement of the Amortization Period or the occurrence of a
Termination Event, funds in the Administration Account shall be applied to the
following (in the order such events occur for so long as funds are available in
the Administration Account): (i) to make payments to any Exiting Facility Group
pursuant to Section 2.03(b); (ii) to finance the purchase of Eligible Private
Credit Loans pursuant to Section 2.05(c); (iii) if necessary, to be deposited
into the Collection Account on each Settlement Date to cover any shortfall in
amounts on deposit in the Collection Account as Available Funds to pay amounts
described in clauses (i) through (ix) of Section 2.05(b);

49



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
(iv) to be released to the Trust to the extent permitted under Section 2.25(d);
(v) to be withdrawn for deposit to the extent permitted under Section 4.03; and
(vi) if so requested by the Administrator on behalf of the Trust, to be
disbursed on any Business Day as a prepayment of principal of the Outstanding
Notes pursuant to Section 2.02(c). During the Amortization Period and on and
after the Termination Date, funds in the Administration Account shall be
released to the Administrative Agent for the account of the applicable Note
Purchasers to reduce the Aggregate Note Balance of the Outstanding Notes and to
pay accrued Yield thereon. Funds on deposit in the Administration Account may be
invested from time to time in Eligible Investments in accordance with Section
2.08 hereof. All investment earnings on the funds on deposit in the
Administration Account during any Settlement Period shall be deposited into the
Collection Account by the Administrative Agent on or before the second Business
Day after the end of that Settlement Period and applied as Available Funds on
the Settlement Date for that Settlement Period. Except for the right of the
Administrator to withdraw funds as expressly set forth in this Agreement,
neither the Trust nor the Administrator shall have any withdrawal rights from
the Administration Account. Any funds remaining in the Administration Account
after the payment in full of all Obligations under the Transaction Documents
shall be paid to the holder of the Excess Distribution Certificate.
     (c) Borrower Benefit Account. On or prior to the date hereof, the Trust
shall establish and maintain, or cause to be established and maintained, the
Borrower Benefit Account. The Borrower Benefit Account shall be maintained as a
segregated account at the Administrative Agent, and shall be under the sole
dominion and control of the Administrative Agent, on behalf of the Secured
Creditors. The Borrower Benefit Account shall be in the name of the Trust for
the benefit of the Administrative Agent, on behalf of the Secured Creditors.
Neither the Trust nor the Administrator shall have any withdrawal rights from
the Borrower Benefit Account. In the event that new borrower benefits, which are
not required under any applicable laws, rules or regulations, are offered to
Obligors, the result of which is to reduce the yield on the related Eligible
Private Credit Loans, the Borrower Benefit Account will be funded in accordance
with Section 6.26 hereof. On or before each Settlement Date, the Administrator
will instruct the Administrative Agent to transfer from the Borrower Benefit
Account to the Collection Account all amounts on deposit in the Borrower Benefit
Account which relate to the related Settlement Period and apply such funds in
accordance with Section 2.05(b). Funds on deposit in the Borrower Benefit
Account may be invested from time to time in Eligible Investments in accordance
with Section 2.08. All investment earnings on the funds on deposit in the
Borrower Benefit Account during any Settlement Period shall be deposited into
the Collection Account by the Administrative Agent on or before the second
Business Day after the end of that Settlement Period and applied as Available
Funds on the Settlement Date for the related Settlement Period. Any funds
remaining in the Borrower Benefit Account after the payment in full of all
Obligations under the Transaction Documents shall be paid to the holder of the
Excess Distribution Certificate.
     Section 2.05. Transfers from Collection Account.
     (a) On or prior to each Reporting Date, the Trust shall cause the
Administrator to prepare the Monthly Report and shall provide or cause to be
provided to

50



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
the Administrator all information necessary or appropriate to accurately prepare
such Monthly Report, all calculations, unless otherwise specified, to be made as
of the end of the related Settlement Period, and cause the Administrator to
forward such Monthly Report to the Administrative Agent and each Rating Agency.
The Administrative Agent shall promptly forward the Monthly Report to each
Managing Agent. The Administrative Agent shall provide to the Trust and the
Administrator the Monthly Administrative Agent’s Report in the form attached as
Exhibit F hereto no later than five Business Days prior to each Reporting Date.
     (b) The Administrative Agent, on each Settlement Date, shall make the
following deposits and distributions from Available Funds in the Collection
Account in the amount and in the order of priority set forth below as directed
by the Administrator on behalf of the Trust (or if the Administrator fails to
provide such direction, as provided by the Administrative Agent) pursuant to the
Monthly Report, on which the Administrative Agent may conclusively rely, on such
Settlement Date (or as otherwise provided in Article VII), in the following
priority:
     (i) pay to the Master Servicer an amount equal to its unreimbursed Servicer
Advances due and owing;
     (ii) pay to the Lockbox Banks, the Eligible Lender Trustee and the
Administrator, as appropriate and on a pro rata basis, (A) an amount equal to
the Lockbox Bank Fees, the Eligible Lender Trustee Fees and the Administrator
Fees, which are due and owing as of the close of business on the last day of the
immediately preceding calendar month, and (B) the reasonable out-of-pocket costs
and expenses of such Persons not to exceed in the aggregate $100,000 per annum;
     (iii) pay to the Master Servicer, for the benefit of the Master Servicer
and any Subservicers, an amount equal to the Primary Servicing Fees which are
due and owing as of the close of business on the last day of the immediately
preceding Settlement Period;
     (iv) [reserved];
     (v) on a pro rata basis, based on the amounts owed, (A) pay to the
Administrative Agent, for the benefit of the Note Purchasers (excluding Notes
held by any Defaulting Lenders), Yield on the Notes (excluding, for the
avoidance of doubt, any Step-Up Fees), for the previous Yield Period) and
(B) pay to the Administrative Agent and each Managing Agent as Registered Owner
of its Note, as appropriate, an amount equal to all other Financing Costs
related to the Notes (other than amounts owed with respect to Step-Up Fees or
with respect to Financing Costs of a type described in clause (iii) or (iv) of
the definition thereof);
     (vi) during the Revolving Period: first, pay to the Capitalized Interest
Account, any amount required to cause the amount on deposit in the Capitalized
Interest Account to equal the Required Capitalized Interest Account Balance and

51



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
second, to the Reserve Account, any amount required to cause the amount on
deposit in the Reserve Account to equal the Reserve Account Specified Balance;
     (vii) following the replacement of the Master Servicer, pay to the
replacement Master Servicer the reasonable expenses and charges resulting from
the transition in servicing, to the extent such costs have not been paid by the
predecessor Master Servicer; provided, that amounts paid under this clause
(vii) shall not exceed $300,000;
     (viii) provided no Amortization Event or Termination Event has occurred and
the Minimum Asset Coverage Requirement is satisfied before and after giving
effect to such payment, pay to the Administrative Agent for the benefit of each
Exiting Facility Group its ratable share of the Principal Distribution Amount
with respect to its Note until the Note of each Exiting Facility Group has been
paid in full;
     (ix) pay to the Administrative Agent for the benefit of the Note
Purchasers, the Principal Distribution Amount (to the extent not distributed
pursuant to clause (viii) above) in accordance with their Pro Rata Shares;
     (x) first, pay to the replacement Master Servicer any amounts described in
clause (vii) above which were not previously paid due to the limitation
specified in the proviso to such clause (vii) and second, pay to the
Administrative Agent, for the benefit of the Note Purchasers (excluding Notes
held by Defaulting Lenders), on a pro rata basis if necessary, any Step-Up Fees
and any Yield Protection due and owing pursuant to this Agreement as of the
close of business on the last day of the immediately preceding Settlement
Period;
     (xi) pay to the Eligible Lender Trustee, the Administrative Agent, the
Syndication Agent, the Co-Valuation Agents, the Conduit Lenders, the LIBOR
Lenders, the Managing Agents, the Alternate Lenders, the Program Support
Providers and any Affected Party, on a pro rata basis if necessary, any amounts
due and owing and not previously paid pursuant to clause (ii) above and any
Trust Indemnified Amounts due and owing pursuant to this Agreement or any other
Transaction Document as of such Settlement Date;
     (xii) pay to the Administrative Agent (i) for the benefit of the Defaulting
Lenders any Yield, Step-Up Fees, principal or Yield Protection due and owing and
not paid above and (ii) for the benefit of all the Note Purchasers, the
Administrative Agent, the Managing Agents and the Program Support Providers, an
amount equal to any other Obligations (other than principal, Yield or Step-Up
Fees of any Notes) which are accrued and owing as of the close of business on
the last day of the immediately preceding Settlement Period;
     (xiii) pay to the Administrative Agent for the benefit of each Exiting
Facility Group, to the extent not paid in clause (viii) or (ix) above, pro rata,
an

52



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
amount up to its remaining Outstanding Notes, until the Note of each Exiting
Facility Group has been paid in full;
     (xiv) pay to the Administrator, reimbursements of any out-of-pocket costs
and expenses relating to the administration of the Trust or paid on behalf of
the Trust, including fees paid to the Rating Agencies on behalf of the Trust, to
the extent not previously paid;
     (xv) pro rata, pay to SLM Corporation in repayment of any SLM Indemnified
Amounts paid by it pursuant to Section 8.02(b) and pay to the Administrator in
repayment of any amounts paid by it pursuant to Section 10.08;
     (xvi) pay to the Master Servicer, for the benefit of the Master Servicer
and any Subservicers, an amount equal to any other amounts due and payable to
them including Carryover Servicing Fees, if any, which are accrued and unpaid as
of the close of business on the last day of the immediately preceding Settlement
Period;
     (xvii) prior to the commencement of the Amortization Period or the
occurrence of a Termination Event, pay to the Administrative Agent for deposit
into the Administration Account to fund new purchases of Eligible Private Credit
Loans;
     (xviii) prior to the commencement of the Amortization Period, solely to the
extent requested by the Administrator as a prepayment of the Notes in an amount
up to the Aggregate Note Balance, on a pro rata basis, pay to the Administrative
Agent for the account of the applicable Note Purchasers with respect to their
Notes in accordance with their Pro Rata Shares until paid in full;
     (xix) [reserved];
     (xx) pay to SLM Corporation in repayment of accrued interest on and the
unpaid principal balance borrowed under the Revolving Credit Agreement;
     (xxi) if the Administrative Agent has received written notice that any
amounts are owed to a former Facility Group under the Guaranty and Pledge
Agreement, to pay to the Managing Agent for such former Facility Group any
remaining funds up to the amounts then owed under the Guaranty and Pledge
Agreement; and
     (xxii) if so requested by the Administrator (and so long as (A) no
Amortization Event or Termination Event has occurred and is continuing and no
Potential Termination Event described in Section 7.02(f) or (g) has occurred and
is continuing and (B) there is no unresolved dispute as described in Section
2.25(e) as to the Applicable Percentage to be applied with respect to such
Settlement Period, to pay to the holder of the Excess Distribution Certificate,
any Available Funds remaining after the payment in full of each of the foregoing
items.

53



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (c) Any funds deposited into the Administration Account for the purpose of
purchasing or financing Eligible Private Credit Loans or prepayment of the Notes
shall be disbursed pursuant to a written direction of the Administrator, on
behalf of the Trust, or to the Administrative Agent, as applicable.
     (d) [Reserved].
     (e) [Reserved].
     (f) [Reserved].
     (g) [Reserved].
     (h) In the event that there are insufficient Available Funds to pay the
amounts set forth in clauses (ii) through (v) of Section 2.05(b) due and payable
on such date and if no Servicer Advance has been made and no funds withdrawn
from the Reserve Account or the Capitalized Interest Account to pay such
amounts, and an Excess Collateral Advance could be made in accordance with the
terms hereof, then the Trust shall request an Excess Collateral Advance in the
amount necessary to pay such amounts.
     Section 2.06. Capitalized Interest Account and Reserve Account.
     (a) On or prior to the date hereof, the Trust shall establish and maintain,
or cause to be established and maintained, the Capitalized Interest Account. The
Capitalized Interest Account shall be maintained as a segregated account at the
Administrative Agent, and shall be under the sole dominion and control of the
Administrative Agent, on behalf of the Secured Creditors. The Capitalized
Interest Account shall be in the name of the Trust for the benefit of the
Administrative Agent, on behalf of the Secured Creditors. Neither the Trust nor
the Administrator shall have any withdrawal rights from the Capitalized Interest
Account. If at any time a Capitalized Interest Account Funding Event occurs, the
Trust shall request a Capitalized Interest Advance in an amount equal to the
applicable Maximum Advance Amount for such Advance and deposit the proceeds
thereof into the Capitalized Interest Account. In the event that a Capitalized
Interest Account Funding Event occurs solely with respect to one or more
Non-Renewing Facility Groups, such Advance shall be requested solely from such
Non-Renewing Facility Groups. Thereafter, until the commencement of the
Amortization Period or the occurrence of a Termination Event, on each Settlement
Date, the Administrator shall cause to be deposited into the Capitalized
Interest Account from Available Funds pursuant to Section 2.05(b)(vii) such
additional amounts as are necessary to cause the amount on deposit in the
Capitalized Interest Account to be equal to the Required Capitalized Interest
Account Balance calculated as of the last day of the related Settlement Period.
Funds on deposit in the Capitalized Interest Account may be invested from time
to time in Eligible Investments in accordance with Section 2.08. The
Administrative Agent shall apply funds on deposit in the Capitalized Interest
Account as described in Section 2.07(a).
     (b) On or prior to the date hereof, the Administrator shall establish and
maintain, or cause to be established and maintained, the Reserve Account by
depositing into the Reserve Account cash or Eligible Investments equal to the
Reserve Account

54



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Specified Balance as of the date of the initial Advance hereunder. The Reserve
Account shall be maintained as a segregated account at the Administrative Agent,
and shall be under the sole dominion and control of the Administrative Agent, on
behalf of the Secured Creditors. The Reserve Account shall be in the name of the
Trust for the benefit of the Administrative Agent, on behalf of the Secured
Creditors. Neither the Trust nor the Administrator shall have any withdrawal
rights from the Reserve Account. On each Advance Date, the Trust shall deposit
into the Reserve Account from proceeds of each Advance the amount, if any,
necessary to bring the balance in such account up to the Reserve Account
Specified Balance. Thereafter, until the commencement of the Amortization Period
or the occurrence of a Termination Event, on each Settlement Date, the
Administrator shall cause to be deposited into the Reserve Account from
Available Funds pursuant to Section 2.05(b)(vii) such additional amounts as are
necessary to cause the amount on deposit in the Reserve Account to be equal to
the Reserve Account Specified Balance calculated as of the last day of the
related Settlement Period. Funds on deposit in the Reserve Account may be
invested from time to time in Eligible Investments in accordance with Section
2.08. The Administrative Agent shall apply funds on deposit in the Reserve
Account as described in Section 2.07(b).
     Section 2.07. Transfers from the Capitalized Interest Account and Reserve
Account.
     (a) To the extent there are insufficient Available Funds in the Collection
Account to pay the amounts set forth in clauses (ii) through (v) of Section
2.05(b) in accordance with the provisions of Section 2.05 on any Settlement
Date, the Administrative Agent shall transfer to the Collection Account moneys
held by the Administrative Agent in the Capitalized Interest Account, to the
extent available for distribution on the specified day, to pay the amounts set
forth in clauses (ii) through (v) of Section 2.05(b) in the priority set forth
in Section 2.05.
     (b) To the extent there are insufficient Available Funds in the Collection
Account to pay the amounts set forth in clauses (ii) through (v) of Section
2.05(b) in accordance with the provisions of Section 2.05 on any Settlement Date
(after taking into account any amounts transferred to the Collection Account
pursuant to Section 2.07(a)), the Administrative Agent shall transfer to the
Collection Account moneys held by the Administrative Agent in the Reserve
Account, to the extent available for distribution on the specified day, to pay
the amounts set forth in clauses (ii) through (v) of Section 2.05(b) in the
priority set forth in Section 2.05; provided, that upon the commencement of the
Amortization Period or on the occurrence of a Termination Event, all amounts on
deposit in the Reserve Account shall immediately be transferred to the
Collection Account and shall be part of Available Funds on the next Settlement
Date.
     (c) To the extent, as of the end of any Settlement Period, there are on
deposit in the Reserve Account funds in excess of the Reserve Account Specified
Balance calculated as of the end of such Settlement Period (giving effect to any
purchase of additional Trust Student Loans between the end of such Settlement
Period and the related Settlement Date) or there are on deposit in the
Capitalized Interest Account funds in excess of the Required Capitalized
Interest Account Balance calculated as of the end of such

55



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Settlement Period, then the Administrative Agent shall withdraw such excess from
the relevant account and deposit it into the Collection Account to be used as
Available Funds on the related Settlement Date. In addition, (i) if a
Capitalized Interest Account Funding Event has occurred solely because of the
expiration of the Revolving Period pursuant to clause (ii) of the definition
thereof and the Revolving Period is subsequently reinstated, then the
Administrative Agent shall withdraw all funds from the Capitalized Interest
Account on such date and apply such amounts to repay the Notes on a pro rata
basis and (ii) the Administrative Agent shall withdraw and apply funds from the
Capitalized Interest Account as and when required in accordance with Section
2.21(b).
     Section 2.08. Management of Trust Accounts.
     (a) All funds held in the Trust Accounts, including investment earnings
thereon, shall be invested at the direction of the Administrator in Eligible
Investments having a maturity date not later than the next date on which any
distributions are to be made from funds on deposit in such Trust Accounts;
provided, however, that from and after the Termination Date, the Administrative
Agent shall have the sole right to restrict the maturities of any investments
held in the Trust Accounts and to direct the withdrawal of any such investments
for the purposes of paying the amounts described in Section 2.05(b), including,
without limitation, any unpaid principal and Financing Costs on the Notes. All
investment earnings (net of losses) on such Eligible Investments shall be
credited to the applicable Trust Accounts. In the event that the Administrator
shall have failed to give investment directions to the Administrative Agent by
11:00 a.m. on any Business Day on which there may be uninvested cash deposited
in any Trust Account, the Administrative Agent shall have no obligation to
invest such funds and shall not be liable for any lost potential investment
earnings.
     (b) Bank of America, N.A. (“Bank of America”), in its capacity as
Securities Intermediary or depositary bank with respect to each Trust Account,
hereby agrees with the Trust and the Administrative Agent that (i) each of the
Trust Accounts shall be either securities accounts or deposit accounts
maintained at Bank of America; provided, however, that if, at any time, the
rating assigned to Bank of America is downgraded below “A-1” by S&P, the
Administrative Agent shall, in cooperation with the Administrator, promptly (but
in no event longer that 60 days from the time of such downgrade), at no cost to
the Trust, transfer each of the Trust Accounts to another financial institution
which has either a long-term senior unsecured debt rating of “A+” or better or a
short-term senior unsecured debt or certificate of deposit rating of “A-1” or
better by S&P, (ii) each item of property (whether investment property,
financial asset, security, cash or instrument) credited to any Trust Account
shall be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the UCC to the extent any such Trust Account is a
securities account, (iii) Bank of America shall treat the Administrative Agent
as entitled to exercise the rights that comprise each financial asset credited
to the Trust Accounts, (iv) Bank of America shall comply with entitlement orders
originated by the Administrative Agent with respect to any of the foregoing
accounts that is a securities account and shall comply with instructions
directing the disposition of funds originated by the Administrative Agent with
respect to any of the foregoing accounts that is a deposit account, in each case
without the further consent of any other person or

56



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
entity, (v) except as otherwise provided in subsection (a) of this Section, Bank
of America shall not agree to comply with entitlement orders or instructions
directing the disposition of funds originated by any person or entity other than
the Administrative Agent, (vi) the Trust Accounts, and all property credited to
such accounts shall not be subject to any lien, security interest, right of
set-off or encumbrance in favor of Bank of America in its capacity as Securities
Intermediary or depositary bank or anyone claiming through Bank of America as
Securities Intermediary or depositary bank (other than the Administrative
Agent), and (vii) the agreement herein between Bank of America and the
Administrative Agent shall be governed by the laws of the State of New York and
the jurisdiction of Bank of America, in its capacity as Securities Intermediary
or depositary bank with respect to each Trust Account, shall be the State of New
York for purposes of the UCC. Each term used in this Section 2.08(b) and in
Section 2.08(c) and defined in the New York UCC shall have the meaning set forth
in the New York UCC.
     (c) No Eligible Investment held in the Trust Accounts in the form of an
instrument or certificated security as defined in the New York UCC in the
possession of the Securities Intermediary (i) shall be subject to any other
security interest or (ii) shall constitute proceeds of any property subject to
such third party’s security interest.
     (d) The Trust agrees to report as its income for financial reporting and
tax purposes (to the extent reportable) all investment earnings on amounts in
the Trust Accounts.
     (e) Any investment of any funds in the Trust Accounts shall be made under
the following terms and conditions:
     (i) any such investment of funds shall be made in Eligible Investments
which will mature no later than the next Settlement Date (or such shorter
periods as the Administrative Agent may direct); and
     (ii) with respect to each of the investments credited to any of the Trust
Accounts, the Administrative Agent for the benefit of the Secured Creditors
shall have a first priority perfected security interest in such investment,
perfected by control to the extent permitted under Article 9 of the UCC.
     (f) The Administrative Agent shall not in any way be held liable by reason
of any insufficiency in the Trust Accounts resulting from losses on investments
made in accordance with the provisions of this Agreement (but the institution
serving as Administrative Agent shall at all times remain liable for its own
debt obligations, if any, constituting part of such investments).
     (g) With respect to each of the Trust Accounts that is a “securities
account” (each, a “Securities Account”), the Securities Intermediary hereby
confirms and agrees that:
     (i) all securities, financial assets or other property credited to the
Securities Accounts shall be registered in the name of the Securities
Intermediary by a clearing corporation or other securities intermediary and as
to which the

57



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Securities Intermediary is entitled to exercise the rights that comprise any
financial assets credited to such Securities Account, indorsed to the Securities
Intermediary in blank or credited to another Securities Account maintained in
the name of the Securities Intermediary, and in no case shall any financial
asset credited to any Securities Account be registered in the name of the Trust,
payable to the order of the Trust or specially indorsed to the Trust;
     (ii) all securities and other property delivered to the Securities
Intermediary pursuant to this Agreement shall be promptly credited to the
appropriate Securities Account;
     (iii) each Securities Account is an account to which financial assets are
or may be credited;
     (iv) except for the claims and interest of the Administrative Agent and of
the Trust in the Securities Accounts and without independent investigation of
any kind, the Securities Intermediary does not know of any claim to, or interest
in, any Securities Account or in any “financial asset” (as defined in
Section 8-102(a)(9) of the UCC) credited thereto; if any person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process) against any Securities
Account or in any financial asset carried therein, the Securities Intermediary
will promptly notify the Administrative Agent and the Trust thereof upon
receiving notice or other actual knowledge thereof.
     (h) Each party hereto acknowledges that the Securities Intermediary
constitutes a “securities intermediary” within the meaning of
Section 8-102(a)(14) of the UCC with respect to each Securities Account and
constitutes a “bank” within the meaning of Section 9-102(a)(8) of the New York
UCC with respect to each Trust Account that is a “deposit account.”
     Section 2.09. [RESERVED]
     Section 2.10. Grant of a Security Interest. To secure the prompt and
complete payment when due of the Obligations and the performance by the Trust of
all of the covenants and obligations to be performed by it pursuant to this
Agreement and each other Transaction Document, the Trust (and the Eligible
Lender Trustee, in its capacity as titleholder to the Trust Student Loans)
hereby (i) assigns to the Administrative Agent, and grants to the Administrative
Agent a security interest in, all of its right, title and interest in (but none
of its obligations under), each of the Transaction Documents, including all
rights and remedies thereunder (excluding any rights and remedies of the Trust
under the Revolving Credit Agreement); and (ii) hereby further Grants to the
Administrative Agent on behalf of the Secured Creditors (and their respective
successors and assigns), a security interest in all of the Trust’s and the
Eligible Lender Trustee’s, on behalf of the Trust, right, title and interest in
the following property, whether now owned or existing or hereafter arising or
acquired and wheresoever located:
     (a) all Trust Student Loans;

58



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (b) all Collections from Trust Student Loans, including payments from
Obligors;
     (c) all Eligible Investments, funds and accrued earnings thereon held in
the Trust Accounts;
     (d) all Records relating to any of the foregoing items;
     (e) all supporting obligations, liens securing any of the foregoing, money
and claims and other rights under insurance policies relating to any of the
foregoing;
     (f) all accounts, general intangibles, payment intangibles, instruments,
investment property, documents, chattel paper, goods, moneys, letters of credit,
letter of credit rights, certificates of deposit, deposit accounts and all other
property and interests in property of the Trust or the Eligible Lender Trustee,
on behalf of the Trust, whether tangible or intangible; and
     (g) all proceeds of any of the foregoing (collectively, along with the
right and title to and interest of the Trust (and the Eligible Lender Trustee,
in its capacity as titleholder to the Trust Student Loans) in the Transaction
Documents pursuant to Section 2.09 and all proceeds thereof, the “Pledged
Collateral”).
The Trust and the Eligible Lender Trustee agree that the foregoing sentence is
intended to grant in favor of the Administrative Agent, on behalf of the Secured
Creditors, a first priority continuing lien and security interest in all of the
Trust’s (and the Eligible Lender Trustee’s in its capacity as titleholder to the
Trust Student Loans) personal property. Each of the Trust and the Eligible
Lender Trustee authorizes the Administrative Agent and its counsel to file UCC
financing statements in form and substance satisfactory to the Eligible Lender
Trustee, describing the collateral as all personal property of the Trust. In
addition, at the request of the Administrative Agent, the Trust shall file or
cause to be filed, and authorizes the Administrative Agent to file, UCC
financing statement assignments assigning to the Administrative Agent any
financing statement showing the Trust as secured party with respect to the
Pledged Collateral. The Trust further confirms and agrees that the
Administrative Agent shall have, following the occurrence or declaration of the
Termination Date, the sole right to enforce the Trust’s rights and remedies
under the Transaction Documents with respect to the Pledged Collateral for the
benefit of the Secured Creditors, but without any obligation on the part of the
Administrative Agent or any other Secured Creditor or any of their respective
Affiliates, to perform any of the obligations of the Trust under the Transaction
Documents.
     Section 2.11. Evidence of Debt. Each Managing Agent shall maintain a Note
Account (the “Note Account”) on its books in which shall be recorded (a) all
Advances owed to each related Lender in its related Facility Group by the Trust
pursuant to this Agreement, (b) the Aggregate Note Balance of the Note held by
or on behalf of its related Facility Group, (c) all payments of principal and
Financing Costs made by the Trust on such Note, and (d) all appropriate debits
and credits with respect to its related Facility Group as provided in this
Agreement including, without limitation, all fees, charges, expenses and
interest. All entries in each Managing Agent’s Note Account shall be made in
accordance with such Managing Agent’s

59



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
customary accounting practices as in effect from time to time. The entries in
the Note Account shall be conclusive and binding for all purposes, absent
manifest error. Any failure to so record or any errors in doing so shall not,
however, limit or otherwise affect the obligation of the Trust to pay any amount
owing with respect to the Notes or any of the other Obligations.
     Section 2.12. Payments by the Trust. All payments to be made by the Trust
shall be made without set-off, recoupment or counterclaim. Except as otherwise
expressly provided herein, all payments by, or on behalf of, the Trust for the
account of a Conduit Lender, a LIBOR Lender, an Alternate Lender or a Program
Support Provider, as the case may be, shall be made to the Administrative Agent,
for further credit to an account designated by such Conduit Lender, LIBOR
Lender, Alternate Lender or Program Support Provider or its related Managing
Agent, in United States dollars. Such payments (other than amounts already on
deposit in the Collection Account) shall be made in immediately available funds
to the Administrative Agent no later than 12:00 noon on the date specified
herein and the Administrative Agent shall forward such amounts to such Conduit
Lender, LIBOR Lender, Alternate Lender or Program Support Provider no later than
1:00 p.m. on the date specified herein. Payments shall be applied in the order
of priority specified in Section 2.05(b). Any payment which is received later
than 1:00 p.m. (other than payments from amounts already on deposit in the
Collection Account) shall be deemed to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue.
     Section 2.13. Payment of Stamp Taxes, Etc. Subject to any limitations set
forth in Section 2.20, the Trust agrees to pay any present or future stamp,
mortgage, value-added, court or documentary taxes or any other excise or
property taxes, charges or similar levies imposed by any federal, state or local
governmental body, agency or instrumentality (hereinafter referred to as “Other
Applicable Taxes”) relating to this Agreement, any of the other Transaction
Documents or any recordings or filings made pursuant hereto and thereto.
     Section 2.14. Sharing of Payments, Etc. If, other than as expressly
provided elsewhere herein, any Note Purchaser shall obtain on account of the
Notes owned by it any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) in excess of its Pro Rata Share
(or other share contemplated hereunder), such Note Purchaser shall immediately
(a) notify the Administrative Agent of such fact and (b) purchase from the other
Note Purchasers such participations made by them as shall be necessary to cause
such purchasing Note Purchaser to share the excess payment pro rata (based on
the Pro Rata Share of each Note Purchaser) with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Note Purchaser, such purchase shall to that extent be rescinded
and each other Note Purchaser shall repay to the purchasing Note Purchaser the
purchase price paid therefor, together with an amount equal to such paying Note
Purchaser’s ratable share (according to the proportion of (i) the amount of such
paying Note Purchaser’s required repayment to (ii) the total amount so recovered
from the purchasing Note Purchaser) of any interest or other amount paid or
payable by the purchasing Note Purchaser in respect of the total amount so
recovered. The Trust agrees that any Note Purchaser so purchasing a
participation from another Note Purchaser may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Note Purchaser was the direct
creditor of the Trust in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive

60



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
and binding in the absence of manifest error) of participations purchased under
this Section and will in each case notify each Managing Agent following any such
purchases or repayments.
     Section 2.15. Yield Protection.
     (a) If any Regulatory Change (including a change to Regulation D under the
Securities Act):
     (i) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Federal Reserve Board), special deposit,
insurance assessment, or similar requirement against assets of any Affected
Party, deposits or obligations with or for the account of any Affected Party or
with or for the account of any Affiliate (or entity deemed by the Federal
Reserve Board to be an affiliate) of an Affected Party, or credit extended to or
participated in by any Affected Party;
     (ii) shall change the amount of capital maintained or required or requested
or directed to be maintained by any Affected Party;
     (iii) shall impose any other condition, cost or expense affecting this
Agreement or any portion of the Obligations owed or funded in whole or in part
by any Affected Party, or its obligations or rights, if any, to pay any portion
of its unused Commitment or to provide funding therefor (other than any
condition or expense resulting from the gross negligence or willful misconduct
of such Affected Party);
     (iv) shall change the rate for, or the manner in which the Federal Deposit
Insurance Corporation (or any successor thereto) assesses deposit insurance
premiums or similar charges; or
     (v) subject any Affected Party to any tax of any kind whatsoever with
respect to this Agreement, any Obligations or any LIBOR Advance made by it, or
change the basis of taxation of payments to such Affected Party in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.20 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Affected Party,
and the result of any of the foregoing is or would be:
     (A) to increase the cost to or to impose a cost in any material amount on
an Affected Party funding or making or maintaining any portion of the
Obligations, or any purchases, reinvestments or loans or other extensions of
credit under the Program Support Agreement or any Transaction Document or any
commitment of such Affected Party with respect to the foregoing;
     (B) to reduce the amount of any sum received or receivable by an Affected
Party under this Agreement, or under any Program Support

61



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Agreement or any Transaction Document with respect thereto; or
     (C) in the sole determination of such Affected Party, to reduce the rate of
return on the capital of an Affected Party as a consequence of its obligations
hereunder or under any Program Support Agreement or arising in connection
herewith to a level below that which the Affected Party could otherwise have
achieved;
then on or before the 30th day following the date of demand by such Affected
Party (which demand shall be accompanied by a statement setting forth in
reasonable detail the basis of such demand), the Trust shall pay directly to
such Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional or increased cost or such reduction;
provided, that such additional amount or amounts shall not be payable with
respect to any period in excess of 90 days prior to the date of demand by the
Affected Party unless (1) the effect of the Regulatory Change is retroactive by
its terms to a period prior to the date of the Regulatory Change, in which case
any additional amount or amounts shall be payable for the retroactive period but
only if the Affected Party provides its written demand not later than 90 days
after the Regulatory Change; or (2) the Affected Party reasonably and in good
faith did not believe the Regulatory Change resulted in such an additional or
increased cost or such a reduction during such prior period. Each Affected Party
agrees that the Trust shall not be asked to pay amounts which the Affected
Party’s similarly situated customers are not being requested to pay.
     (b) Each Affected Party will promptly notify the Administrator and the
Administrative Agent of any event of which it has actual knowledge which will
entitle such Affected Party to any compensation pursuant to this Section;
provided, however, no failure or delay in giving such notification shall
adversely affect the rights of any Affected Party to such compensation.
     (c) In determining any amount provided for or referred to in this Section,
an Affected Party may use any reasonable averaging or attribution methods that
it (in its sole discretion exercised in good faith) shall deem applicable and
which it applies on a consistent basis. Any Affected Party when making a claim
under this Section shall submit to the Administrator and the Administrative
Agent a statement as to such increased cost or reduced return (including
calculation thereof in reasonable detail), which statement shall, in the absence
of manifest error, be conclusive and binding upon the Trust and the
Administrative Agent.
     Section 2.16. Extension of Scheduled Maturity Date. Provided that no
Amortization Event or Termination Event shall have occurred and be continuing,
the Trust, acting through the Administrator, may, at any time during the period
which is no more than 90 days or less than 45 days immediately preceding the
Scheduled Maturity Date (as such date may have been previously extended pursuant
to this Section 2.16), request that the then applicable Scheduled Maturity Date
be extended for an additional period of up to 364 days. Any such request shall
be in writing and delivered to each Managing Agent and the Administrative Agent.
None of the Lenders, Managing Agents or Facility Groups shall have any
obligation to extend the Scheduled Maturity Date at any time. Any such extension
of the Scheduled Maturity Date

62



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
with respect to a Lender shall be effective only upon the written agreement of
the Trust, the Managing Agent for such Lender’s Facility Group, such Lender and,
if applicable, the related Conduit Lender. Each Managing Agent will (on behalf
of its related Note Purchasers) respond to any such request by providing a
response to the Trust and the Administrative Agent within the later of
(i) 30 days of its receipt of such request and (ii) 30 days prior to the
then-effective Scheduled Maturity Date; provided, however, that if any Facility
Group determines that it will not renew its Commitment prior to the response
date set forth above, the related Managing Agent shall notify the Administrator
as soon as practicable after such determination has been made. Any failure by a
Managing Agent to respond by the later of the dates set forth in clause (i) and
(ii) of the preceding sentence shall be deemed to be a rejection of the
requested extension by such Managing Agent and the related Lenders in its
Facility Group. If one or more Managing Agents (but less than all) does not
extend the Scheduled Maturity Date, the provisions of Section 2.21(b) shall
apply with respect to its Facility Group and the Scheduled Maturity Date shall
be extended with respect to the remaining Facility Groups.
     Section 2.17. Servicer Advances. In the event that, on the Settlement Date
relating to any Settlement Period, the amount on deposit in the Collection
Account which is allocable to the payment of amounts described in Sections
2.05(b)(ii) through (v) due and payable on such Settlement Date is not
sufficient to pay such amounts, the Master Servicer may, if permitted pursuant
to its Servicing Agreement, make an advance in an amount equal to such
insufficiency to the extent it believes such Servicer Advance will be
recoverable.
     Section 2.18. Release and Transfer of Pledged Collateral.
     (a) The Administrative Agent hereby agrees to release its lien on that
portion of the Pledged Collateral transferred from the Trust to the Depositor or
the Servicer as a result of purchases or repurchases (including substitutions)
of Trust Student Loans pursuant to the Sale Agreement, any Purchase Agreement or
any Servicing Agreement; provided, however, that with respect to a repurchase of
a Student Loan pursuant to the Sale Agreement or a Purchase Agreement that is
not a Permitted Release covered by clause (b) below, it shall be a condition to
such release that the Administrative Agent shall have received cash into the
Administration Account in an amount equal to the sum of (i) the product of the
Applicable Percentage (determined as if each Student Loan were an Eligible
Private Credit Loan) multiplied by the Principal Balance of such Student Loan
and (ii) any amount previously drawn under the Revolving Credit Agreement to
purchase such Student Loan (as reduced by any payments of principal received on
such Student Loan, proportionately, based on the portion of the purchase price
of such Student Loan financed under the Revolving Credit Agreement) or, in the
case of any substitution, the Trust shall have received new Eligible Private
Credit Loans with a Principal Balance equal to or greater than the Principal
Balance of the Student Loans being released and the tests set forth in Section
2.18(b)(ii)(B) and (iii) shall be satisfied; and provided further, that with
respect to purchases of Student Loans by a Servicer required or expressly
permitted as a result of the related Servicing Agreement that is not a Permitted
Release covered by clause (b) below, the Administrative Agent has received cash
into the Administration Account in an amount equal to that set forth in Section
3.05(a) of the Servicing Agreement or, in the case of any substitution, the
Trust shall have received new Eligible Private Credit Loans with a Principal
Balance equal to or greater than the Principal Balance of the Student

63



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Loans being released and the tests set forth in Section 2.18(b)(ii)(B) and (iii)
shall be satisfied.
     (b) In addition, the Administrative Agent hereby further agrees to release
its lien on that portion of the Pledged Collateral transferred from the Trust to
the Depositor or an Affiliate thereof in connection with a Permitted Release.
The release of the Administrative Agent’s security interest in any Released
Collateral pursuant to this Section 2.18(b) shall be subject to the following
conditions precedent unless the Required Managing Agents (or following a
Termination Event or Amortization Event or with respect to a failure to satisfy
condition (ii)(B) below, all of the Managing Agents) have waived such condition
(and by transferring the Pledged Collateral the Trust shall be deemed to have
certified that all such conditions precedent are satisfied):
     (i) such release shall be a Permitted Release,
     (ii) before and after giving effect to such release and to any simultaneous
acquisition of Trust Student Loans at such time,
     (A) there shall not exist any Amortization Event, Servicer Default,
Termination Event or Potential Termination Event; and
     (B) the Minimum Asset Coverage Requirement is met; and
     (iii) after giving effect to such release and to any simultaneous
acquisition of Trust Student Loans at such time,
     (A) the Weighted Average FICO Score will not be below 690;
     (B) the Weighted Average Remaining Term in School of all Trust Student
Loans that are Eligible Private Credit Loans shall not be more than 24 months;
provided, that this condition need not be satisfied if the Rating Agency
Condition has been satisfied with respect to such release; and
     (C) if more than $1,000,000,000 of the Principal Balance of the Trust
Student Loans shall have been subject to releases pursuant to this Section 2.18
since the Closing Date or, if later, since the last date on which the Rating
Agencies have issued a confirmation letter affirming the Required Ratings, the
Rating Agency Condition shall have been satisfied.
     (iv) three Business Days prior to any such release that is a Take Out
Securitization, a Fair Market Auction, Whole Loan Sale, a Permitted Seller
Buy-Back or a Servicer Buy-Out, the Trust, acting through the Administrator,
shall have delivered a notice describing the Trust Student Loans proposed to be
released substantially in the form and substance of Exhibit G attached hereto (a
"Notice of Release") to the Administrative Agent, certifying that the foregoing
conditions described in clauses (ii) and (iii) above shall have been satisfied
in connection therewith, together with a pro forma report in the form attached
as

64



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Exhibit H demonstrating compliance with the condition described in clauses
(ii) and (iii) above, and
     (v) on or prior to such Permitted Release, the Trust shall have deposited
into the Administration Account cash in an amount equal to the sum of (A) the
product of the Applicable Percentage (determined as if each Student Loan were an
Eligible Private Credit Loan) multiplied by the Principal Balance of such
Student Loan and (B) any amount previously drawn under the Revolving Credit
Agreement to purchase such Student Loan (as reduced by any payments of principal
received on such Student Loan, proportionately, based on the portion of the
purchase price of such Student Loan financed under the Revolving Credit
Agreement).
     (c) Within five Business Days after each release of collateral hereunder in
connection with a Take Out Securitization, the Trust, acting through the
Administrator, shall deliver to the Administrative Agent a reconciliation
statement (the “Release Reconciliation Statement”) which shall include an
updated calculation, based on actual figures, in the form attached as Exhibit I,
confirming that the Minimum Asset Coverage Requirement was satisfied before and
after giving effect to the related release. If the Release Reconciliation
Statement shows that the value of the released Trust Student Loans was greater
than the value provided on the Notice of Release, then the Trust shall deposit
such difference into the Administration Account.
     Section 2.19. Effect of Release. Upon the satisfaction of the conditions in
Section 2.18, all right, title and interest of the Administrative Agent in, to
and under such Released Collateral shall terminate and revert to the Trust, its
successors and assigns, and the right, title and interest of the Administrative
Agent in such Released Collateral shall thereupon cease, terminate and become
void; and, upon the written request of the Trust, acting through its
Administrator, its successors or assigns, and at the cost and expense of the
Trust, the Administrative Agent, acting through the Administrator, shall deliver
and, if necessary, execute such UCC-3 financing statements and releases prepared
by and submitted to the Administrative Agent for authorization as are necessary
or reasonably requested in writing by the Trust, acting through the
Administrator, to terminate and remove of record any documents constituting
public notice of the security interest in such Released Collateral granted
hereunder being released.
     Section 2.20. Taxes.
     (a) All payments made by the Trust under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding any
U.S. federal taxes (other than federal withholding taxes on interest), net
income taxes and franchise taxes or branch profit taxes (imposed in lieu of net
income taxes) imposed on the Administrative Agent, any Managing Agent, any
Lender or any Program Support Provider as a result of a present or former
connection between the Administrative Agent, the Syndication Agent, each
Co-Valuation Agent, any Managing Agent, such Lender or any Program Support
Provider and the jurisdiction of the

65



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent, any Managing Agent, such Lender or any Program Support
Provider having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Transaction Document)
(collectively, the “Excluded Taxes”). If any non-Excluded Taxes, levies,
imposts, duties, charges, fees of any kind, deductions, withholdings or
assessments (including, but not limited to any current or future stamp as
documentary taxes or any other excise or property taxes, charges or similar
levies, but excluding Excluded Taxes) (“Other Taxes”) are required to be
withheld from any amounts payable to the Administrative Agent, the Syndication
Agent, each Co-Valuation Agent, any Managing Agent, any Lender or any Program
Support Provider hereunder, the amounts so payable to the Administrative Agent,
any Managing Agent, such Lender or any Program Support Provider shall be
increased to the extent necessary to yield to the Administrative Agent, the
Syndication Agent, each Co-Valuation Agent, any Managing Agent, such Lender or
any Program Support Provider (after payment of all Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement; provided, however, that the Trust shall not be required to
increase any such amounts payable to any Lender with respect to (i) any Other
Taxes that are United States withholding taxes imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of the
assignment, to receive additional amounts from the Trust with respect to such
Other Taxes pursuant to this paragraph or (ii) Other Taxes to the extent the
Administrative Agent, Managing Agent or Lender will receive a refund or realize
the benefit of a credit or reduction in taxes or amount owed to any taxing
jurisdiction. To be entitled to receive additional amounts for Other Taxes, the
Administrative Agent, Managing Agent or Lender must certify to the Trust that,
based upon advice from one of its inside or outside tax advisors, such
Administrative Agent, Managing Agent or Lender does not reasonably expect to
receive a refund or realize the benefit of a credit or reduction in taxes or
amount owed to any taxing jurisdiction as a result of such Other Taxes.
     (b) In addition, the Trust shall pay to the relevant Governmental Authority
in accordance with applicable law all Other Taxes imposed upon the
Administrative Agent, any Managing Agent, such Lender or any Program Support
Provider that arise from any payment made hereunder or from the execution,
delivery, or registration of or otherwise similarly with respect to, this
Agreement.
     (c) Whenever any Other Taxes are payable by the Trust, the Administrative
Agent or the applicable Managing Agent shall promptly notify the Trust in
writing and as soon as practicable, but no later than 30 days thereafter the
Trust shall send to the Administrative Agent for its own account or for the
account of the Syndication Agent, any Co-Valuation Agent, any Managing Agent,
any Program Support Provider or relevant Lender, as the case may be, a certified
copy of an original official receipt received by the Trust showing payment
thereof. The Trust agrees to indemnify the Administrative Agent, any Managing
Agent, any Program Support Provider and each Lender within 10 days after demand
therefor from and against the full amount of the Other Taxes arising out of this
Agreement (whether directly or indirectly) imposed upon or paid by the
Administrative

66



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Agent, any Managing Agent, any Program Support Provider or such Lender and any
liability (including penalties, interest, and expenses arising with respect
thereto), regardless of whether such Other Taxes were correctly or legally
asserted by the relevant Governmental Authority; provided, that such Lender
shall have provided the Trust with evidence, setting forth in reasonable detail,
of payment of such Other Taxes, and the certification required in clause
(a) above.
     (d) Each Lender (or transferee) that is not a "U.S. Person” as defined in
section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the Trust
and the Administrative Agent and its Managing Agent two copies of either U.S.
Internal Revenue Service form W-8BEN or form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from the withholding of U.S. federal income
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” both a form W-8BEN and a certificate substantially in the
form of Exhibit J (a “2.20(d) Certificate”) or any subsequent versions thereof
or successors thereto, in all cases properly completed and duly executed by such
Non-U.S. Lender, claiming complete exemption from withholding of U.S. federal
income tax on all payments by the Trust under this Agreement. Such forms shall
be delivered by each Non-U.S. Lender at least five Business Days before the date
of the initial payment to be made pursuant to this Agreement by the Trust to
such Lender. In addition, each Non-U.S. Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Trust at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Trust (or any other form of certification adopted
by the U.S. taxing authorities for such purpose). Notwithstanding any other
provision in this paragraph, a Non-U.S. Lender shall not be required to deliver
any subsequent form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
     (e) For any period with respect to which a Lender has failed to provide the
Trust, the Administrative Agent or its Managing Agent with the appropriate form,
certificate or other document described in Section 2.20(d) (unless such failure
is due to a change in treaty, law or regulation, or any interpretation or
administration thereof by any Governmental Authority, occurring after the date
on which a form, certificate or other document originally was required to be
provided), such Lender shall not be entitled to indemnification of additional
amounts under Section 2.20 with respect to Other Taxes by reason of such
failure; provided, however, that should a Lender, which is otherwise exempt from
or subject to a reduced rate of withholding tax, become subject to Other Taxes
because of its failure to deliver a form required hereunder, the Trust shall
take such steps as such Lender shall reasonably request to recover such Other
Taxes.
     (f) A Lender which is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Trust is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Trust (with a copy to the
Administrative Agent), at the time or times prescribed by the applicable law or
reasonably requested by the Trust, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided, that such Lender

67



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
     (g) In cases in which the Trust makes a payment under this Agreement to a
U.S. Person with knowledge that such U.S. Person is acting as an agent for a
foreign person, the Trust will not treat such payment as being made to a U.S.
Person for purposes of Treas. Reg. § 1.1441-1(b)(2)(ii) (or a successor
provision) without the express written consent of such U.S. Person.
     (h) Each Lender hereby agrees that, upon the occurrence of any
circumstances entitling such Lender to indemnification or additional amounts
pursuant to this Section 2.20, such Lender shall use reasonable efforts to
designate a different lending office if the making of such a change would avoid
the need for, or materially reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be materially disadvantageous to such Lender.
     (i) If a Lender receives a refund or realizes the benefit of a credit or
reduction in respect of any Other Taxes as to which the Lender has been
indemnified by the Trust, or with respect to which the Trust has paid an
additional amount hereunder, the Lender shall, within 30 days after the date of
such receipt or realization, pay over the amount of such refund or credit (to
the extent so attributable, but only to the extent of indemnity payments made,
or additional amounts paid, by the Trust under this Section with respect to the
taxes or Other Taxes giving rise to such refund or credit) to the Trust, net of
all out-of-pocket expenses of such Lender related to claiming such refund or
credit, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided,
however, that (i) the Lender, acting in good faith, will be the sole judge of
the amount of any such refund, credit or reduction and of the date on which such
refund, credit or reduction is received, (ii) the Lender, acting in good faith,
shall have absolute discretion as to the order and manner in which it employs or
claims tax refunds, credits, reductions and allowances available to it and
(iii) the Trust agrees to repay the Lender, upon written request from the
Lender, as the case may be, the amount of such refund, credit or reduction
received by the Trust, plus any penalties, interest or other charges imposed by
the relevant Governmental Authority, in the event and to the extent, the Lender
is required to repay such refund, credit or reduction to any relevant
Governmental Authority.
     (j) Notwithstanding any other provision of this Agreement, in the event
that a Lender is party to a merger or consolidation pursuant to which such
Lender no longer exists or is not the surviving entity (but excluding any change
in the ownership of such Lender), any taxes payable under applicable law as a
result of such change shall be considered Excluded Taxes to the extent such
taxes are in excess of the taxes that would have been payable had such change
not occurred.
     (k) Within 30 days of the written request of the Trust therefor, the
applicable Lender shall execute and deliver to the Trust such certificates,
forms or other documents which can be furnished consistent with the facts and
which are reasonably necessary to

68



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
assist the Trust in applying for refunds of taxes remitted hereunder; provided
that nothing in this Section 2.20 shall be construed to require any Lender to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Trust or any other Person.
     (l) The Trust and each Lender will treat the Notes as debt for U.S. federal
income tax purposes.
     (m) The agreements in this Section shall survive the termination of this
Agreement and the payment of all amounts payable hereunder.
     Section 2.21. Replacement or Repayment of Facility Group.
     (a) Departing Facility Group. In the event that (i) the Trust is required
to pay amounts under Section 2.15, 2.20 or 10.08 or Article VIII of this
Agreement that are particular to an individual Lender, a Program Support
Provider or its Managing Agent, (ii) the Administrator reasonably determines
that, as a result of a Conduit Lender issuing CP outside the United States
commercial paper market, the funding costs for such Conduit Lender are
materially higher than for other Lenders or (iii) a Program Support Termination
Event occurs with respect to a Program Support Provider, then the Trust may
require, at its sole expense and effort, upon notice to such Lender or Program
Support Provider or to the applicable Managing Agent, that the Managing Agent
for such Lender or Program Support Provider assign, without recourse, to one or
more financial institutions designated by the Administrator, on behalf of the
Trust, all of the rights and obligations hereunder of all, or with the consent
of the related Managing Agent, the applicable, Lenders or Program Support
Providers within such Facility Group in accordance with Section 10.04; provided,
that in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.20,
such assignment will result in a reduction in such compensation or payments
thereafter.
     A Managing Agent shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by the affected Lender,
Program Support Provider, or Managing Agent or otherwise, the circumstances
entitling the Trust to require such assignment and delegation cease to apply.
Each member of the Departing Facility Group shall cooperate fully with the Trust
in effecting any such assignment. If the Trust is unable to effect such an
assignment, the Trust may terminate the Commitment of the Departing Facility
Group. Upon receipt by the Departing Facility Group of a notice of termination
hereunder, the obligation of the Departing Facility Group to make additional
Advances shall cease and the Exiting Facility Group Amortization Period for such
Departing Facility Group shall begin.
     (b) Non-Renewing Facility Group. In the event that one or more Managing
Agents (but less than all) gives notice that its Facility Group will not extend
the Scheduled Maturity Date pursuant to Section 2.16, then the Trust, acting
through the Administrator, may request that the Managing Agent for such Facility
Group arrange for an assignment to one or more entities and financial
institutions designated by the Administrator, acting on behalf of the Trust, of
all of the rights and obligations hereunder of such Non-Renewing

69



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Facility Group. If the Managing Agent does not comply with such request within
ten Business Days of such request, then the Administrator, on behalf of the
Trust, may arrange for an assignment to one or more existing Facility Groups or
replacement Facility Groups of all of the rights and obligations hereunder of
the Non-Renewing Facility Group in accordance with Section 10.04. Each member of
the Non-Renewing Facility Group shall cooperate fully with the Administrator in
effecting any such assignment. If the Administrator is unable to arrange such an
assignment within an additional 15 Business Days, then the Commitment of the
Non-Renewing Facility Group to make new Advances hereunder shall terminate on
the relevant Scheduled Maturity Date; provided, that the Non-Renewing Facility
Group shall make a Capitalized Interest Advance in an amount equal to the lesser
of (i) its Pro Rata Share of the Capitalized Interest Account Specified Balance
and (ii) such Non-Renewing Facility Group’s unused Commitment on the Business
Day prior to its Scheduled Maturity Date for deposit into the Capitalized
Interest Account; provided further, that the Non-Renewing Facility Group will
continue to make Advances in an amount not to exceed the amount of such
Non-Renewing Facility Group’s unused Commitment until its Scheduled Maturity
Date. The Exiting Facility Group Amortization Period for the Non-Renewing
Facility Group shall begin on its Scheduled Maturity Date. So long as the
Exiting Facility Group Amortization Period for such Non-Renewing Facility Group
has not terminated pursuant to clause (i) or (ii) of the definition thereof, at
such time as all other Advances made by such Non-Renewing Facility Group have
been paid in full, the aggregate amount of all Capitalized Interest Advances
made by the Non-Renewing Facility Group shall be repaid to such Non-Renewing
Facility Group to reduce its portion of the Aggregate Note Balance to zero.
     (c) Withdrawing Facility Group. In the event a Managing Agent gives notice
to the Administrator of the desire of its Facility Group to terminate its
Commitment prior to the end of the Revolving Period in order to participate in
one or more different financing facilities sponsored by SLM Corporation or an
Affiliate of SLM Corporation, including any determination to participate in a
Competing Financing Transaction as described in Section 6.28(y), such
Withdrawing Facility Group may, with the prior written consent of the
Administrator, terminate its Commitment upon a mutually agreeable date. The
Exiting Facility Group Amortization Period with respect to a Withdrawing
Facility Group shall begin on such mutually agreeable termination date.
     (d) Termination of the Exiting Facility Group Amortization Period. The
Exiting Facility Group Amortization Period with respect to any Exiting Facility
Group shall terminate upon the occurrence of an Amortization Event or
Termination Event. After the occurrence of either such event, the Exiting
Facility Group shall be entitled to payment with respect to the Aggregate Note
Balance pro rata with other Note Purchasers in accordance with Section 2.05(b)
or Section 7.03 as applicable.
     Section 2.22. Notice of Amendments to Program Support Agreements. Each
Managing Agent shall provide the Trust and the Administrator with written notice
of any amendment to the Program Support Agreements executed in connection with
this Agreement if such amendment is reasonably expected by such Managing Agent
to result in any material increase in costs or expenses for the Trust or
otherwise materially impact the Trust.

70



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     Section 2.23. Lender Holding Account.
     (a) Each Non-Rated Lender must, at the time such Lender becomes a party
hereto (or, if a Lender hereunder subsequently becomes a Non-Rated Lender,
within ten Business Days of the time it becomes a Non-Rated Lender), and any
other Lender may, in its sole discretion at any time, make an advance (such
advance, the “Lender Holding Deposit”) to the Administrative Agent in an amount
equal to its Pro Rata Share of the Capitalized Interest Account Specified
Balance (such amount, the “Required Holding Deposit Amount”). Upon receipt of
any such Lender Holding Deposit, the Administrative Agent shall deposit such
funds into a trust account maintained at a Qualified Institution (each such
account, a “Lender Holding Account"), in the name of such Holding Account Lender
and referencing the name of the Trust. The Lender Holding Account shall be
maintained as a segregated account at the Administrative Agent, and shall be
under the sole dominion and control of the Administrative Agent, on behalf of
the applicable Holding Account Lender and the Trust. The Lender Holding Account
shall not be deemed to be a Trust Account for purposes of this Agreement, but
shall be deemed to be property of the Holding Account Lender held for the
benefit of the Trust as described herein, and neither the Administrator nor the
Trust shall have any rights to withdraw funds from such Lender Holding Account
or any interest in or rights to the earnings thereon. Thereafter, until the
release and termination of such Lender Holding Account under clause (b) below,
any Capitalized Interest Advance to be made by such Holding Account Lender shall
be made by withdrawing funds from such Lender Holding Account. Each of the
applicable Holding Account Lender and the Trust hereby grants to the
Administrative Agent full power and authority, on behalf of the Trust and the
applicable Holding Account Lender, to withdraw funds from the applicable Lender
Holding Account in order to honor such Holding Account Lender’s obligations to
fund any Capitalized Interest Advance.
     (b) Each Lender Holding Account with respect to any Holding Account Lender,
once established, shall continue to be maintained until the earliest of (i) the
assignment by such Lender of all of its rights pursuant to Section 10.04 hereof,
(ii) such Lender receiving a short-term unsecured indebtedness rating of at
least A-1 by S&P and P-1 by Moody’s, (iii) such Lender obtaining a guarantee or
letter of credit that causes it to cease to be a Holding Account Lender,
(iv) the funding of a Capitalized Interest Advance through a withdrawal of funds
from such Lender Holding Account that satisfies in full such Holding Account
Lender’s obligation to fund further Capitalized Interest Advances and (v) the
payment in full of the Aggregate Note Balance and the termination of the
Commitments hereunder. Upon any of the events described in clauses (i) through
(v) of the immediately preceding sentence, the Administrative Agent, at the
times and in the manner requested by the Holding Account Lender, shall sell,
liquidate or otherwise transfer the investments on deposit in the applicable
Lender Holding Account to such accounts as the Holding Account Lender may
request, and release to the Holding Account Lender any remaining funds on
deposit in such Lender Holding Account. If, due to a reduction in or partial
assignment of Commitments of the Holding Account Lender, the amounts on deposit
in its Lender Holding Account exceed the applicable Required Holding Deposit
Amount, the Administrative Agent shall, at the request of such Holding Account
Lender, release such excess to such Holding Account Lender.

71



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (c) From and after the establishment of a Lender Holding Account until one
of the events described in clauses (i) through (v) of the first sentence of
Section 2.23(b), the Administrative Agent shall continue to maintain such Lender
Holding Account and shall, at the direction of the applicable Holding Account
Lender, from time to time invest and reinvest the funds on deposit in such
Lender Holding Account in Eligible Investments having a maturity not greater
than those permitted for funds in the Trust Accounts under Section 2.08(a). The
funding of a Lender Holding Deposit shall not be considered an Advance or part
of the Aggregate Note Balance for any purpose under this Agreement, including
for purposes of calculating any Yield or Non-Use Fees owed to the Lenders
hereunder. The Administrative Agent shall remit or cause to be remitted to the
Managing Agent for each relevant Holding Account Lender, on each Settlement Date
or on such other dates on which the Administrative Agent and such Managing Agent
mutually agree, all realized investment earnings earned or received in
connection with the investment of such funds on deposit in the Lender Holding
Account of such Holding Account Lender so long as the release of such earnings
would not cause the amount on deposit in the Lender Holding Account to be less
than the Required Holding Deposit Amount. Notwithstanding anything contained
herein to the contrary, neither the Administrative Agent nor the Trust shall
have any liability for any loss arising from any investment or reinvestment made
by it in accordance with, and pursuant to, the provisions hereof.
     Section 2.24. Deliveries by Administrative Agent. The Administrative Agent
agrees that it will forward to the Managing Agents each of the following,
promptly after receipt thereof: (a) the annual Administrator’s statement
delivered to the Administrative Agent pursuant to Section 3.02(a) of the
Administration Agreement and (b) any notice of a change in the location of the
records of a Servicer delivered to the Administrative Agent pursuant to Section
2.03 of the Servicing Agreement.
     Section 2.25. Mark-to-Market Valuation.
     (a) In accordance with the Valuation Agent Agreement, the Administrator
shall provide to the Co-Valuation Agents and, upon request, to each Managing
Agent, no later than (i) the fifth calendar day of each month, a collateral tape
reflecting the portfolio of Trust Student Loans as of the end of the immediately
preceding calendar month and (ii) if required under the Valuation Agent
Agreement, the fifth calendar day after each Valuation Date, a collateral tape
reflecting the portfolio of Trust Student Loans as of such Valuation Date
(provided that portfolio information from subservicers may not be available).
Pursuant to the Valuation Agent Agreement, on or before the fifth Business Day
after receipt of such collateral tape, each Co-Valuation Agent will deliver to
the Administrative Agent two mark-to-market valuations of the Trust Student
Loans based on such collateral tape. The Administrative Agent shall deliver to
the Administrator, each Managing Agent and the Co-Valuation Agents on or before
the Business Day following receipt of the mark-to-market valuations from the
Co-Valuation Agents, a Valuation Report setting forth (i) the mark-to-market
valuations submitted by the Co-Valuation Agents and (ii) the resulting
Applicable Percentage determined in accordance with the Valuation Agent
Agreement. The Managing Agents may request, within reason, that such
mark-to-market valuations occur more frequently in accordance with and subject
to the terms of the Valuation Agent Agreement.

72



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (b) If any Managing Agent disagrees at any time with the mark-to-market
valuation stated in the Valuation Report by more than 0.25% (e.g., such Managing
Agent believes that a different percentage, which is at least 0.25% less than
the mark-to-market valuation set forth in such Valuation Report, should be used
to reflect the market value of the Trust Student Loans), such Managing Agent
shall submit a notice of such dispute in writing together with such Managing
Agent’s own good faith valuation to each Co-Valuation Agent, the Administrative
Agent and the Administrator within two Business Days after receipt of the
related Valuation Report. In such event, the Co-Valuation Agents shall be
required to negotiate with such Managing Agent in good faith to determine an
agreed upon mark-to-market valuation within three Business Days after receipt of
such notice. If the Co-Valuation Agents do not reach an agreement with the
Managing Agent within such three Business Day period, the mark-to-market
valuation to be used for determining the new Applicable Percentage shall be the
average of the mark-to-market valuations submitted by the Co-Valuation Agents
and such Managing Agent.
     (c) If the Administrator disagrees at any time with the mark-to-market
valuation stated in the Valuation Report by more than 0.25% (e.g., the
Administrator believes that a different percentage, which is at least 0.25%
greater than the mark-to-market valuation set forth in such Valuation Report,
should be used to reflect the market value of the Trust Student Loans), the
Administrator shall submit a notice of such dispute in writing to the
Administrative Agent and each Co-Valuation Agent within two Business Days after
receipt of the related Valuation Report. The Co-Valuation Agents shall be
required to negotiate with the Administrator in good faith to determine an
agreed upon mark-to-market valuation within three Business Days after receipt of
such notice. At the end of such period, each Co-Valuation Agent shall resubmit
its good faith valuation (adjusted, to the extent applicable, following such
negotiation) to the Administrative Agent and the mark-to-market valuation to be
used for determining the new Applicable Percentage shall be the average of the
mark-to-market valuations submitted by the Co-Valuation Agents.
     (d) During the pendency of any dispute described in clause (b) or
(c) above, the Applicable Percentage to be applied shall be the disputed
Applicable Percentage set forth in the Valuation Report; provided, however, that
to the extent the Administrator has disputed the Applicable Percentage, the
Administrator, on behalf of the Trust, shall cause to be transferred into the
Administration Account amounts required to cure any breach of the Minimum Asset
Coverage Requirement based on the disputed Applicable Percentage, which amounts
shall be maintained therein until such dispute is resolved, at which time the
Administrator, on behalf of the Trust, may, if the dispute is resolved at a
higher valuation, withdraw the portion of such payment that is no longer
required to satisfy the Minimum Asset Coverage Requirement and release such
amount to the Trust. To the extent an Applicable Percentage changes due to
either a mark-to-market valuation or as a result of the process required to
obtain a periodic ratings confirmation letter, all new Eligible Private Credit
Loans shall thereafter be sold to the Trust using such revised Applicable
Percentages, and with respect to all Eligible Private Credit Loans then owned by
the Trust, the Administrator, on behalf of the Trust, shall cure any Minimum
Asset Coverage Requirement deficiency by causing cash to be contributed, or by
causing Eligible Private

73



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Credit Loans to be transferred, to the Trust by the Business Day following the
date of adjustment of the Applicable Percentage.
     (e) No amounts shall be paid to the holder of the Excess Distribution
Certificate pursuant to Section 2.05(b)(xxi) until any dispute as to the
Applicable Percentage is resolved and, if applicable, any additional amounts
required to be deposited into the Administration Account to satisfy the Minimum
Asset Coverage Requirement shall have been deposited therein.
     (f) In connection with any Permitted Release under Section 2.18 involving a
release of Trust Student Loans with an aggregate Principal Balance of more than
$500,000,000, the Trust, acting through the Administrator, shall deliver to each
Co-Valuation Agent, within five Business Days of request therefor, at the
Administrator’s option, either (i) summary statistics of the Pledged Collateral
being released, together with a copy of a collateral tape describing the
released assets, to the extent such a tape has been prepared and delivered to
any third parties in connection with such release, or (ii) an updated collateral
tape reflecting the portfolio of Trust Student Loans after giving effect to such
release. The Trust, acting through the Administrator, shall also use
commercially reasonable efforts to provide, with reasonable promptness, such
other information as may be reasonably requested by any Managing Agent in
connection with such release.
     (g) The parties agree that, for purposes of this Agreement and the
Valuation Agent Agreement, delivery of any collateral tape shall be effective if
(i) the same is posted through the Administrator’s customary file transfer
protocols as in effect on the Closing Date (as such protocols may be modified in
a manner mutually acceptable to the Administrator and the Co-Valuation Agents),
and (ii) notice of such posting is given to the applicable recipient in
accordance with Section 10.02.
     Section 2.26. Inability to Determine Rates. If the Required Managing Agents
determine, for any reason in connection with any request for a LIBOR Advance,
that (a) dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Tranche Period of such LIBOR
Advance, (b) adequate and reasonable means do not exist for determining the
LIBOR Base Rate for any requested Tranche Period with respect to a proposed
LIBOR Advance, or (c) the LIBOR Base Rate for any requested Tranche Period with
respect to a proposed LIBOR Advance does not adequately and fairly reflect the
cost to such Lenders of funding such Advance, the Administrative Agent will
promptly so notify the Trust and each Lender. Thereafter, the obligation of the
Lenders to make or maintain a LIBOR Advance shall be suspended until the
Administrative Agent (upon the instruction of the Required Managing Agents)
revokes such notice. Upon receipt of such notice, the Trust may revoke any
pending request for a LIBOR Advance, or failing that, will be deemed to have
converted such request into a request for Base Rate Advances in the amount
specified therein.
     Section 2.27. Calculation of Monthly Yield. On or before the fifth calendar
day after the last day of any Settlement Period, each Managing Agent shall
notify the Administrator and the Administrative Agent of the Yield payable to
its Facility Group on the succeeding Settlement Date together with, (i) if
interest for any portion of any Note for any portion of such Settlement Period
is determined by reference to the CP Rate, the applicable CP Rate for such

74



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Settlement Period for the applicable Conduit Lender; (ii) if interest for any
portion of any Note for any portion of such Settlement Period is determined by
reference to the LIBOR Rate, such Managing Agent’s calculation of the applicable
LIBOR Rate for such Settlement Period (which rate may be based on such Managing
Agent’s good faith estimates of the LIBOR Rates to be in effect during the
remainder of such Interest Accrual Period) and (iii) any Estimated Interest
Adjustments owing in respect of the previous Settlement Date.
ARTICLE III
THE NOTES
     Section 3.01. Form of Notes Generally.
     (a) The Notes shall be in substantially the form set forth in Exhibit K,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Agreement, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon as may, consistently herewith, be determined by the officers executing
such Notes, as evidenced by their execution of the Notes.
     (b) The Notes shall be typewritten or printed.
     (c) The Notes shall be issuable only in registered form and with a maximum
aggregate principal amount that, when aggregated with the maximum aggregate
principal amounts of each other Outstanding Note, will equal the Maximum
Financing Amount. One Note in an amount equal to the applicable Pro Rata Share
of the Maximum Financing Amount of each Facility Group shall be registered in
the name of the Managing Agent for such Facility Group.
     (d) All Notes shall be substantially identical except as to maximum
denomination and except as may otherwise be provided in or pursuant to this
Section.
     Section 3.02. Securities Legend. Each Note issued hereunder will contain
the following legend:
     THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAS NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR REGULATORY
AUTHORITY OF ANY STATE. THIS NOTE HAS BEEN OFFERED AND SOLD PRIVATELY. THE
REGISTERED OWNER HEREOF ACKNOWLEDGES THAT THESE SECURITIES ARE “RESTRICTED
SECURITIES” THAT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND AGREES
FOR THE BENEFIT OF THE TRUST AND ITS AFFILIATES THAT THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (I) TO A PERSON WHOM THE
TRANSFEROR REASONABLY BELIEVES IS AN INSTITUTIONAL ACCREDITED INVESTOR TO WHOM
NOTICE IS GIVEN THAT THE RESALE, PLEDGE OR TRANSFER IS BEING MADE IN RELIANCE ON

75



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
REGULATION D, AND IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE
OF THE UNITED STATES OR OTHER JURISDICTION OR (II) TO A PERSON IN A TRANSACTION
THAT IS REGISTERED UNDER THE SECURITIES ACT OR THAT IS OTHERWISE EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS. THE HOLDER HEREOF, BY ACQUIRING THIS NOTE, REPRESENTS AND
AGREES FOR THE BENEFIT OF THE DEPOSITOR, THE ADMINISTRATOR, THE ADMINISTRATIVE
AGENT AND THE ELIGIBLE LENDER TRUSTEE THAT: IT IS AN INSTITUTIONAL ACCREDITED
INVESTOR (AS DEFINED IN RULE 501(a)(1)-(3) AND (7) OF REGULATION D UNDER THE
SECURITIES ACT) OR AN ENTITY IN WHICH ALL THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS; ITS ACQUISITION OF THIS NOTE IS OTHERWISE EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS AND IT IS HOLDING THIS NOTE FOR INVESTMENT PURPOSES AND NOT FOR
DISTRIBUTION.
     Section 3.03. Priority. Except as permitted by Section 2.05(b), Section
2.21 or Section 7.03(b), all Notes issued under this Agreement shall be in all
respects equally and ratably entitled to the benefits hereof and secured by the
Pledged Collateral without preference, priority or distinction on account of the
actual time or times of authentication and delivery, all in accordance with the
terms and provisions of this Agreement. Except as provided in Section 2.05(b),
payments of Financing Costs on the Notes shall be made pro rata among all
Outstanding Notes based on the amount of Financing Costs owed on such Notes,
without preference or priority of any kind. Except as provided in Sections
2.05(b) and 2.21, payments of principal on the Notes shall be made pro rata
among all Outstanding Notes, without preference or priority of any kind.
     Section 3.04. Execution and Dating. The Notes shall be executed on behalf
of the Trust by any of the Authorized Officers of the Eligible Lender Trustee.
The signature of any of these officers on the Notes may be manual or facsimile.
Each Note shall be dated the date of its execution.
     Section 3.05. Registration, Registration of Transfer and Exchange, Transfer
Restrictions.
     (a) The Trust shall cause to be kept a register (the “Note Register”) in
which, subject to such reasonable regulations as it may prescribe, the Trust
shall provide for the registration of the Notes and for transfers of the Notes.
The Administrative Agent, acting solely for this purpose as agent for the Trust,
shall serve as “Note Registrar” for the purpose of registering the Notes and
transfers of the Notes as herein provided.
     (b) Upon surrender for registration of transfer of any Note at the address
of the Trust referred to in Exhibit N, the Trust shall execute and deliver in
the name of the designated transferee or transferees, one or more new Notes of
any authorized denominations and of a like tenor and aggregate principal amount.

76



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (c) At the option of the Registered Owner, Notes may be exchanged for other
Notes of the same series and of like tenor in a maximum principal amount
consistent with Section 3.01(c), upon surrender of the Notes to be exchanged at
such office or agency. Whenever any Notes are so surrendered for exchange, the
Trust shall execute and deliver the Notes, which the Registered Owner making the
exchange is entitled to receive.
     (d) All Notes issued upon any registration of transfer or exchange of Notes
shall be the valid obligations of the Trust, evidencing the same debt, and
entitled to the same benefits under this Agreement, as the Notes surrendered
upon such registration of transfer or exchange.
     (e) Every Note presented or surrendered for registration of transfer or for
exchange shall (if so required by the Trust or the Administrative Agent) be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Trust and the Note Registrar duly executed, by the
Registered Owner thereof or his attorney duly authorized in writing with such
signature guaranteed by a commercial bank or trust company, or by a member firm
of a national securities exchange, and such other documents as the
Administrative Agent may require. The Trust shall notify the Administrative
Agent, as the Note Registrar, of each transfer or exchange of Notes.
     (f) No service charge shall be made for any registration of transfer or
exchange of Notes, but the Trust or the Administrative Agent may require payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection with any registration of transfer or exchange of Notes.
     Section 3.06. Mutilated, Destroyed, Lost and Stolen Notes.
     (a) If any mutilated Note is surrendered to the Administrative Agent, the
Trust shall execute and deliver in exchange therefor a new Note of the same
series and of like tenor and maximum principal amount and bearing a number not
contemporaneously outstanding. If there shall be delivered to the Trust
(i) evidence to the Trust’s satisfaction of the destruction, loss or theft of
any Note and (ii) such security or indemnity as may be required by them to hold
the Trust and any of its agents, including the Administrative Agent and the
Eligible Lender Trustee, harmless, then, in the absence of notice to the Trust
that such Note has been acquired by a bona fide purchaser, the Trust shall
execute and deliver, in lieu of any such destroyed, lost or stolen Note, a new
Note of the same series and of like tenor and principal amount and maximum
principal amount and bearing a number not contemporaneously outstanding.
     (b) In case any such mutilated, destroyed, lost or stolen Note has become
or is about to become due and payable, the Trust in its discretion may, instead
of issuing a new Note, pay such Note.
     (c) Upon the issuance of any new Note under this Section, the Trust may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Note Registrar) connected therewith.

77



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (d) Every new Note issued pursuant to this Section in lieu of any
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Trust, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Agreement equally and proportionately with any and all
other Notes duly issued hereunder.
     (e) The provisions of this Section are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
     Section 3.07. Persons Deemed Owners. Prior to due presentment of a Note for
registration of transfer, the Trust, the Administrative Agent and any agent of
the Trust or the Administrative Agent may treat the Person in whose name such
Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and Financing Costs on such Note and for all
other purposes whatsoever, whether or not such Note be overdue, and none of the
Trust, the Administrative Agent or any agent of the Trust or the Administrative
Agent shall be affected by notice to the contrary.
     Section 3.08. Cancellation. Subject to Section 3.05(b), all Notes
surrendered for payment, prepayment in whole, registration of transfer or
exchange shall, if surrendered to any Person other than the Trust, be delivered
to the Trust and shall be promptly cancelled by the Trust. The Trust may at any
time cancel any Notes previously delivered hereunder which the Trust may have
acquired in any manner whatsoever, and may cancel any Notes previously executed
hereunder which the Trust has not issued and sold. No Notes shall be executed
and delivered in lieu of or in exchange for any Notes cancelled as provided in
this Section, except as expressly permitted by this Agreement. All cancelled
Notes held by the Trust shall be held or destroyed by the Trust in accordance
with its standard retention or disposal policy as in effect at the time.
     Section 3.09. CUSIP/DTC Listing. Each of the Administrator, SLM Corporation
and the Trust hereby covenants and agrees, at the request of any Lender, to take
any actions reasonably requested by any such requesting Lender in order to
obtain a CUSIP number for such Lender’s Notes or to list such Lender’s Notes on
The Depository Trust Company (“DTC”); provided, however, that the Trust shall
not be required to pay amounts under Section 2.15, 2.20 or 10.08 as a result of
such action. The requesting Lender agrees to pay all costs and expenses (other
than legal expenses) associated with obtaining any such CUSIP number or making
such listing on DTC, and the Administrator agrees to pay all costs and expenses
associated with any amendments to be made to this Agreement as determined to be
reasonably necessary to accomplish the foregoing; provided further, that the
parties hereto agree that no amendment fee in connection therewith will apply.
     Section 3.10. Legal Final Maturity Date. The Notes shall be due and payable
in full on the Legal Final Maturity Date.
ARTICLE IV
CONDITIONS TO CLOSING DATE AND ADVANCES

78



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     Section 4.01. Conditions Precedent to Closing Date. The purchase of the
Notes on the Closing Date are subject to the condition precedents, unless waived
by the Required Managing Agents (and the Trust, by executing this Agreement,
shall be deemed to have certified that all such conditions precedent unless
waived are satisfied on the Closing Date), that:
     (a) the Administrative Agent shall have received on or before the Closing
Date the following documents and opinions, in form and substance satisfactory to
each Managing Agent:
     (i) executed copies of the Transaction Documents and each Note,
     (ii) UCC-1 Financing Statements;
     (iii) Officer’s Certificates of the Trust, the Eligible Lender Trustee, the
Administrator, the Master Servicer, SLM Corporation, each Seller and the
Depositor certifying, in each case the articles of incorporation or equivalent
organization document, certificate of formation, by-laws or the equivalent,
board resolutions, good standing certificates and the incumbency and specimen
signature of each officer authorized to execute the Transaction Documents (on
which certificates the Administrative Agent, Managing Agents and Note Purchasers
may conclusively rely until such time as the Administrative Agent and the
Managing Agents shall receive from the applicable Person a revised certificate
meeting the requirements of this clause);
     (iv) Opinions of Counsel to the Trust, the Depositor, each Seller, the
Administrator, the Master Servicer, SLM Corporation, and the Eligible Lender
Trustee in form and substance acceptable to the Administrative Agent; with
respect to, among other things: (A) the due organization, good standing and
power and authority of each of the Transaction Parties; (B) the due
authorization, execution and delivery of each of the Transaction Documents by
the Transaction Parties party thereto; (C) the enforceability of each of the
transaction documents against each of the Transaction Parties party thereto;
(D) that all governmental consents or filings required under New York or federal
law or applicable corporate law in connection with the execution, delivery and
performance of the Transaction Documents have been made; (E) the absence of
conflicts with organizational documents, laws, regulations, court orders or
contracts arising from the execution, delivery and performance by the
Transaction Parties of the Transaction Documents; (F) the exemption from
registration of the Notes under the Securities Act; (G) the exemption of the
Trust and the Depositor from registration under the Investment Company Act;
(H) the validity and perfection of the security interests created under the
Transaction Documents; (I) that each transfer of assets under the Purchase
Agreements constitutes a “true sale” in the event of the bankruptcy of the
applicable Seller; (J) the priority of any security interests created under the
Transaction Documents; (K) the non-consolidation of the assets and liabilities
of the Depositor and the Trust with the Sellers, Sallie Mae, Inc. and SLM
Corporation in the event of the bankruptcy of any such entity; and (L) the
treatment of the Notes as debt for federal income tax purposes and the
classification of the Trust not as an association or otherwise taxable as a
corporation for federal income tax purposes;
     (v) a schedule of all Trust Student Loans as of the Closing Date;

79



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (vi) UCC search report results dated a date reasonably near the Closing
Date listing all effective financing statements which name the Trust, any
Seller, the Depositor or the Eligible Lender Trustee (under its present name or
any previous names) in any jurisdictions where filings are to be made under
clause (ii) above (or similar filings would have been made in the past five
years);
     (vii) financing statement terminations on Form UCC-3, if necessary, to
release any liens;
     (viii) evidence of establishment of the Trust Accounts;
     (ix) evidence of any required certification from S&P and Moody’s with
respect to pre-review Conduit Lenders;
     (x) such powers of attorney as the Administrative Agent or any Managing
Agent shall reasonably request to enable the Administrative Agent to collect all
amounts due under any and all of the Pledged Collateral;
     (xi) a list of any pre-approved Lockbox Bank arrangements and copies of all
related documentation; and
     (xii) a letter from Moody’s stating that the Notes have received a
long-term definitive rating of “Aaa”, subject to customary surveillance
procedures;
     (b) all fees due and payable to the Arrangers, the Co-Valuation Agents, the
Lenders, the Managing Agents, the Administrative Agent, the Syndication Agent
and the Eligible Lender Trustee on the Closing Date shall have been paid;
     (c) a review of the portfolio and servicing operations has been conducted
by Protiviti Inc. based on procedures agreed upon among the Managing Agents, the
Administrative Agent, the Administrator and the Master Servicer;
     (d) the Managing Agents shall have completed satisfactory due diligence on
the status of SLM Corporation’s current class action litigation and legal
compliance issues;
     (e) the FFELP Loan Facilities shall have closed contemporaneously;
     (f) the senior unsecured debt rating of SLM Corporation shall not have been
downgraded by Moody’s or S&P below investment grade;
     (g) there shall not have occurred since December 31, 2007, any event which
could reasonably be expected to have a material adverse effect on the business,
assets or condition of SLM Corporation and its Affiliates taken as a whole,
other than as disclosed to each of the Administrative Agent, the Lead Arrangers,
the Managing Agents and the Lenders prior to January 25, 2008;
     (h) there are no Competing Financing Transactions outstanding or being
offered, placed or arranged, other than the other FFELP Loan Facilities, the
Private Credit Loan Facility,

80



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
the VG Funding Facility, the Mustang Funding I Facility, the Mustang Funding II
Facility and the Phoenix Fundings Facility;
     (i) the Administrator shall have delivered to the Administrative Agent
evidence of (i) notification to the administrative agents under the VG Funding
Facility, the Mustang Funding I Facility and the Mustang Funding II Facility
that no further advances shall be made thereunder after the Closing Date;
(ii) an irrevocable written request from or on behalf of VG Funding I to
terminate the VG Funding Facility in full on the date of the initial Advance;
(iii) written agreement from VG Funding I and Sallie Mae, Inc., in its capacity
as administrator under the VG Funding Facility to waive any waiting period or
extension period during which the lenders under the VG Funding Facility are
stayed from exercising remedies; (iv) an irrevocable written request from or on
behalf of each of Mustang Funding I, LLC and Mustang Funding II, LLC providing
for the termination of the Mustang Funding I Facility and the Mustang Funding II
Facility, on or prior to the 15th Business Day after the date the initial
Advance has been made under this Agreement and (v) written agreement from
Mustang Funding I, LLC, Mustang Funding II, LLC, and Sallie Mae, Inc., in its
capacity as administrator under the Mustang Funding I Facility and Mustang
Funding II Facility to waive any waiting period or extension period during which
the lenders under the Mustang Funding I Facility and Mustang Funding II Facility
are stayed from exercising remedies;
     (j) the aggregate amount of (i) Commitments under this Agreement,
(ii) commitments under the FFELP Loan Facilities, (iii) commitments under any
Competing Financing Transactions with a commitment maturity of not less than
364 days, and (iv) funds received from any term securitizations or whole loan
sales consummated after January 25, 2008, the proceeds of which have been or
will be used to repay outstanding amounts under the VG Funding Facility, the
Mustang Funding I Facility or the Mustang Funding II Facility and which
financings of the type described in this clause (iv) are in excess of any
financings projected by SLM Corporation on or prior to January 25, 2008 and
which do not involve a material portion of the unencumbered assets of SLM
Corporation or its Affiliates, equals or exceeds $30,000,000,000; and
     (k) such other information, certificates, documents and actions as the
Required Managing Agents and the Administrative Agent may reasonably request has
been received or performed.
     Section 4.02. Conditions Precedent to Advances.
     (a) Conditions Precedent to the Initial Advance. The initial Advance
hereunder shall be subject to the condition precedents, unless waived by each of
the Managing Agents, that on or prior to the date of such Advance (and the
Trust, by accepting the proceeds of such initial Advance, shall be deemed to
have certified that all such conditions unless waived are satisfied on the date
of such Advance):
     (i) (A) from and after the Closing Date, no additional advances shall have
been made under the VG Funding Facility and (B) after giving effect to the
initial Advance, the VG Funding Facility shall have been repaid in full and
terminated; and

81



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (ii) the aggregate amount of (A) Commitments under this Agreement
(including for this purpose executed letters from additional lenders committing
to become a new Facility Group under this Agreement), (B) commitments under the
FFELP Loan Facilities, (C) commitments under any Competing Financing
Transactions with a commitment maturity of not less than 364 days, and (D) funds
received from any term securitizations or whole loan sales consummated after
January 25, 2008, the proceeds of which have been used to repay outstanding
amounts under the VG Funding Facility, the Mustang Funding I Facility or the
Mustang Funding II Facility and which financings of the type described in this
clause (D) are in excess of any financings projected by SLM Corporation on or
prior to January 25, 2008 and which do not involve a material portion of the
unencumbered assets of SLM Corporation or its Affiliates, equals or exceeds
$35,000,000,000. The parties hereby agree that the condition set forth in this
clause (ii) has been satisfied on the Closing Date and therefore do not need be
retested on the date of the initial Advance.
     (b) Conditions Precedent to All Advances. Each Advance (including the
initial Advance but excluding any Capitalized Interest Advances) shall be
subject to the further conditions precedent, unless waived by the Required
Managing Agents (or, in the case of clauses (iv)(B)(1), (iv)(B)(2), (iv)(B)(4),
(iv)(C), (iv)(D), (iv)(F), (v), (x), (xi), (xiii), (xiv) and (xvii) below,
waived by all of the Managing Agents), that on the date of such Advance (and the
Trust, by accepting the proceeds of such Advance, shall be deemed to have
certified that all such conditions unless waived are satisfied on the date of
such Advance):
     (i) with respect to any Purchase Price Advance, the Eligible Private Credit
Loans are being (A) purchased by the Depositor from a Seller pursuant to a
Purchase Agreement and (B) subsequently purchased by the Trust from the
Depositor pursuant to the Sale Agreement;
     (ii) with respect to any Purchase Price Advance, on or prior to the Advance
Date, the Trust shall cause to be delivered to the Administrative Agent copies
of the relevant Purchase Agreement (except to the extent previously delivered),
Sale Agreement (except to the extent previously delivered), bills of sale and
blanket endorsements, together with a Schedule of Trust Student Loans, and
copies of all schedules, financing statements and other documents required to be
delivered by the applicable Seller and the Depositor as a condition of purchase
thereunder;
     (iii) with respect to any Advance, on or prior to the Advance Date, the
Trust shall cause to be delivered to the Administrative Agent an Advance Request
at the time required in Section 2.02(b);
     (iv) on the Advance Date, the following statements shall be true, and the
Trust by accepting the amount of such Advance shall be deemed to have certified
that:
     (A) the representations and warranties contained in Article V are correct
on and as of such day as though made on and as of such date, both before and
after giving effect to such Advance (or, to the extent such representations and

82



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
warranties speak as of a specific date, were true and correct on and as of such
date);
     (B) no event has occurred and is continuing, or would result from such
Advance, which constitutes (1) a Termination Event, (2) a Servicer Default,
(3) a Potential Termination Event, or (4) an Amortization Event;
     (C) the Requested Advance Amount for the Advance does not, in the
aggregate, exceed the Maximum Advance Amount;
     (D) there has occurred no event which could reasonably be determined to
have a Material Adverse Effect with respect to the Trust;
     (E) no law or regulation shall prohibit, and no order, judgment or decree
of any Official Body shall prohibit or enjoin, the making of such Advances in
accordance with the provisions hereof;
     (F) the amount of money equal to any shortfall in the Reserve Account
Specified Balance on such date is deposited into the Reserve Account on such
date from the proceeds of such Advance; and
     (G) all covenants and agreements contained in the Transaction Documents,
including the delivery of all reports required to be delivered thereunder, shall
have been complied with by the Trust, subject to any applicable grace periods or
waivers granted;
     (v) the Termination Date shall not have been declared;
     (vi) with respect to any Purchase Price Advance, the related Servicer, as
bailee for the Administrative Agent for the benefit of the Secured Creditors,
shall be in possession of the original Student Loan Notes or certified copies
thereof, to the extent more than one loan is evidenced by such Student Loan
Note, representing the Student Loans being financed with the proceeds of such
Advance;
     (vii) with respect to any Purchase Price Advance, all conditions precedent
to the Trust’s acquisition of the Student Loans to be financed with the proceeds
of such Advance (other than the payment of the purchase price therefor) shall
have been satisfied;
     (viii) no suit, action or other proceeding, investigation or injunction, or
final judgment relating thereto, shall be pending or threatened before any court
or governmental agency, seeking to restrain or prohibit or to obtain damages or
other relief in connection with any of the Transaction Documents or the
consummation of the transactions contemplated hereby;
     (ix) no statute, rule, regulation or order shall have been enacted, entered
or deemed applicable by any government or governmental or administrative agency
or court that would make the transactions contemplated by any of the Transaction
Documents illegal or otherwise prevent the consummation thereof;

83



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (x) after giving effect to such Advance, the Asset Coverage Ratio shall be
greater than or equal to the Minimum Asset Coverage Requirement; provided,
however, that this condition precedent shall not be applicable during the
Transition Period so long as no Excess Concentration Amount exists with respect
to the Initial Pool as of the Initial Cutoff Date;
     (xi) the ratings for the Notes shall not have been reduced below the
applicable Required Ratings on such Advance Date;
     (xii) the amount of such Advance, together with any amounts drawn under the
Revolving Credit Agreement in connection with the purchase of the related
Student Loans, shall, in the aggregate, be reasonably equal to the fair market
value of such Student Loans;
     (xiii) the Managed Private Credit Loan Default Ratio shall not exceed 3.25%
; provided, however, that this condition precedent shall not apply during the
Transition Period if the Initial Pool shall satisfy such condition;
     (xiv) the purchase of the related Eligible Private Credit Loans will not
cause the Weighted Average FICO Score to be below 690; provided, however, that
this condition precedent shall not apply during the Transition Period if the
Initial Pool satisfies such condition;
     (xv) with respect to any Purchase Price Advance and each category of
Student Loans referenced in Schedule 1 to the Side Letter and being acquired by
the Trust in connection therewith, (a) the weighted average interest rate
payable by the Obligors for each such category of Eligible Private Credit Loans
that are floating rate loans being acquired on such date shall not be less than
the prime rate as of such date plus the weighted average margin over the prime
rate (assuming, in the case of LIBOR-Based Loans, that LIBOR equals the prime
rate minus 2.15%) set forth in Schedule 1 to the Side Letter with respect to
such category, (b) the Weighted Average Remaining Term to Maturity for each such
category of Student Loans being acquired on such date shall not be less than the
minimum term set forth in Schedule 1 to the Side Letter with respect to such
category; and (c) the Weighted Average Remaining Term in School for each such
category of Student Loans being acquired on such date shall not be more than
24 months;
     (xvi) from and after the date the aggregate Principal Balance of Trust
Student Loans in repayment exceeds $50,000,000, the Portfolio Private Credit
Loan Default Ratio shall not exceed, and as of the last Business Day of each of
the two immediately preceding calendar months has not exceeded, 3.0%;
     (xvii) the Private Credit Forbearance Ratio does not exceed, and as of the
last Business Day of each of the two immediately preceding calendar months has
not exceeded, 27.0%;
     (xviii) [reserved];

84



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (xix) after the Transition Period, after giving effect to the acquisition
by the Trust of additional Eligible Private Credit Loans with the proceeds of
such Advance, (A) the percentage of all Direct-To-Consumer Loans purchased with
such Advance the Obligors of which had original FICO scores below 670 shall not
exceed 10% of all Direct-To-Consumer Loans purchased with the proceeds of such
Advance; (B) the Weighted Average FICO Score of the Direct-To-Consumer Loans
which have co-signers purchased with the proceeds of such Advance shall not be
below 715; and (C) the Weighted Average FICO Score of the Direct-To-Consumer
Loans which do not have co-signers purchased with the proceeds of such Advance
shall not be below 685;
     (xx) the Requested Advance Amount for such Advance Date, together with the
aggregate amount of all advances to be made under the FFELP Loan Facilities on
such Advance Date, shall not exceed (x) $2,000,000,000 if such Advance Date is
on or prior to the end of the Transition Period and (y) $1,500,000,000 on any
date thereafter (it being understood that Advances made with proceeds of any
prefunding arrangements agreed to by the Managing Agents (including amounts
allocated to the Lenders that are also Lenders in the Mustang I Facility and the
Mustang II Facility) shall not be counted towards such numbers in clauses
(x) and (y)); and
     (xxi) the sum of (A) the Requested Advance Amount on such Advance Date,
(B) the aggregate amount of all advances to be made under the FFELP Loan
Facilities on such Advance Date, (C) the amount of all Advances already made
during such calendar week and (D) the aggregate amount of all advances already
made under the FFELP Loan Facilities during such calendar week, shall not exceed
(x) $10,000,000,000 if such Advance Date is on or prior to the end of the
Transition Period and (y) $5,000,000,000 on any date thereafter (it being
understood that Advances made with proceeds of any prefunding arrangements
agreed to by the Managing Agents (including amounts allocated to the Lenders
that are also Lenders in the Mustang I Facility and the Mustang II Facility)
shall not be counted towards such numbers in clauses (x) and (y));
provided, however, that the consent of each Managing Agent shall be required to
waive the conditions precedent set forth in subclauses (xiii) and (xvii) if,
after giving effect to the acquisition by the Trust of additional Eligible
Private Credit Loans with such Advance, the limitations set forth in such
subclauses are exceeded by 5% or more or, in the case of subclause (xiv), if the
Weighted Average FICO Score would be below 680.
     (c) Conditions Precedent to Capitalized Interest Advances. Each Capitalized
Interest Advance shall be subject to the following conditions precedent, unless
waived by each of the Managing Agents, that on the date of such Advance (and the
Trust, by accepting the proceeds of such Advance, shall be deemed to have
certified that all such conditions unless waived are satisfied on the date of
such Advance):
     (i) the Trust shall cause to be delivered to the Administrative Agent an
Advance Request (and, if the Trust fails to deliver such Advance Request, the
Administrative Agent shall prepare and deliver to the Managing Agents on the
Trust’s behalf) at the time required in Section 2.02(b); and

85



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (ii) on the Advance Date, the following statements shall be true, and the
Trust by accepting the amount of such Advance shall be deemed to have certified
that:
     (A) the Requested Advance Amount for the Capitalized Interest Advance does
not, in the aggregate, exceed the Maximum Advance Amount;
     (B) no law or regulation shall prohibit, and no order, judgment or decree
of any Official Body shall prohibit or enjoin, the making of such Advances in
accordance with the provisions hereof;
     (C) no Event of Bankruptcy shall have occurred with respect to the Trust;
and
     (D) the Scheduled Maturity Date shall not have occurred.
     Section 4.03. Condition Subsequent to Advances (other than the Initial
Advance). Within five Business Days after each Advance other than the initial
Advance, the Trust shall cause to be delivered to the Administrative Agent a
reconciliation statement (the "Advance Reconciliation Statement") which shall
include an updated calculation, based on actual figures, and certification in
the form attached as Exhibit M confirming that the Minimum Asset Coverage
Requirement was satisfied after giving effect to the related Advance. The
foregoing notwithstanding, so long as the Trust has not acquired any Student
Loans other than those in the Initial Pool, the Trust shall not be required to
deliver any Reconciliation Statements or to comply with the next sentence until
the end of the Transition Period. If the Advance Reconciliation Statement shows
that the actual value of the Trust Student Loans was less than the value
provided on the pro forma certification or that the Minimum Asset Coverage
Requirement was not satisfied as of the Advance Date, then the Trust shall
deposit into the Administration Account an amount for each Trust Student Loan
equal to the product of (a) the Applicable Percentage for such Trust Student
Loan multiplied by (b) such difference in value. If the Advance Reconciliation
Statement shows that the value of the Trust Student Loans was greater than the
value provided on the pro forma certification, then the Administrative Agent
shall release funds to the Depositor in an amount, for each Trust Student Loan,
equal to the product of (x) the Applicable Percentage for such Trust Student
Loan multiplied by (y) such difference in value from the following accounts in
order and to the extent available: first, from the Administration Account and
second, from the Collection Account. Before funds from the Collection Account
may be used for this purpose, the Administrator must determine that the amounts
on deposit in the Collection Account as of the date of payment after any
withdrawal for this purpose are sufficient to pay items (i) through (v) in
Section 2.05(b) of this Agreement due and payable on the next Settlement Date.
     Section 4.04. Conditions Precedent to Addition of New Seller. The addition
of any new Seller to a Purchase Agreement shall be subject to the prior written
consent of the Administrative Agent and the further conditions precedent that
(a) at least five Business Days prior to the first transfer of Eligible Private
Credit Loans from such Seller, the Trust or the Administrator shall have
delivered copies of the following documents to the Administrative Agent and the
Managing Agents in form acceptable to the Administrative Agent and the Required
Managing Agents and (b) at least three Business Days prior to the first transfer
of

86



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Eligible Private Credit Loans from such Seller, the Administrative Agent shall
have delivered notice of the proposed addition of such new Seller to the Rating
Agencies:
     (i) Executed agreements adding the Seller (and, if applicable, the eligible
lender trustee for such Seller) to the Purchase Agreement;
     (ii) If applicable, an executed trust agreement with respect to the Seller
and the Seller’s “Eligible Lender Trustee” (as defined in such trust agreement),
to the extent the Seller will be transferring Student Loans with respect to
which legal title is held by such trustee;
     (iii) UCC, tax lien, pending suit and judgment searches against the Seller
in the appropriate jurisdictions;
     (iv) A good standing certificate and organizational documents certified by
the Secretary of State of such Seller’s jurisdiction of organization, together
with an officer’s certificate with respect to such Seller’s organizational
documents and incumbency of officers in the form prepared for the initial
Sellers;
     (v) Evidence of filing of UCC financing statements reflecting the Seller
and, to the extent applicable, its eligible lender trustee, in the form prepared
for the initial Sellers in the appropriate jurisdiction; and
     (vi) To the extent not already covered by a legal opinion of outside legal
counsel given to the Administrative Agent, a legal opinion in form reasonably
acceptable to the Administrative Agent with respect to true sale,
non-consolidation, enforceability and security interest issues.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Section 5.01. General Representations and Warranties of the Trust. The
Administrator (on behalf of the Trust) represents and warrants for the benefit
of the Secured Creditors as follows on the Closing Date, on the date of each
Advance and on each Reporting Date:
     (a) The Trust is a statutory trust duly organized, validly existing and in
good standing solely under the laws of the State of Delaware and is duly
qualified to do business, and is in good standing, in every jurisdiction in
which the nature of its business requires it to be so qualified.
     (b) The execution, delivery and performance by the Trust of this Agreement
and all Transaction Documents to be delivered by it in connection herewith or
therewith, including the Trust’s use of the proceeds of Advances,
     (i) are within the Trust’s organizational powers,

87



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (ii) have been duly authorized by all necessary organizational action,
     (iii) do not contravene (A) the Trust’s organizational documents; (B) any
law, rule or regulation applicable to the Trust; (C) any contractual restriction
binding on or affecting the Trust or its property; or (D) any order, writ,
judgment, award, injunction or decree binding on or affecting the Trust or its
property,
     (iv) do not result in a breach of or constitute a default under any
indenture, agreement, lease or other instrument to which the Trust is a party,
     (v) do not result in or require the creation of any lien, security interest
or other charge or encumbrance upon or with respect to any of its properties
(other than in favor of the Administrative Agent, for the benefit of the Secured
Creditors, with respect to the Pledged Collateral), and
     (vi) no transaction contemplated hereby or by the other Transaction
Documents to which it is a party requires compliance with any bulk sales act or
similar law.
     (c) This Agreement and the other Transaction Documents to which it is named
as a party have each been duly executed and delivered by the Eligible Lender
Trustee, on behalf of the Trust. The Notes have been duly and validly authorized
and, when executed and paid for in accordance with the terms of this Agreement,
will be duly and validly issued and Outstanding, and will be entitled to the
benefits of this Agreement.
     (d) No permit, authorization, consent, license or approval or other action
by, and no notice to or filing with, any Official Body is required for the due
execution, delivery and performance by the Trust of this Agreement or any other
Transaction Document to which it is a party, except for the filing of UCC
financing statements which shall have been filed on or prior to the date of the
initial Advance and except as may be required under non-U.S. law in connection
with any future transfer of the Notes.
     (e) This Agreement and each other Transaction Document to which the Trust
is a party constitute the legal, valid and binding obligations of the Trust,
enforceable against the Trust in accordance with their respective terms, subject
to (i) applicable bankruptcy, insolvency, moratorium, or other similar laws
affecting the rights of creditors and (ii) general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.
     (f) No Amortization Event, Termination Event, Servicer Default, or, to the
best of the Trust’s knowledge, Potential Termination Event has occurred and is
continuing.
     (g) No Monthly Report, Valuation Report (but only to the extent that
information contained therein is supplied by the Administrator on behalf of the
Trust or by the Trust), information, exhibit, financial statement, document,
book, record or report furnished or to be furnished by or on behalf of the Trust
to the Affected Parties in connection with this Agreement is or will be
incorrect in any material respect as of the date it is or shall be dated.

88



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (h) The Notes will be characterized as debt for federal income tax
purposes. The Trust has or has caused to be (i) timely filed all tax returns
(federal, state and local) required to be filed, (ii) paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges and (iii) accounted for the sale and pledge of the Trust Student Loans
in its books consistent with GAAP.
     (i) There is no action, suit, proceeding, inquiry or investigation at law
or in equity or before or by any court, public board or body pending or, to the
knowledge of the Trust, overtly threatened in writing against or affecting the
Trust (x) asserting the invalidity of this Agreement or any other Transaction
Document, (y) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement and the other Transaction Documents, or
(z) wherein an unfavorable decision, ruling or finding would have a Material
Adverse Effect on the Trust or which affects, or purports to affect, the
validity or enforceability against the Trust of any Transaction Document.
     (j) The Trust is not required to register as an “investment company” or a
company controlled by an “investment company” under the Investment Company Act.
     (k) The Trust is Solvent at the time of (and immediately after) each
Advance and each purchase of Eligible Private Credit Loans made by the Trust.
The Trust has given reasonably equivalent value to the Depositor in
consideration for the transfer to it of the Trust Student Loans from the
Depositor and each such transfer shall not have been made for or on account of
an antecedent debt owed by the Depositor to it. No Event of Bankruptcy has
occurred with respect to the Trust.
     (l) The principal place of business and chief executive office of the Trust
and the office where the Trust keeps any Records in its possession are located
at the addresses of the Trust referred to in Section 10.02 or such other
location as the Trust shall have given notice of to the Administrative Agent
pursuant to this Agreement.
     (m) The Trust has no trade names, fictitious names, assumed names or "doing
business as” names or other names under which it has done or is doing business.
     (n) All representations and warranties of the Trust set forth in the
Transaction Documents to which it is a party are true and correct in all
material respects as of the date made the Trust is hereby deemed to have made
each such representation and warranty, as of the date made, to, and for the
benefit of, the Secured Creditors as if the same were set forth in full herein.
     (o) The Trust is not in violation of, or default under, any material law,
rule, regulation, order, writ, judgment, award, injunction or decree binding
upon it or affecting the Trust or its property or any indenture, agreement,
lease or instrument.
     (p) The Trust has incurred no Debt and has no other obligation or
liability, other than normal trade payables and the Liabilities.
     (q) The sale of the Notes to the initial Note Purchasers pursuant to this
Agreement will not require the registration of the Notes under the Securities
Act.

89



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (r) (i) No Reportable Event has occurred during the six year period prior
to the date on which this representation is made or deemed made with respect to
any Benefit Plan; (ii) no steps have been taken by any Person to terminate any
Benefit Plan subject to Title IV of ERISA; (iii) no contribution failure or
other event has occurred with respect to any Benefit Plan which is sufficient to
give rise to a lien on the assets of the Trust or any ERISA Affiliate in favor
of the PBGC, during such six-year period; (iv) each Benefit Plan has been
administered in all material respects in compliance with its terms and the
applicable provisions of ERISA and the Code; (v) neither the Trust nor any ERISA
Affiliate maintains or contributes to any employee welfare benefit plan within
the meaning of Section 3(1) of ERISA which provides benefits to employees after
termination of employment and which is unfunded by a material amount, except as
specifically required by the continuation requirements of Part 6 of Title I of
ERISA; (vi) the present value of all accrued benefits under each Benefit Plan
subject to Title IV of ERISA (based on those assumptions used to fund such
Benefit Plans) did not, as of the last valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Benefit Plan allocable to such accrued benefits; (vii) neither the Trust
nor any ERISA Affiliate has had a complete or partial withdrawal from any
Multiemployer Plan and neither the Trust nor any ERISA Affiliate would become
subject to any liability under ERISA if the Trust or any such ERISA Affiliate
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made; and (viii) no such Multiemployer Plan is insolvent within the
meaning of Section 4245 of ERISA or in reorganization within the meaning of
Section 4241 of ERISA; provided that this subsection (r) shall not apply to
events which could not reasonably be expected to have a Material Adverse Effect
on the Trust or on SLM Corporation.
     (s) No proceeds of any Advances will be used by the Trust for any purpose
that violates applicable law, including Regulation U of the Federal Reserve
Board. The Trust does not own any “margin stock” within the meaning of
Regulation T, U and X of the Federal Reserve Board.
     (t) Each Student Loan to be financed with the proceeds of any Advance
constitutes an Eligible Private Credit Loan as of the date of such Advance and
is purchased, or was previously purchased by the Trust, from the Depositor
pursuant to the Sale Agreement. Each Trust Student Loan represented as an
Eligible Private Credit Loan in a Monthly Report, in fact satisfied as of the
last day of the related Settlement Period the definition of “Eligible Private
Credit Loan.” Each Trust Student Loan represented to be an Eligible Private
Credit Loan on any other date or included in the calculation of Asset Coverage
Ratio on any other date in fact satisfied as of such date the definition of
“Eligible Private Credit Loan.”
     (u) Since the date of its formation, no event has occurred which has had a
Material Adverse Effect on the Trust.
     (v) Since the Closing Date, there have been no material changes to the
Underwriting Guidelines or Servicing Policies except as permitted under Section
6.24.

90



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (w) The information provided to the Administrative Agent and the Managing
Agents with respect to the Trust Student Loans is accurate in all material
respects.
     (x) Each payment of interest on and principal of the Notes will have been
(i) in payment of a debt incurred in the ordinary course of business or
financial affairs on the part of the Trust and (ii) made in the ordinary course
of business or financial affairs of the Trust.
     (y) Each Trust Student Loan was originated and has been serviced in
compliance with all requirements of applicable law including, without
limitation, Consumer Credit Laws.
     Section 5.02. Representations and Warranties of the Trust Regarding the
Administrative Agent’s Security Interest. The Administrator (on behalf of the
Trust) hereby represents and warrants for the benefit of the Secured Creditors
as follows:
     (a) This Agreement creates a valid and continuing security interest (as
defined in the New York UCC) in the Pledged Collateral in favor of the
Administrative Agent, which security interest is both perfected and prior to all
other liens, charges, security interests, mortgages or other encumbrances, and
is enforceable as such as against creditors of and purchasers from the Trust.
     (b) The Trust, by and through the Eligible Lender Trustee as its Eligible
Lender, owns and has good and marketable title to the Trust Student Loans and
other Pledged Collateral free and clear of any Adverse Claim.
     (c) The Trust has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in the Pledged Collateral granted
to the Administrative Agent hereunder.
     (d) All executed originals (or certified copies thereof to the extent more
than one loan is evidenced by such Student Loan Note) of each Student Loan Note
that constitute or evidence the Trust Student Loans have been delivered to the
applicable Servicer, as bailee for the Administrative Agent for the benefit of
the Secured Creditors.
     (e) Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Trust has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Pledged Collateral. The
Trust has not authorized the filing of and is not aware of any financing
statements against the Trust that include a description of collateral covering
the Pledged Collateral other than any financing statement relating to the
security interest granted to the Administrative Agent hereunder or any financing
statement that has been terminated. There are no judgments or tax lien filings
against the Trust.
     (f) The Trust is a “registered organization” (as defined in § 9-102(a)(70)
of the UCC) organized exclusively under the laws of the State of Delaware and,
for purposes of Article 9 of the UCC, the Trust is located in the State of
Delaware.

91



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (g) The Trust’s exact legal name is the name set forth for it on the
signature page hereto.
     Section 5.03. Particular Representations and Warranties of the Trust. The
Administrator (on behalf of the Trust) further represents and warrants to each
of the parties hereto with respect to each of the Trust Student Loans included
in the Pledged Collateral:
     (a) Such Trust Student Loans constitute “accounts,” “promissory notes” or
“payment intangibles” within the meaning of the applicable UCC and are within
the coverage of Sections 432(m)(1)(E) and 439(d)(3) of the Higher Education Act;
     (b) Such Trust Student Loans are Eligible Private Credit Loans as of the
date they become Pledged Collateral and as of any other date upon which they are
declared by the Trust or the Administrator to be Eligible Private Credit Loans
and the description of such Eligible Private Credit Loans set forth in the
Transaction Documents or the Schedule of Trust Student Loans and in any other
documents or written information provided to any of the parties hereunder (other
than documents or information stated to be preliminary which have subsequently
been replaced by definitive documents or information), as applicable, is true
and correct in all material respects;
     (c) The Trust is authorized to pledge such Trust Student Loans and the
other Pledged Collateral; and the sale, assignment and transfer of such Trust
Student Loans has been made pursuant to and consistent with the laws and
regulations under which the Trust operates, and will not violate any decree,
judgment or order of any court or agency, or conflict with or result in a breach
of any of the terms, conditions or provisions of any agreement or instrument to
which the Trust is a party or by which the Trust or its property is bound, or
constitute a default (or an event which could constitute a default with the
passage of time or notice or both) thereunder;
     (d) No consents or approvals are required for the consummation of the
pledge of the Pledged Collateral hereunder to the Administrative Agent for the
benefit of the Secured Creditors;
     (e) Any payments on such Trust Student Loans received by the Trust which
have been allocated to the reduction of principal and interest on such Trust
Student Loans have been allocated on a simple interest basis or as otherwise
required by applicable law;
     (f) Due diligence and reasonable care have been exercised in making,
administering, servicing and collecting the Trust Student Loans and, with
respect to any Trust Student Loan for which repayment terms have been
established, all disclosures of information required to be made pursuant to the
Higher Education Act have been made;
     (g) There is only one original executed copy of the Student Loan Note
evidencing each such Trust Student Loan. For such Trust Student Loans that were
executed electronically, the Master Servicer has possession of the electronic
records evidencing the Student Loan Note. Each applicable Servicer has in its
possession a copy of the endorsement and each Loan Transmittal Summary Form
identifying the Student Loan Notes that constitute or evidence the Trust Student
Loans. The Student Loan Notes

92



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
that constitute or evidence the Trust Student Loans do not have any marks or
notations indicating that they are currently pledged, assigned or otherwise
conveyed to any Person other than the Administrative Agent. All financing
statements filed or to be filed against the Eligible Lender Trustee and the
Trust in favor of the Administrative Agent in connection herewith describing the
Pledged Collateral contain a statement to the following effect: “A purchase of
or security interest in any collateral described in this financing statement
will violate the rights of the Secured Party”; and
     (h) The applicable parties shall have performed, satisfied and complied
with the conditions set forth in Section 3 of the Purchase Agreement and the
Sale Agreement as of the date of the related bill of sale.
     Section 5.04. Repurchase of Student Loans; Reimbursement. The Trust shall
cause the obligations of the Depositor, the Master Servicer and the Sellers to
purchase, repurchase, make reimbursement or substitute Trust Student Loans to be
enforced to the extent such obligations are set forth in the Sale Agreement, the
applicable Purchase Agreement and the Servicing Agreement. The Trust shall cause
any such repurchase amount or reimbursement to be remitted to the Collection
Account. Any substitute Trust Student Loan obtained by the Trust from the
Depositor, any Servicer or Seller shall constitute Pledged Collateral hereunder.
     Section 5.05. Administrator Actions Attributable to the Trust. Any action
required to be taken by the Trust hereunder may be taken by the Administrator on
behalf of the Trust, to the extent permitted under the Administration Agreement.
The Trust shall be fully responsible for each of the representations,
warranties, certifications and other statements made herein, in any other
Transaction Document, any Advance Request, any Notice of Release or any other
communication hereunder or thereunder by the Administrator on its behalf as if
such representations, warranties, certifications or statements had been made
directly by the Trust. In addition, the Trust shall be fully responsible for all
actions of the Administrator taken on its behalf under this Agreement or any
other Transaction Document as if such actions had been taken directly by the
Trust. Nothing in this Section shall limit the responsibility of the
Administrator , or relieve the Administrator from any liability for exceeding
its authority under the Administration Agreement.
ARTICLE VI
COVENANTS OF THE TRUST
From the date hereof until all of the Obligations hereunder and under the other
Transaction Documents have been satisfied in full:
     Section 6.01. Preservation of Separate Existence.
     (a) Nature of Business. The Trust will engage in no business other than
(i) purchases, sales and financings of Trust Student Loans, (ii) the other
transactions permitted or contemplated by this Agreement and the other
Transaction Documents, and (iii) any other transactions permitted or
contemplated by its organizational documents as they exist on the Closing Date,
or as amended as such amendments may be permitted

93



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
pursuant to the terms of this Agreement. The Trust will incur no other Debt
except as expressly contemplated by the Transaction Documents.
     (b) Maintenance of Separate Existence. The Trust will do all things
necessary to maintain its existence as a Delaware statutory trust separate and
apart from all Affiliates of the Trust, including complying with the provisions
described in Section 9j(iv) of the Limited Liability Company Agreement of the
Depositor.
     (c) Transactions with Affiliates. The Trust will not enter into, or be a
party to, any transaction with any of its respective Affiliates, except (i) the
transactions permitted or contemplated by this Agreement (including the sale and
purchase of Eligible Private Credit Loans to or from Affiliates) or the other
Transaction Documents; and (ii) other transactions (including, without
limitation, the lease of office space or computer equipment or software by the
Trust to or from an Affiliate) (A) in the ordinary course of business,
(B) pursuant to the reasonable requirements of the Trust’s business, (C) upon
fair and reasonable terms that are no less favorable to the Trust than could be
obtained in a comparable arm’s-length transaction with a Person not an Affiliate
of the Trust, and (D) not inconsistent with the factual assumptions set forth in
the opinion letter issued as of the Closing Date by McKee Nelson LLP to the
Secured Creditors relating to the issues of substantive consolidation.
     Section 6.02. Notice of Termination Event, Potential Termination Event or
Amortization Event. As soon as possible and in any event within three Business
Days after the occurrence of each Termination Event, each Potential Termination
Event, each Amortization Event and each Potential Amortization Event (or, to the
extent the Trust does not have knowledge of a Termination Event, Potential
Termination Event, Amortization Event or Potential Amortization Event, promptly
upon obtaining such knowledge), the Trust will provide (or shall cause the
Administrator to provide) to the Administrative Agent a statement setting forth
details of such Termination Event, Potential Termination Event, Amortization
Event or Potential Amortization Event and the action which the Trust has taken
or proposes to take with respect thereto. The Administrative Agent shall
promptly forward such notice to the Managing Agents. The Administrative Agent
shall promptly provide written notice of any Termination Event, Potential
Termination Event, Amortization Event or Potential Amortization Event of which
it has knowledge to the applicable Rating Agencies.
     Section 6.03. Notice of Material Adverse Change. As soon as possible and in
any event within three Business Days after becoming aware of an event which
could reasonably be expected to have a Material Adverse Effect on the Trust, the
Trust will provide to the Administrative Agent written notice thereof. The
Administrative Agent shall promptly forward such notice to the Managing Agents.
     Section 6.04. Compliance with Laws; Preservation of Corporate Existence;
Code of Conduct.
     (a) The Trust will comply in all material respects with all applicable
laws, rules, regulations and orders and preserve and maintain its legal
existence, and will

94



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
preserve and maintain its rights, franchises, qualifications and privileges in
all material respects.
     (b) Sallie Mae, Inc. agrees to comply in all material respects with the
Student Loan Code of Conduct that it entered into with the New York Attorney
General on April 11, 2007 and agrees to comply in all material respects with any
other similar codes of conduct that it may expressly agree to after the date
hereof.
     Section 6.05. Enforcement of Obligations.
     (a) Enforcement of Trust Student Loans. The Trust shall cause to be
diligently enforced and taken all steps, actions and proceedings reasonably
necessary for the enforcement of all terms, covenants and conditions of all
Trust Student Loans and agreements in connection therewith (except as otherwise
permitted pursuant to the Transaction Documents), including the prompt payment
of all principal and interest payments and all other amounts due the Trust or
the Eligible Lender Trustee, as applicable thereunder.
     (b) Enforcement of Servicing Agreements and Administration Agreement. The
Trust shall cause to be diligently enforced and taken all reasonable steps,
actions and proceedings necessary for the enforcement of all terms, covenants
and conditions of all Servicing Agreements and the Administration Agreement
which relate to any Trust Student Loans. Except as otherwise permitted under any
Transaction Document, the Trust shall not permit the release of the obligations
of any Servicer under any Servicing Agreement or of the Administrator under the
Administration Agreement and shall at all times, to the extent permitted by law,
cause to be defended, enforced, preserved and protected the rights and
privileges of the Trust, the Eligible Lender Trustee and the Secured Creditors
under or with respect to each Servicing Agreement and the Administration
Agreement. The Trust shall not consent or agree to or permit any amendment or
modification of any Servicing Agreement or of the Administration Agreement,
except (i) as required by applicable law; (ii) solely for the purpose of
extending the term thereof; or (iii) in any other manner, if such modification,
amendment or supplement is made pursuant to the terms of that agreement. Upon
the occurrence of a Servicer Default and during the continuation thereof, the
Trust shall replace the Servicer subject to such Servicer Default if instructed
to do so by the Administrative Agent. Upon the occurrence of an Administrator
Default and during the continuation thereof, the Trust shall replace the
Administrator if instructed to do so by the Administrative Agent.
     (c) Enforcement of Purchase Agreements and Sale Agreement. The Trust shall
cause to be diligently enforced and taken all reasonable steps, actions and
proceedings necessary for the enforcement of all terms, covenants and conditions
of each Purchase Agreement and the Sale Agreement. Except as otherwise permitted
under any Transaction Document, the Trust shall not permit the release of the
obligations of any Seller under any Purchase Agreement or of the Depositor under
the Sale Agreement and shall at all times, to the extent permitted by law, cause
to be defended, enforced, preserved and protected the rights and privileges of
the Trust, the Depositor, the Eligible Lender Trustee and the Secured Creditors
under or with respect to each Purchase Agreement and

95



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
the Sale Agreement. Except as otherwise permitted under any Transaction
Document, the Trust shall not consent or agree to or permit any amendment or
modification of any Purchase Agreement or the Sale Agreement which will in any
manner materially adversely affect the rights or security of the Administrative
Agent, the Eligible Lender Trustee or the Secured Creditors. To the extent such
action is required under the terms of the Sale Agreement, upon a determination
that a Trust Student Loan sold pursuant to a Purchase Agreement was not an
Eligible Private Credit Loan at the time it was represented to be as such, the
Trust shall require the Depositor to repurchase such Trust Student Loan from the
Trust pursuant to the Sale Agreement.
     Section 6.06. Maintenance of Books and Records. The Administrator on behalf
of the Trust shall maintain and implement or cause to be maintained and
implemented administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Pledged Collateral in
the event of the destruction of the originals thereof), and keep and maintain,
or cause to be kept and maintained, all documents, books, records and other
information reasonably necessary or advisable for the collection of all the
Pledged Collateral.
     Section 6.07. Fulfillment of Obligations. The Trust shall fulfill its
obligations pursuant to the Transaction Documents. The Trust shall cause each of
its Affiliates to fulfill its respective obligations pursuant to the Transaction
Documents.
     Section 6.08. Notice of Material Litigation. As soon as possible and in any
event within three Business Days of the Trust’s actual knowledge thereof, the
Trust shall cause the Administrative Agent to be provided with written notice of
(a) any litigation, investigation or proceeding which may exist at any time
which could be reasonably likely to have a Material Adverse Effect on the Trust;
and (b) to the extent reasonably requested by the Administrative Agent in
connection with the delivery of each Monthly Report, a monthly update of
material adverse developments in previously disclosed litigation, including in
each case, if known to the Trust, including any of the same against a Servicer.
     Section 6.09. Notice of Relocation. The Administrator on behalf of the
Trust shall cause the Administrative Agent to be provided notice of any change
in the location of the Trust’s principal offices or any change in the location
of the Trust’s books and records within thirty days before any such change.
     Section 6.10. Rescission or Modification of Trust Student Loans and
Transaction Documents.
     (a) Except as expressly permitted in the Servicing Agreement, the Trust
shall not permit the release of the obligations of any Obligor under any Trust
Student Loan and shall at all times, to the extent permitted by law, cause to be
defended, enforced, preserved and protected the rights and privileges of the
Trust and the Secured Creditors under or with respect to each Trust Student Loan
and each agreement in connection therewith. The Trust shall not consent or agree
to or permit any modification, extension or renegotiation in any way of any
Trust Student Loan or agreement in connection therewith unless such
modification, extension or renegotiation is (i) required under applicable laws,
rules or

96



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
regulations, (ii) provided for in the applicable Underwriting Guidelines or
Servicing Policies, if such modification, extension or renegotiation does not
materially adversely affect the value or collectability thereof or
(iii) expressly provided for or permitted in the Transaction Documents. Nothing
in this Agreement shall be construed to prevent the Trust, the Eligible Lender
Trustee or the Administrative Agent, as applicable, from offering any Obligor
any borrower benefit to the extent permissible by this Agreement or the
Servicing Agreement or settling a default or curing a delinquency on any Trust
Student Loan on such terms as shall be permitted by law and shall be consistent
with the applicable Underwriting Guidelines or Servicing Policies.
     (b) Unless otherwise specified pursuant to clause (a) above or in any
Transaction Document, without the written consent of the Required Managing
Agents (and the written consent of the Administrative Agent or the Syndication
Agent to the extent any of the following would require the Administrative Agent
or the Syndication Agent to take any action or amend, modify or waive the duties
or responsibilities of the Administrative Agent or the Syndication Agent
hereunder), the Trust will not (nor will it permit any of its agents to):
     (i) cancel, terminate, extend, amend, modify or waive (or consent to or
approve any of the foregoing) any provision of any Transaction Document; or
     (ii) take or consent to any other action that may impair the rights of any
Secured Creditor to any Pledged Collateral or modify, in a manner adverse to any
Secured Creditor, the right of such Secured Creditor to demand or receive
payment under any of the Transaction Documents.
     Section 6.11. Liens.
     (a) Transaction Documents. The Trust (i) will cause to be taken all action
necessary to perfect, protect and more fully evidence the ownership interest of
the Trust (or of the Eligible Lender Trustee, acting on behalf of the Trust) and
the first priority perfected security interest of the Administrative Agent in
favor of the Secured Creditors in the Trust Student Loans, Collections with
respect thereto and in the other Pledged Collateral and the Transaction
Documents including, without limitation, (A) filing and maintaining effective
financing statements (Form UCC-1) in all necessary or appropriate filing
offices; (B) filing continuation statements, amendments or assignments with
respect thereto in such filing offices; (C) filing amendments, releases and
terminations with respect to filed financing statements, as necessary; and
(D) executing or causing to be executed such other instruments or notices as may
be necessary or appropriate; and (ii) will cause to be taken all additional
actions to perfect, protect and fully evidence the first priority security
interest of the Administrative Agent, for the benefit of the Secured Creditors,
in the Trust Student Loans and other Pledged Collateral related thereto
reasonably requested by the Administrative Agent.
     (b) UCC Matters; Protection and Perfection of Pledged Collateral; Delivery
of Documents. Unless the Trust has complied with Section 6.09, the Trust will
keep its principal place of business and chief executive office, and the office
where it keeps any

97



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Records in its possession, at the address of the Trust referred to in Exhibit N.
The Trust will not make any change to its name unless prior to the effective
date of any such name change or use, the Trust delivers to the Administrative
Agent such financing statements necessary, or as the Administrative Agent may
request, to reflect such name change, together with such other documents and
instruments as the Administrative Agent may request in connection therewith. The
Trust will not change its jurisdiction of formation or its corporate structure.
     The Trust agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action necessary, or that the Administrative Agent may reasonably request, in
order to maintain the Administrative Agent’s first priority perfected security
interest in the Pledged Collateral for the benefit of the Secured Creditors, or
to enable the Administrative Agent or the Secured Creditors to exercise or
enforce any of their respective rights hereunder (provided, however, that the
foregoing sentence shall not be deemed to require the Trust or the Master
Servicer to relocate or deliver any Student Loan Notes to or at the direction of
the Administrative Agent prior to the Termination Date). Without limiting the
generality of the foregoing, the Trust will: (i) authorize and file such
financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate (or as the Administrative Agent may request); and (ii) mark their
master data processing records evidencing such Pledged Collateral with a legend
or numeric code acceptable to the Administrative Agent, evidencing that the
Administrative Agent, for the benefit of the Secured Creditors, has acquired an
interest therein as provided in this Agreement. The Trust hereby authorizes the
Administrative Agent, or any Secured Creditor on behalf of the Trust, to file
one or more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Pledged Collateral now
existing or hereafter arising without the signature of the Trust where permitted
by law. A carbon, photographic or other reproduction of this Agreement or any
financing statement covering the Pledged Collateral, or any part thereof, shall
be sufficient as a financing statement. If the Trust fails to perform any of its
agreements or obligations under this Section, the Administrative Agent or any
Secured Creditor may (but shall not be required to) itself perform, or cause
performance of, such agreement or obligation, and the expenses of the
Administrative Agent or such Secured Creditor incurred in connection therewith
shall be payable by the Trust upon the Administrative Agent’s or such Secured
Creditor’s demand therefor.
     For purposes of enabling the Administrative Agent or any such Secured
Creditor to exercise their respective rights described in the preceding sentence
and elsewhere in this Agreement, the Trust and the Eligible Lender Trustee
hereby authorize, and irrevocably grant a Power of Attorney, exercisable only
after the occurrence and during the continuation of a Termination Event, to the
Administrative Agent and its respective successors and assigns to take any and
all steps in the Trust’s and the Eligible Lender Trustee’s name and on behalf of
the Trust and/or the Eligible Lender Trustee necessary or desirable, in the
determination of the Administrative Agent, as the case may be, to collect all
amounts due under any and all Trust Student Loans and other Pledged Collateral,
including, without limitation, (i) endorsing the promissory notes to the
Administrative Agent or its designee, such that the Administrative Agent or such
designee becomes the

98



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
holder of the promissory notes and has the rights and powers of a holder under
applicable law, (ii) endorsing the Trust’s and/or the Eligible Lender Trustee’s
name on checks and other instruments representing Collections and
(iii) enforcing such Trust Student Loans and other Pledged Collateral.
     Section 6.12. Sales of Assets; Consolidation/Merger.
     (a) Sales, Liens, Etc. Except as otherwise provided herein or in any other
Transaction Document, the Trust will not (nor will it permit the Eligible Lender
Trustee to) sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist any Adverse Claim upon or with respect to, any
Pledged Collateral.
     (b) Merger, Etc. The Trust will not merge or consolidate with any other
entity. The Trust will not convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired), or
acquire all or substantially all of the assets or capital stock or other
ownership interest of any Person, other than with respect to asset acquisitions
or dispositions permitted under the Transaction Documents. The Trust shall not
form or create any subsidiary without the consent of each Managing Agent.
     Section 6.13. Change in Business. The Trust will not make any change in the
character of its business, which change could reasonably be expected to impair
the collectability of any Pledged Collateral or otherwise materially adversely
affect the interests or remedies of the Administrative Agent or the Note
Purchasers under this Agreement or any other Transaction Document.
     Section 6.14. Residual Interest. The Trust will not issue any Excess
Distribution Certificates (other than replacement Excess Distribution
Certificates) to any Person other than the Depositor; provided, however, that
the Excess Distribution Certificate may be transferred to and owned by an
Affiliate of the Depositor and the Depositor or such Affiliate may pledge the
Excess Distribution Certificate to the Administrative Agent for the benefit of
the Secured Creditors to secure the obligations under the Transaction Documents.
     Section 6.15. General Reporting Requirements. The Trust shall provide to
the Administrative Agent (and, as applicable, will cause the Master Servicer to
provide) the following:
     (a) as soon as available and in any event within 120 days after the end of
each fiscal year of the Trust, the Depositor and the Master Servicer, an annual
statement of compliance with the Transaction Documents and applicable law
together with an agreed upon procedures letter delivered by an independent
public accountant with respect to the Transaction Documents, all in form
acceptable to the Administrative Agent;
     (b) as soon as available and in any event within 90 days after the end of
each fiscal year of SLM Corporation, a copy of the balance sheet of SLM
Corporation and its consolidated subsidiaries and the related statements of
income, stockholders’ equity and cash flows for such year, each prepared in
accordance with GAAP consistently applied and duly certified by nationally
recognized independent certified public accountants selected

99



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
by SLM Corporation, together with a certificate of an officer certifying that
such financial statements fairly present in all material respects the financial
condition of SLM Corporation and its consolidated subsidiaries;
     (c) as soon as available and in any event within 60 days after the end of
each fiscal quarter of SLM Corporation, a copy of an unaudited balance sheet of
SLM Corporation and its consolidated subsidiaries and the related statements of
income, stockholders’ equity and cash flows for such fiscal quarter, each
prepared in accordance with GAAP consistently applied, together with a
certificate of an officer certifying that such financial statements fairly
present in all material respects the financial condition of SLM Corporation and
its consolidated subsidiaries;
     (d) promptly following the Administrative Agent’s or any Managing Agent’s
request therefor, copies of all financial statements, settlement statements,
portfolio and other material reports, notices, disclosures, certificates and
other written material delivered or made available to the Trust by any Person
pursuant to the terms of any Transaction Document;
     (e) promptly following the Administrative Agent’s or any Managing Agent’s
request therefor, such other information respecting the Trust Student Loans and
the other Pledged Collateral or the conditions or operations, financial or
otherwise, of the Trust as the Administrative Agent or any Managing Agent may
from time to time reasonably request;
     (f) with respect to each Servicer, and promptly after receipt thereof after
a good faith effort to obtain such material is made by the Trust, (i) copies of
any annual audited financial statements of such Servicer other than the Master
Servicer for so long as the Master Servicer is a consolidated subsidiary of SLM
Corporation, to the extent available, certified by an independent certified
public accounting firm, (ii) with respect to the Trust Student Loans, on an
annual basis within 30 days after receipt thereof, copies of SAS 70 reports for
such Servicer and (iii) to the extent not included in the financial information
provided pursuant to clauses (i) and (ii) above and to the extent available,
such Servicer’s net dollar loss for the year due to servicing errors;
     (g) promptly following the Administrative Agent’s or any Managing Agent’s
request therefor, a Schedule of Trust Student Loans;
     (h) promptly and in any event within 45 days after the filing or receiving
thereof, copies of all reports and notices with respect to (A) any “Reportable
Event,” relating to a Benefit Plan (B) the institution of proceedings or the
taking of any other action regarding the termination of, withdrawal from,
reorganization within the meaning of Section 4241 of ERISA or insolvency within
the meaning of Section 4245 of ERISA, any Benefit Plan subject to Title IV of
ERISA which the Trust or any of its ERISA Affiliates files under ERISA with the
Internal Revenue Service, the PBGC or the U.S. Department of Labor or which the
Trust or any of its ERISA Affiliates receives from the PBGC, (C) a failure to
make any required contribution to a Benefit Plan or (D) the creation of any lien

100



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
against the assets of the Trust or an ERISA Affiliate in favor of the PBGC or a
Benefit Plan under ERISA;
     (i) promptly after the occurrence thereof, written notice of changes in the
Higher Education Act or any other law of the United States that could reasonably
have a probability of having a Material Adverse Effect on the Trust or could
materially and adversely affect (i) the ability of a Servicer to perform its
obligations under its Servicing Agreement, (ii) the ability of a Subservicer to
perform its obligations under its Servicing Agreement, or (iii) the
collectability or enforceability of a material amount of the Trust Student
Loans;
     (j) promptly, notice of any change in the accountants of the Trust or SLM
Corporation;
     (k) promptly, after the occurrence thereof or if sooner upon any executive
officer of the Administrator having direct or primary responsibility for ABS
trust administration obtaining knowledge of any pending change, notice of any
change in the accounting policy of the Trust or SLM Corporation to the extent
such change could reasonably be seen to have a material and adverse impact on
the transactions contemplated herein; and
     (l) promptly after the occurrence thereof, written notice of any material
reduction in the minimum required FICO scores for non-U.S. Obligors in the
Underwriting Guidelines.
     Section 6.16. Inspections. The Administrative Agent and the Managing Agents
may, upon reasonable notice and from time to time during regular business hours,
once per calendar year (or, after the occurrence and during the continuation of
an Amortization Event or a Termination Event, as frequently as requested by the
Administrative Agent on behalf of any Managing Agent) (i) examine and make
copies of and take abstracts from all books, records and documents (including
computer tapes and disks) relating to the Pledged Collateral and (ii) visit the
offices and properties of the Trust (or the Master Servicer or Subservicer, as
applicable) for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to the Pledged Collateral or the
Trust’s (or the Master Servicer’s or Subservicer’s) performance hereunder and
under the other Transaction Documents with any of the officers, directors,
employees or independent public accountants of the Trust (to the extent
available), the Master Servicer or Subservicer having knowledge of such matters.
Any reasonable expenses related to such inspections shall be reimbursable
directly by the Master Servicer. In addition, from time to time during the year,
the Administrative Agent and the Managing Agents may, at their own expense,
conduct any other inspections as they may deem necessary or appropriate,
provided such inspections occur upon reasonable notice and during regular
business hours.
     Section 6.17. ERISA. The Trust will not adopt, maintain, contribute to or
incur by any of its own actions or assume any legal obligation with respect to
any Benefit Plan or Multiemployer Plan.

101



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     Section 6.18. Servicers. Except as permitted by any Servicing Agreement,
the Trust will not permit any Person other than the Master Servicer or a
Subservicer to collect, service or administer the Trust Student Loans. The Trust
will promptly provide, or cause to be provided, to the Rating Agencies notice of
any resignation, replacement, merger or consolidation of the Servicer and of any
amendments or other modifications made to the Servicing Agreement.
     Section 6.19. Acquisition, Financing, Collection and Assignment of Student
Loans. The Trust shall acquire or finance only Eligible Private Credit Loans
with proceeds of the Advances and shall cause to be collected all principal and
interest payments on all the Trust Student Loans and all sums to which the Trust
or Administrative Agent is entitled pursuant to the Sale Agreement, which relate
to such Trust Student Loans as more fully set forth in the Servicing Agreement.
     Section 6.20. Administration and Collection of Trust Student Loans. All
Trust Student Loans shall be administered and collected either by the Trust or
by the Master Servicer or a Subservicer on behalf of the Trust in accordance in
all material respects with the Servicing Agreements.
     Section 6.21. Obligations of the Trust With Respect to Pledged Collateral.
The Trust will (a) at its expense, regardless of any exercise by any Secured
Creditor of its rights hereunder, timely and fully perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Transaction Documents included in the Pledged Collateral to the same extent as
if the Pledged Collateral had not been pledged hereunder; and (b) pay when due
any taxes, including without limitation, sales and excise taxes, payable in
connection with the Pledged Collateral. In no event shall any Secured Creditor
have any obligation or liability with respect to any Trust Student Loans or
other instrument document or agreement included in the Pledged Collateral, nor
shall any of them be obligated to perform any of the obligations of the Trust or
any of its Affiliates thereunder. The Trust will timely and fully comply in all
respects with each Transaction Document to which it is a party.
     Section 6.22. Asset Coverage Requirement. The Trust shall maintain at all
times, to the best of its actual knowledge, the Minimum Asset Coverage
Requirement.
     Section 6.23. Amendment of Organizational Documents. The Trust shall cause
the Administrative Agent to be notified in writing of any proposed amendments to
the Trust’s organizational documents. No such amendment shall become effective
unless and until the Required Managing Agents have consented in writing thereto,
which consent shall not be unreasonably withheld or delayed.
     Section 6.24. Amendment of Underwriting Guidelines or Servicing Policies.
Promptly after the occurrence thereof, the Trust shall cause the Administrative
Agent to be notified of any material changes to the Underwriting Guidelines or
Servicing Policies. The Trust shall not permit or implement any change in the
Underwriting Guidelines or Servicing Policies applicable to any Trust Student
Loan which would materially and adversely affect the collectability of any Trust
Student Loan, the performance of the portfolio of Trust Student Loans or the
Administrative Agent’s security interest in such Trust Student Loans without the
prior written consent of the Required Managing Agents, and unless such changes
are made with

102



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
respect to all Eligible Private Credit Loans serviced by the Servicer for its
own portfolio and for securitization trusts sponsored by SLM Corporation. The
Trust shall not permit or implement any material changes to the forbearance,
deferment or principal forgiveness policies in the Underwriting Guidelines with
respect to the Trust Student Loans without prior written notice to each Managing
Agent.
     Section 6.25. No Payments on Excess Distribution Certificate. Except as
expressly permitted by Section 2.05(b) of this Agreement, the Trust shall not
make any payments or distributions with respect to the Excess Distribution
Certificate without the prior written consent of the Required Managing Agents.
     Section 6.26. Borrower Benefit Programs. The Trust shall cause the Servicer
to maintain any rate reduction programs or other borrower benefit programs in
effect at the time the Trust purchased such Trust Student Loan. The Trust shall
not permit any Servicer to apply any rate reduction programs with respect to the
Trust Student Loans unless (i) such borrower benefit programs are in effect as
of the Closing Date, (ii) the Master Servicer, the Depositor or the applicable
Seller has deposited funds into the Borrower Benefit Account in an amount
sufficient to offset any effective yield reductions in accordance with Section
3.12 of the Servicing Agreement and the Rating Agency Condition has been
satisfied with respect to such program or (iii) the Administrative Agent has
consented to the Trust’s participation in that borrower benefit program or other
rate reduction program and the Rating Agency Condition has been satisfied with
respect to such program.
     Section 6.27. Required Ratings. Within 60 days following the Closing Date,
with the cooperation of the Lead Arrangers, the Trust shall obtain a rating
letter from S&P stating that the Notes have received a long-term definitive
rating of “AAA”, subject to customary surveillance procedures. Required Ratings
for the Notes and deliver it to the Administrative Agent. The Lead Arrangers are
expected to assist the Trust in securing the Required Ratings, which effort may
include preparing statistical and other reports required by the Rating Agencies,
participating in teleconferences and/or meetings as needed and otherwise
providing information to the Rating Agencies to the extent requested as a
condition to obtaining the Required Ratings. Without limiting the foregoing, at
any time following an amendment to the Bankruptcy Code affecting the
non-dischargeability of Trust Student Loans, any Managing Agent may request an
immediate reconfirmation of the ratings of the Notes. The cost of obtaining each
ratings confirmation letter shall be paid by the Administrator.
     Section 6.28. Competing Financing Transactions. During the Syndication
Period, SLM Corporation hereby agrees that neither it nor any of its Affiliates
will negotiate or solicit offers, bids or engagements, or otherwise seek to
obtain commitments, or to assign, participate or transfer any interest in the
commitments, advances, notes, collateral or any other right or interest in
respect of, the Private Credit Loan Facility or any Competing Financing
Transactions, except in cooperation and consultation with the Arrangers. If SLM
Corporation or any of its Affiliates enters into, or commits to enter into any
financing transaction on or before the end of the Syndication Period, and such
financing transaction is a (i) conduit securitization of student loans,
(ii) student loan warehouse financing transaction, or (iii) secured financing
with a commitment maturity of 364 days or less that is secured by student loans
that would otherwise have been Eligible Private Credit Loans (any of (i),
(ii) or (iii) being a “Competing Financing

103



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Transaction”), which the Required Managing Agents reasonably determine contains
terms or conditions (including pricing) which are materially more favorable than
substantially analogous terms set forth herein, then upon reasonable written
notice by the Administrative Agent to the Administrator, (x) the Administrative
Agent on behalf of the Note Purchasers, may elect to amend this Agreement in
accordance with Section 10.01 to the extent required to conform its terms to the
substantially analogous terms set forth in the transaction documents related to
such Competing Financing Transaction, or (y) to the extent such participation is
feasible under the terms of such Competing Financing Transaction, the Note
Purchasers shall be permitted to participate in such Competing Financing
Transaction. In the event a Lender determines to participate in a Competing
Financing Transaction and to terminate its Commitment under this Agreement, such
Lender’s Facility Group shall be treated as a Withdrawing Facility Group and
shall terminate its Commitment hereunder in accordance with Section 2.21(c) to
the extent it participates in such Competing Financing Transaction. In addition,
if, at any time while the Notes are Outstanding, SLM Corporation or any of its
Affiliates enters into, or commits to enter into, any financing transaction
(whether or not such financing transaction is a Competing Financing
Transaction), which contains financial covenants substantially similar or in
addition to those set forth in Section 7.02(o), 7.02(p) or 7.02(q) herein, the
Administrator must, prior to the time SLM Corporation or any of its Affiliates
enters into such transaction, certify to the Administrative Agent and the
Managing Agents a true and correct copy of all financial covenants contained in
any such financing transaction. If, in the reasonable determination of the
Required Managing Agents, such financial covenants are materially more favorable
to the lenders under such financing transaction than the corresponding covenants
set forth herein, then, at the request of the Administrative Agent, this
Agreement shall be amended in accordance with Section 10.01 to conform to the
more restrictive (or more expansive, as applicable) financial covenants set
forth in the related transaction documents.
     Section 6.29. Initial Advances. After or concurrently with the termination
and payment of all outstanding amounts under the VG Funding Facility and until
the termination and payment in full of the Mustang Funding I Facility and
Mustang Funding II Facility, the Trust will, subject to limitations on the
ability of the Conduit Lenders to raise CP, request the Lenders to make Purchase
Price Advances to acquire Student Loans from, and repay outstanding amounts (and
permanently reduce commitments to the extent of such repayment) under, the
Mustang Funding I Facility and Mustang Funding II Facility, in an aggregate
minimum amount of not less than $2,250,000,000 per calendar week (or, if
greater, 25% of all Advances made under this Agreement and the FFELP Loan
Facilities in such week or, if less, the amounts necessary to acquire the entire
Initial Pool) until the end of the Transition Period and will not use any
proceeds from any Advance for any other purpose until such facilities are paid
in full.
     Section 6.30. Initial Pool. Until such time as it has acquired each
Eligible Private Credit Loan in the Initial Pool, the Trust shall not acquire
any other Student Loan.
     Section 6.31. Swap Transaction. After the Closing Date, the Trust may enter
into a Swap Agreement with an Eligible Swap Counterparty only upon (i) the
written consent of each Managing Agent and (ii) satisfaction of the Rating
Agency Condition.

104



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
ARTICLE VII
AMORTIZATION EVENTS AND TERMINATION EVENTS
     Section 7.01. Amortization Events.
     Each of the following events (each, an "Amortization Event") shall be an
Amortization Event under this Agreement:
     (a) the Aggregate Note Balance and all other Obligations due under the
Transaction Documents are not repaid in full on the Scheduled Maturity Date (as
such date may be extended from time to time); or
     (b) any settlement or one or more judgments or orders for the payment of
money or adverse rulings shall be rendered against any Seller, the Depositor,
the Administrator or the Master Servicer in excess of $50,000,000 on an
individual basis or on an aggregate basis that relates to the student loan
origination or servicing practices of such Person and such settlement, judgment
or ruling shall remain unsatisfied or unstayed for a period in excess of
30 days; or
     (c) the filing of any judgment or adverse ruling against any Seller, the
Depositor, the Master Servicer, the Administrator or SLM Corporation that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on such Person and such judgment or ruling shall remain
unsatisfied or unstayed for a period in excess of 30 days; or
     (d) any material adverse development in any federal or state litigation,
investigation or proceeding against the Trust, the Depositor, the Administrator,
any Seller, the Master Servicer or SLM Corporation shall occur that could
reasonably be expected to have a Material Adverse Effect on such Person or on
the Pledged Collateral which continues for 30 days after the earlier to occur of
knowledge thereof or written notice thereof shall have been received by the
Trust; or
     (e) the filing of any actions or proceedings against the Trust, the
Depositor, the Administrator, any Seller, the Master Servicer or SLM Corporation
that involves the Transaction Documents or any material portion of the Pledged
Collateral as to which the Administrative Agent reasonably believes there is
likely to result a materially adverse determination which remains unsettled,
unsatisfied or unstayed for a period in excess of 30 days; or
     (f) (i) the Internal Revenue Service shall file notice of a lien involving
a sum in excess of $50,000,000 pursuant to Section 6323 of the Code with regard
to any assets of the Trust and such lien shall not have been released within two
Business Days, (ii) any Person shall institute steps to terminate any Benefit
Plan if the assets of such Benefit Plan are insufficient to satisfy all of its
benefit liabilities in excess of $50,000,000 (as determined under Title IV of
ERISA), or a contribution failure in excess of $50,000,000 occurs with respect
to any Benefit Plan, which is sufficient to give rise to a lien under Section
302(f) or 303(k), as applicable, of ERISA or where the PBGC shall, or shall
indicate its intention to, file notice of a lien pursuant to Section 4068 of
ERISA with regard to any of the assets of the Trust and in each case such lien
shall not have been released within two Business Days, or (iii) any Person shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving a Benefit Plan; or any Reportable Event
shall occur with respect to, or proceedings

105



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, a Benefit Plan subject to Title IV of ERISA, which
Reportable Event is likely to result in termination of such Benefit Plan; or the
Trust or any ERISA Affiliate is likely to incur any liability in connection with
the withdrawal from, or the insolvency within the meaning of Section 4245 of
ERISA or reorganization within the meaning of Section 4241 of ERISA of, a
Multiemployer Plan; provided, that an event described in this subsection
(f) shall not be an Amortization Event unless such event could reasonably be
expected to have a Material Adverse Effect on the Trust or on SLM Corporation;
or
     (g) any material provision of this Agreement or any other Transaction
Document to which the Trust, the Administrator, any Seller, the Depositor or the
Master Servicer is a party shall cease to be in full force and effect for a
period of 30 days subject to any other applicable cure period under this
Agreement or any other Transaction Documents; or
     (h) any amendment to applicable law that becomes effective that materially
adversely affects the interests of the Administrative Agent or the Note
Purchasers in the Pledged Collateral; or
     (i) the failure to obtain from S&P within 60 days of the Closing Date its
explicit and published Required Ratings for the Notes; provided, that this
Amortization Event shall terminate and the Revolving Period shall be reinstated
if such Required Ratings are subsequently obtained prior to the occurrence of
the Termination Date; or
     (j) the Managed Private Credit Loan Default Ratio exceeds 3.50%.
     Section 7.02. Termination Events.
     Each of the following events (each, a “Termination Event”) shall be a
Termination Event under this Agreement:
     (a) (i) the Trust shall fail to pay the Aggregate Note Balance or any other
Obligations in full on the last day of the Amortization Period, (ii) the Trust
shall fail to make any payment under Sections 2.05(b)(i) through 2.05(b)(v)
within five Business Days of the due date thereof, or (iii) the Trust, the
Depositor, the Master Servicer, any Material Subservicer or the Eligible Lender
Trustee shall fail to make any other payment, transfer or deposit (unless waived
by the payee or in the case of a failure to make a payment by a Material
Subservicer, such failure was cured by the Master Servicer within the
permissible grace period) on the date first required of such party under the
Transaction Documents and such failure shall remain uncured following the
expiration of any applicable payment or grace period provided for in the
Transaction Documents (including the Amortization Period, if applicable);
provided, however, that failure by the Trust to make a required payment on a
Settlement Date under Sections 2.05(b)(vi) through (xxi) solely due to
insufficient Available Funds on such Settlement Date shall not by itself
constitute a Termination Event (other than with respect to all amounts due and
owing on the Termination Date or as expressly specified below); or
     (b) any material representation, warranty, certification or statement made
or deemed to be made by the Trust, the Administrator, the Eligible Lender
Trustee, any Seller, the Depositor, the Master Servicer or any Material
Subservicer (to the extent such entity remains a

106



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Subservicer after the 30-day cure period noted below) under or in connection
with this Agreement or any other Transaction Document, or other information,
report or document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made, deemed made or delivered (except
for representations and warranties concerning Eligible Private Credit Loans with
respect to which the applicable Seller, the Depositor or the Servicer has
repurchased the related Student Loans) and shall remain unremedied (if such
default can be remedied) for the greater of (i) 30 days or (ii) the time period
expressly provided for the cure of such representation or warranty in the
related Transaction Document, in each case after written notice thereof shall
have been received by the Trust; or
     (c) the Trust, the Administrator, the Eligible Lender Trustee, any Seller,
the Depositor, the Master Servicer or any Material Subservicer shall materially
default in the performance or observance of any term, covenant or undertaking to
be performed or observed herein or in any other Transaction Document on its part
and any such failure shall remain unremedied (if such default can be remedied)
for 30 days after the earlier of actual knowledge by an Authorized Officer of
the Trust, the Administrator or the Master Servicer and written notice thereof
shall have been received by the Trust (or, if the obligation in question arises
under another Transaction Document, within the cure period, if any, provided in
such Transaction Document); provided, however, such 30-day cure period shall not
apply to defaults under Section 6.01, 6.11, 6.12, 6.25, 6.29 or 6.30; or
     (d) a Servicer Default shall have occurred with respect to the Master
Servicer or the Servicing Agreement of the Master Servicer shall not be in full
force and effect for any reason and the Master Servicer shall not have been
replaced within 30 days after notification from the Administrative Agent; or
     (e) an Event of Bankruptcy shall have occurred with respect to the Trust,
the Eligible Lender Trustee, the Depositor, any Seller, the Administrator, the
Master Servicer, SLM Corporation or any Material Subservicer (to the extent such
entity remains a Subservicer after the 30-day period provided in the definition
of an Event of Bankruptcy); or
     (f) [reserved]; or
     (g) the Trust shall fail to deposit, (i) for two consecutive Settlement
Periods, into the Reserve Account, such additional amounts, if any, as are
necessary to cause the amount on deposit in the Reserve Account to be at least
equal to the Reserve Account Specified Balance or (ii) into the Borrower Benefit
Account, any amount required to be deposited therein under the Transaction
Documents on or prior to the first Settlement Date for such deposit as described
in the Transaction Documents; or
     (h) the filing of any judgment or adverse ruling against the Trust that
could reasonably be expected to have a Material Adverse Effect on the Trust and
such judgment or ruling shall continue unsatisfied or unstayed for a period in
excess of 30 days; or
     (i) the Administrative Agent, for the benefit of the Secured Creditors,
shall, for any reason, cease to have a valid and perfected first priority
security interest in the Pledged Collateral, or the Trust shall, for any reason,
cease to have a valid and perfected first priority

107



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
ownership interest in any of the Pledged Collateral, in each case for a period
of two Business Days following the date the Administrator acquired such
knowledge or its receipt of such notice; or
     (j) a Change of Control has occurred with respect to the Trust, the
Administrator, any Seller, the Depositor or the Master Servicer; or
     (k) the Depositor shall fail to maintain its status as a limited purpose
bankruptcy remote limited liability company or the Trust shall fail to maintain
its status as a single purpose bankruptcy remote Delaware statutory trust; or
     (l) the Excess Spread Test is not satisfied; or
     (m) the Trust shall be required to register as an “investment company” or a
company controlled by an “investment company” under the Investment Company Act;
or
     (n) any Seller, the Depositor, the Master Servicer, any Material
Subservicer (to the extent such Material Subservicer has not been removed as a
Subservicer prior to the expiration of any related cure period), the
Administrator or any Affiliate thereof (other than the Trust) shall default with
respect to any outstanding financing arrangement (other than in connection with
this Agreement and the Transaction Documents) representing indebtedness in
excess of $50,000,000 and the result of such default is to cause the
acceleration of such indebtedness; or
     (o) the Asset Coverage Ratio shall be less than the Minimum Asset Coverage
Requirement and such deficiency shall not have been cured within one Business
Day; or
     (p) the Portfolio Private Credit Default Ratio exceeds 3.50%; or
     (q) the Private Credit Forbearance Ratio exceeds 32.00%; or
     (r) the Consolidated Tangible Net Worth of SLM Corporation shall be less
than $1,380,000,000; or
     (s) at the last day of each fiscal quarter of SLM Corporation, either
(i) the Interest Coverage Ratio shall be less than 1.15:1.00 or (ii) the Net
Adjusted Revenue shall be less than $400,000,000, in each case for the period of
four consecutive fiscal quarters then ended; or
     (t) the Trust shall fail to pay to any Exiting Facility Group its Pro Rata
Share of the Aggregate Note Balance within 90 days of the commencement of the
Exiting Facility Group Amortization Period with respect to such Exiting Facility
Group; or
     (u) any Rating Agency shall withdraw or downgrade its rating of the Notes
below the Required Ratings; or
     (v) any failure by the Trust to pay amounts required to be paid under
Section 2.15, 8.01 or 10.08 on or before the 30th day following the date of
demand for payment thereof; or

108



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (w) the failure to pay in full all amounts outstanding under the Mustang
Funding I Facility and Mustang Funding II Facility and to terminate each such
facility on or prior to the 15th Business Day after the date the initial Advance
has been made under this Agreement.
     Section 7.03. Remedies.
     (a) Amortization Event. After the occurrence of an Amortization Event, the
Yield Rate shall be increased to the Amortization Period Rate until the
expiration of the Amortization Period and any increase in amounts owed shall be
payable as Step-Up Fees subject to the priority of payments set forth in Section
2.05(b). In addition, following the occurrence of an Amortization Event, no
further Advances (other than Capitalized Interest Advances) shall be made and
all amounts on deposit in the Reserve Account will be transferred to the
Collection Account and will become part of Available Funds on the next
Settlement Date. During the Amortization Period, the Administrative Agent or any
party acting on its behalf shall not have the right to seize or sell the Pledged
Collateral. Upon the expiration of the Amortization Period, the Administrative
Agent may, by notice to the Trust, declare that the Termination Date has
occurred and may sell the Pledged Collateral to the extent required in order to
repay in full all outstanding Advances and all other amounts due and owing under
this Agreement and the other Transaction Documents in accordance with the
procedures set forth in subsection (b) below.
     (b) Termination Event. After the occurrence of a Termination Event, the
Yield Rate shall be increased as set forth in clause (c) of the definition
thereof and any increase in amounts owed shall be payable as Step-Up Fees
subject to the priority of payments set forth in Section 2.05(b). In addition,
after the occurrence of a Termination Event, the Administrative Agent may, and
shall, at the direction of the Required Managing Agents, by notice to the Trust,
declare that a Termination Date shall have occurred (except that, in the case of
any event described in Section 7.02(e) above, the Termination Date shall be
deemed to have occurred automatically). Upon the declaration of the Termination
Date or the automatic occurrence thereof, no further Advances will be made and
all of the Obligations due and owing to the Affected Party shall become
immediately due and payable. Upon any such declaration or automatic occurrence,
the Administrative Agent (for the benefit of the Secured Creditors) shall have,
in addition to all other rights and remedies under this Agreement or otherwise,
all other rights and remedies provided to a secured party under the UCC of the
applicable jurisdiction and other applicable laws, which rights shall be
cumulative. The rights and remedies of a secured party which may be exercised by
the Administrative Agent pursuant to this Article shall include, without
limitation, the right, without notice except as specified below, to solicit and
accept bids for and sell the Pledged Collateral or any part thereof in one or
more parcels at a public or private sale, at any exchange, broker’s board or at
any of the Administrative Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as the Administrative Agent may
deem commercially reasonable, including selling Trust Student Loans on a
servicing released basis; provided, that the Administrative Agent may not,
without the prior written consent of the Required Managing Agents, sell the
entire corpus of the Trust Student Loans unless the net proceeds of such sale
will be sufficient to pay in full all interest and principal owing on the Notes.
The Trust agrees that, to the extent notice of sale shall be required by law,
ten Business Days’ notice to the Trust and

109



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
the Administrator of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification
and that it shall be commercially reasonable for the Administrative Agent to
sell the Pledged Collateral on an “as is” basis, without representation or
warranty of any kind. The proceeds of any such sale shall be deposited into the
Collection Account and shall be distributed pursuant to Section 2.05(b). The
Administrative Agent shall not be obligated to make any sale of Pledged
Collateral regardless of notice of sale having been given and may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.
     Section 7.04. Setoff. Each of the Secured Creditors and the Administrative
Agent on behalf of all the Secured Creditors is hereby authorized (in addition
to any other rights it may have) at any time after the occurrence of the
Termination Date due to the occurrence of a Termination Event or during the
continuation of a Potential Termination Event to set off, appropriate and apply
(without presentment, demand, protest or other notice which are hereby expressly
waived) any deposits and any other indebtedness held or owing by such Secured
Creditor or all the Secured Creditors, as applicable, to, or for the account of,
the Trust against the amount of the Outstanding Notes owing by the Trust to such
Secured Creditor or to the Administrative Agent on behalf of such Secured
Creditor (even if contingent or unmatured).
ARTICLE VIII
INDEMNIFICATION
     Section 8.01. Indemnification by the Trust.
     (a) Without limiting any other rights which the Affected Parties or any of
their respective Affiliates may have hereunder or under applicable law, the
Trust hereby agrees to indemnify the Affected Parties and each of their
respective members, investors, officers, directors, employees, agents, advisors,
attorneys-in-fact and Affiliates (each, an “Indemnified Party”) from and against
any and all damages, losses, claims, liabilities and related costs and expenses,
including reasonable attorneys’ fees and disbursements (except as may be
expressly limited by Section 10.08 ) awarded against or incurred by any of the
Indemnified Parties arising out of or as a result of the purchase of any Notes,
the funding of Advances, this Agreement, the other Transaction Documents or the
Pledged Collateral; excluding, however (i) any indemnified amounts to the extent
determined by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Indemnified Party seeking
indemnification and (ii) any recourse for Defaulted Student Loans or Delinquent
Student Loans or losses attributable to changes in the market value of the Trust
Student Loans because of changes in market interest rates or in rate of
prepayment (the foregoing, being collectively referred to as “Trust Indemnified
Amounts”).
     (b) Any amounts subject to the indemnification provisions of this Section
8.01 shall be paid by the Trust, to the extent not already paid by the Seller,
the Depositor or the Servicer under any other Transaction Documents, to the
related Indemnified Party on or

110



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
before the 30th day following the date of demand therefor accompanied by
reasonable supporting documentation with respect to such amounts.
     Section 8.02. Indemnification by SLM Corporation.
     (a) Without limiting any other rights that any such Person may have
hereunder or under applicable law (including, without limitation, the right to
recover damages for breach of contract), SLM Corporation hereby agrees to
indemnify each Indemnified Party, from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including attorneys’ fees
and disbursements awarded against or incurred by any of them arising out of or
relating to (i) the Transaction Documents, the transactions contemplated under
the Transaction Documents or the Trust Student Loans, or (ii) use of proceeds
hereunder, including indemnified amounts arising out of or relating to any
Regulatory Change after the date of this Agreement that results in any Other
Tax, all interest and penalties thereon or with respect thereto, and all
out-of-pocket costs and expenses, including the reasonable fees and expenses of
counsel in defending against the same, which may arise by reason of the
purchases hereunder, or any security interest in the Trust Student Loans or any
item of the Trust Student Loans; excluding, however, (A) indemnified amounts to
the extent determined by a court of competent jurisdiction to have resulted from
gross negligence or willful misconduct on the part of such Indemnified Party,
(B) any amounts payable as indemnification by the Trust for which the
Indemnified Party has a claim against the Depositor, a Seller or the Master
Servicer under the indemnification provisions in the Sale Agreement, any
Purchase Agreement or the Servicing Agreement, unless such claim has not been
paid within the applicable timeframe provided therein, (C) recourse for
Defaulted Student Loans or Delinquent Student Loans or losses attributable to
changes in the market value of the Trust Student Loans because of changes in
market interest rates or in rate of prepayment, or (D) indemnified amounts to
the extent that such indemnified amounts exceed in the aggregate the lesser of
(1) 5% of the highest Aggregate Note Balance at any time during the immediately
preceding 12-month period, and (2) $100,000,000 (the foregoing being
collectively referred to as “SLM Indemnified Amounts”).
     (b) Any Trust Indemnified Amounts which are also SLM Indemnified Amounts
and are not paid by the Trust on or before the 30th day following the date of
demand pursuant to Section 8.01, shall be paid by SLM Corporation to the related
Indemnified Party within five Business Days following demand therefor
accompanied by reasonable supporting documentation with respect to such amounts.
ARTICLE IX
ADMINISTRATIVE AGENT, SYNDICATION AGENT AND MANAGING AGENTS
     Section 9.01. Authorization and Action of Administrative Agent and
Syndication Agent.

111



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (a) The Conduit Lenders, the LIBOR Lenders, the Managing Agents and the
Alternate Lenders hereby accept the appointment of and authorize the
Administrative Agent and the Syndication Agent to take such action as agent on
their behalf and to exercise such powers as are delegated to the Administrative
Agent and the Syndication Agent by the terms hereof, together with such powers
as are reasonably incidental thereto. Each of the Administrative Agent and the
Syndication Agent reserves the right, in its sole discretion, to take any
actions and exercise any rights or remedies under this Agreement and any related
agreements and documents. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Transaction Document, the
Administrative Agent and the Syndication Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement, nor shall
the Administrative Agent or the Syndication Agent have or be deemed to have any
fiduciary relationship with any Lender or Managing Agent, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Transaction Document or otherwise exist
against the Administrative Agent and the Syndication Agent. Without limiting the
generality of the foregoing sentence, the use of the terms “Administrative
Agent” and “Syndication Agent” in this Agreement with reference to the
Administrative Agent and the Syndication Agent, respectively, are not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such terms are used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
     (b) Each of the Administrative Agent and the Syndication Agent may execute
any of its duties under this Agreement or any other Transaction Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. Each of the
Administrative Agent and the Syndication Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care. The Administrative Agent agrees to give the Managing Agents
notice of each notice and determination and a copy of each certificate and
report (if such notice, report, determination, or certificate is not given by
the applicable Person to such Managing Agent) given to it by the Trust, the
Administrator, any Seller, the Master Depositor, the Depositor, any Servicer,
any Co-Valuation Agent or the Eligible Lender Trustee pursuant to the terms of
the Transaction Documents within five Business Days of receipt thereof. Except
for actions which each of the Administrative Agent and the Syndication Agent is
expressly required to take pursuant to this Agreement, neither the
Administrative Agent nor the Syndication Agent shall be required to take any
action which exposes the Administrative Agent or the Syndication Agent to
personal liability or which is contrary to applicable law unless the
Administrative Agent or the Syndication Agent shall receive further assurances
to its satisfaction from the Managing Agents that it will be indemnified against
any and all liability and expense which may be incurred in taking or continuing
to take such action.
     (c) The Syndication Agent shall provide prompt notice to the Administrator
of a successful syndication as described under the Syndication Procedures
Letter.
     Section 9.02. Authorization and Action of Managing Agents.

112



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (a) Each Lender hereby accepts the appointment of and authorize its related
Managing Agent to take such action as agent on its behalf and to exercise such
powers as are delegated to such Managing Agent by the terms hereof, together
with such powers as are reasonably incidental thereto. Each Managing Agent
reserves the right, in its sole discretion, to take any actions and exercise any
rights or remedies under this Agreement and any related agreements and
documents. Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Transaction Document, no Managing Agent shall
have any duties or responsibilities, except those expressly set forth in this
Agreement, nor shall any Managing Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against any
Managing Agent. Without limiting the generality of the foregoing sentence, the
use of the term “Managing Agent” in this Agreement with reference to any
Managing Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
     (b) Each Managing Agent may execute any of its duties under this Agreement
or any other Transaction Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Managing Agent shall be responsible for
the negligence or misconduct of any agent or attorney-in-fact that it selects
with reasonable care. Each Managing Agent agrees to give to its related Lenders
prompt notice of each notice and determination and a copy of each certificate
and report (if such notice, report, determination, or certificate is not given
by the applicable Person to such Lender) given to it by the Administrative
Agent, the Syndication Agent, the Trust, the Administrator, any Seller, the
Depositor, any Servicer, any Co-Valuation Agent or the Eligible Lender Trustee
pursuant to the terms of this Agreement. Except for actions which each Managing
Agent is expressly required to take pursuant to this Agreement, such Managing
Agent shall not be required to take any action which exposes such Managing Agent
to personal liability or which is contrary to applicable law unless such
Managing Agent shall receive further assurances to its satisfaction from its
related Lenders that it will be indemnified against any and all liability and
expense which may be incurred in taking or continuing to take such action.
     Section 9.03. Agency Termination. The appointment and authority of the
Administrative Agent, the Syndication Agent and the Managing Agents hereunder
shall terminate upon the payment by the Trust of all Obligations hereunder
unless sooner terminated pursuant to Sections 9.07 and 9.08, as applicable.
     Section 9.04. Administrative Agent’s, Syndication Agent’s and Managing
Agent’s Reliance, Etc. None of the Administrative Agent, the Syndication Agent,
any Managing Agent or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it as
Administrative Agent, the Syndication Agent, or Managing Agent, as applicable,
under or in connection with this Agreement or any related agreement or document,
except for its own gross negligence or willful misconduct. Without limiting the
foregoing, each of the Administrative Agent, the Syndication Agent and each
Managing Agent:

113



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (a) may consult with legal counsel (including counsel for the Trust or any
Affiliate of the Trust), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts;
     (b) makes no warranty or representation to any Lender, any Managing Agent
or any Program Support Provider and shall not be responsible to any Lender, any
Managing Agent or any Program Support Provider for any statements, warranties or
representations made by the Trust, the Administrator, SLM Corporation, the
Eligible Lender Trustee, any Seller, the Depositor, any Servicer or any
Co-Valuation Agent in connection with this Agreement or any other Transaction
Document;
     (c) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Transaction Document on the part of the Trust, the
Administrator, SLM Corporation, the Eligible Lender Trustee, any Servicer, any
Seller, the Depositor or any Co-Valuation Agent or to inspect the property
(including the books and records) of the Trust, the Administrator, SLM
Corporation, the Eligible Lender Trustee, any Servicer, any Seller, the
Depositor or any Co-Valuation Agent;
     (d) shall not be responsible to any Lender, any Managing Agent, or any
Program Support Provider, as the case may be, for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any Transaction Document or any other instrument or document furnished pursuant
hereto; and
     (e) shall incur no liability under or in respect of this Agreement by
acting upon any notice (including notice by telephone), consent, certificate or
other instrument or writing (which may be by facsimile or other electronic
means) believed by it in good faith to be genuine and signed or sent by the
proper party or parties.
     Section 9.05. Administrative Agent, Syndication Agent, Managing Agents and
Affiliates. The Administrative Agent, the Syndication Agent, the Managing Agents
and their Affiliates may generally engage in any kind of business with the
Trust, the Administrator, SLM Corporation, the Eligible Lender Trustee, any
Servicer, any Guarantor, any Seller, the Depositor, any of their respective
Affiliates and any Person who may do business with or own securities of the
Trust, the Administrator, SLM Corporation, the Eligible Lender Trustee, any
Servicer, any Guarantor, any Seller, the Depositor, or any of their respective
Affiliates, all as if such entities were not the Administrative Agent, the
Syndication Agent or a Managing Agent and without any duty to account therefor
to any Lender, any Managing Agent or any Program Support Provider.
     Section 9.06. Decision to Purchase Notes and Make Advances. The Lenders
acknowledge that each has, independently and without reliance upon the
Administrative Agent or any Managing Agent, and based on such documents and
information as it has deemed appropriate, made its own evaluation and decision
to enter into this Agreement and to make Advances hereunder. The Lenders also
acknowledge that each will, independently and without reliance upon the
Administrative Agent, any Managing Agent or any of their Affiliates, and based
on such documents and information as it shall deem appropriate at the time,
continue to

114



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
make its own decisions in taking or not taking action under this Agreement or
any related agreement, instrument or other document. Furthermore, each of the
Lenders and Managing Agents acknowledges and agrees that although it may have
received modeling and other structural information (including cash flow
analysis) from the Administrative Agent or a Managing Agent, neither the
Administrative Agent nor any Managing Agent assumes any responsibility for the
accuracy or completeness of such information and such information is not
intended to be relied upon as a prediction of performance or for any other
reason.
     Section 9.07. Successor Administrative Agent or Syndication Agent.
     (a) The Administrative Agent or the Syndication Agent may resign at any
time by giving five days’ written notice thereof to the Syndication Agent or the
Administrative Agent, as applicable, each Conduit Lender, each Managing Agent,
each LIBOR Lender, each Alternate Lender, the Trust, the Administrator and the
Eligible Lender Trustee. Upon any such resignation, the Conduit Lenders, the
Managing Agents, the LIBOR Lenders and the Alternate Lenders shall have the
right to appoint a successor Administrative Agent or Syndication Agent approved
by the Administrator (which approval will not be unreasonably withheld or
delayed and will not be required after the occurrence and during the
continuation of a Termination Event). If no successor Administrative Agent or
Syndication Agent shall have been so appointed and shall have accepted such
appointment within sixty days after the retiring Administrative Agent’s or
Syndication Agent’s giving of notice of resignation, then the retiring
Administrative Agent or Syndication Agent may, on behalf of the Conduit Lenders,
the Managing Agents, the LIBOR Lenders and the Alternate Lenders, appoint a
successor Administrative Agent or Syndication Agent. If the successor
Administrative Agent or Syndication Agent is not an Affiliate of the resigning
Administrative Agent or Syndication Agent, a LIBOR Lender or an Alternate
Lender, such successor Administrative Agent or Syndication Agent shall be
subject to the Administrator’s prior written approval (which approval will not
be unreasonably withheld or delayed). Upon the acceptance of any appointment as
Administrative Agent or Syndication Agent hereunder by a successor
Administrative Agent or Syndication Agent, such successor Administrative Agent
or Syndication Agent shall thereupon succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Administrative Agent
or Syndication Agent, and the retiring Administrative Agent or Syndication Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s or Syndication Agent’s resignation hereunder
as Administrative Agent or Syndication Agent, the provisions of this Article
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Administrative Agent or Syndication Agent under this Agreement.
     (b) The “Administrative Agent” and “Syndication Agent” shall include any
successors to the Administrative Agent or Syndication Agent as a result of a
merger, consolidation, combination, conversion, reorganization or any other
transaction (or series of related transactions) in which shares of the
Administrative Agent’s or the Syndication Agent’s capital stock are sold or
exchanged for or converted or otherwise changed into other stock or securities,
cash and/or any other property, or the sale, lease, assignment, transfer or
other conveyance of a majority of the assets of the Administrative Agent or the

115



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Syndication Agent in any transaction (or series of related transactions).
Notwithstanding anything to the contrary in this Agreement, no consent of the
Lenders, the Managing Agents or the Trust shall be required in connection with
the succession of the Administrative Agent or the Syndication Agent as a result
of any of the foregoing transactions.
     Section 9.08. Successor Managing Agents. Any Managing Agent may resign at
any time by giving five days’ written notice thereof to its related Lenders, the
Trust, the Administrator, the Administrative Agent and the Eligible Lender
Trustee. Upon any such resignation, the applicable Lenders shall have the right
to appoint a successor Managing Agent approved by the Administrator (which
approval will not be unreasonably withheld or delayed and will not be required
after the occurrence and during the continuation of a Termination Event). If no
successor Managing Agent shall have been so appointed and shall have accepted
such appointment, within sixty days after the retiring Managing Agent’s giving
of notice of resignation, then the retiring Managing Agent may, on behalf of its
related Lenders, appoint a successor Managing Agent. If the successor Managing
Agent is not an Affiliate of the resigning Managing Agent, such successor
Managing Agent shall be subject to the Administrator’s prior written approval
(which approval will not be unreasonably withheld or delayed and will not be
required after the occurrence and during the continuation of a Termination
Event). Upon the acceptance of any appointment as a Managing Agent hereunder by
a successor Managing Agent, such successor Managing Agent shall thereupon
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Managing Agent, and the retiring Managing Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Managing Agent’s resignation hereunder as a Managing Agent, the
provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was a Managing Agent under this Agreement.
     Section 9.09. Reimbursement. Each Managing Agent, Alternate Lender, LIBOR
Lender and Committed Conduit Lender agrees to reimburse and indemnify the
Administrative Agent, the Syndication Agent and its officers, directors,
employees, representatives, counsel and agents (to the extent the Administrative
Agent or the Syndication Agent is not paid or reimbursed by the Trust, the
Administrator, SLM Corporation, the Master Servicer, the Sellers or the
Depositor), ratably according to the amounts owed to each such Person hereunder,
from and against such Lender’s ratable share of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent or the Syndication
Agent in any way relating to or arising out of this Agreement or any other
Transaction Document or any action taken or omitted by the Administrative Agent
or the Syndication Agent under this Agreement or any Transaction Document;
provided, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s or the
Syndication Agent’s gross negligence or willful misconduct. Without limitation
of the foregoing, each Alternate Lender, LIBOR Lender and Committed Conduit
Lender agrees to reimburse the Administrative Agent and the Syndication Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent and the
Syndication Agent in connection with the due diligence, negotiation,
preparation, execution, delivery, administration, modification, amendment or

116



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Transaction Document and in connection with the initial syndication
of the Commitments as described in the Syndication Procedures Letter, in each
case to the extent that the Administrative Agent or the Syndication Agent is not
reimbursed for such expenses by the Trust, the Administrator, SLM Corporation,
the Master Servicer, the Sellers, the Master Depositor or the Depositor.
     Section 9.10. Notice of Amortization Events, Termination Events, Potential
Amortization Events, Potential Termination Events or Servicer Defaults. Neither
the Administrative Agent nor the Syndication Agent shall be deemed to have
knowledge or notice of the occurrence of an Amortization Event, a Termination
Event, a Potential Amortization Event, a Potential Termination Event or a
Servicer Default, unless the Administrative Agent or the Syndication Agent has
received written notice from a Note Purchaser, a Managing Agent or the Trust
referring to this Agreement, describing such Amortization Event, Termination
Event, Potential Amortization Event, Potential Termination Event or Servicer
Default and stating that such notice is a “Notice of Termination Event or
Potential Termination Event,” “Notice of Amortization Event or Potential
Amortization Event” or “Notice of Servicer Default,” as applicable. The
Administrative Agent or the Syndication Agent will notify the Managing Agents of
its receipt of any such notice.
ARTICLE X
MISCELLANEOUS
     Section 10.01. Amendments, Etc.
     (a) Unless otherwise specified herein, no amendment to or waiver of any
provision of this Agreement or the Side Letter nor consent to any departure by
the Trust or any other Person therefrom shall in any event be effective unless
the same shall be in writing and signed by the Trust, the Eligible Lender
Trustee and the Required Managing Agents and the Rating Agency Condition has
been satisfied; provided, however, that (u) SLM Education Credit Finance
Corporation agrees that it shall notify the Administrative Agent in writing of
any proposed amendments or other modifications to the organizational documents
of any Seller or the Depositor and will not effect any such amendment or other
modification without the prior written consent of the Required Managing Agents,
not to be unreasonably withheld; (v) any waiver of the Termination Event set
forth in Section 7.02(r) shall also require the consent of the applicable
Exiting Facility Group; (w) each of the Trust, the Eligible Lender Trustee, SLM
Corporation and SLM Education Credit Finance Corporation agrees that it will
execute any amendment to this Agreement or any other Transaction Document (the
form and substance of which shall be reasonably acceptable to the Eligible
Lender Trustee) requested by the Lead Arrangers to effect changes expressly
permitted under the Commitment Fee Letter dated as of January 25, 2008 among
certain of the Alternate Lenders and their Affiliates and SLM Corporation;
(x) no such amendment, waiver or consent shall, without the consent of the
Administrative Agent or the Syndication Agent, require the Administrative Agent
or the Syndication Agent, as applicable, to take any action or amend, modify or
waive the duties, responsibilities or rights of the Administrative Agent or the
Syndication Agent, as

117



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
applicable, hereunder or under any other Transaction Document; (y) the consent
of the applicable Alternate Lender, LIBOR Lender or Committed Conduit Lender,
shall be required to increase the amount of its Commitment or extend the
Scheduled Maturity Date; and (z) no such amendment, waiver or consent shall,
without the consent of each affected Managing Agent (unless such amendment,
waiver or consent is (A) necessary to correct a mistake or cure any ambiguity or
(B) made solely to satisfy the Rating Agency Condition, in each case as
reasonably determined by the Required Managing Agents):
     (i) amend Section 7.01, Section 7.02 or Article VIII or the definitions of
Adjusted Pool Balance, Amortization Period, Applicable Percentage (including as
set forth in the Side Letter), Asset Coverage Ratio, Defaulted Student Loan,
Eligible Private Credit Loan, Excess Concentration Amount (including as set
forth in the Side Letter), Excess Spread, Excess Spread Test, Managed Private
Credit Loan Default Ratio, Maximum Advance Amount, Minimum Asset Coverage Ratio,
Portfolio Private Credit Loan Default Ratio, Private Credit Forbearance Ratio or
Required Managing Agents or any other provision hereof specifying the percentage
of Managing Agents required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder contained in this
Agreement or modify the then existing Excess Concentration Amount;
     (ii) amend, modify or waive any provision of this Agreement in any way
which would (A) reduce the amount of principal or Financing Costs payable on
account of any Note or delay any scheduled date for payment thereof, (B) reduce
fees payable by the Trust to the Administrative Agent, the Managing Agents or
the Lenders or delay the dates on which such fees are payable or (C) modify any
provisions relating to the Asset Coverage Ratio or any required reserves so as
to reduce such reserves;
     (iii) agree to the payment of a different rate of interest on the Notes
pursuant to this Agreement;
     (iv) waive the Termination Events set forth in Section 7.02(e) (with
respect to the Trust, the Administrator, the Master Servicer or SLM
Corporation), Section 7.02(j), Section 7.02(o), Section 7.02(p), Section
7.02(q), Section 7.02(u) or Section 7.02(w);
     (v) amend this Section 10.01 in any way other than expanding the list of
amendments, waivers or consents that require the consent of each Managing Agent;
     (vi) release all or substantially all of the Pledged Collateral except as
expressly permitted by this Agreement;
     (vii) amend Section 2.14 in a manner that would alter the pro rata sharing
of payments required thereby;
     (viii) amend or waive the provisions of Section 6.27; or

118



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (ix) amend, modify or waive any provision of the Side Letter.
     (b) Any such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. To the extent
the consent of any of the parties hereto (other than the Trust) is required
under any of the Transaction Documents, the determination as to whether to grant
or withhold such consent shall be made by such party in its sole discretion
without any implied duty toward any other Person, except as otherwise expressly
provided herein or therein. The parties acknowledge that, before entering into
such an amendment or granting such a waiver or consent, Lenders may be entitled
to receive an amount as may be mutually agreed upon between the Trust and the
Managing Agents and, in addition, may be required to obtain the approval of some
or all of the Program Support Providers. If any Conduit Lender is required
pursuant to its program documents to provide notice of an amendment to the
Transaction Documents to any Rating Agency rating the CP of such Conduit Lender,
such Conduit Lender’s related Managing Agent shall provide such Rating Agency
with notice of such amendment to the Transaction Documents.
     (c) The Administrative Agent covenants and agrees not to consent to any
amendment or waiver to the Administration Agent or the Servicing Agreement
without receiving the consent of the Required Managing Agents (or, in the case
of any amendment to Section 5.01 of the Servicing Agreement in clause (a) of the
definition of Servicing Agreement, all of the Managing Agents).
     (d) [Reserved].
     Section 10.02. Notices; Non-Public Information, Etc.
     (a) Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including communication by
facsimile copy or other electronic means) and mailed, delivered by nationally
recognized overnight courier service, transmitted or delivered by hand, as to
each party hereto, at its address set forth on Exhibit N hereto or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Each such notice, request or other communication shall be
effective (i) if given by facsimile, when such facsimile is transmitted to the
specified facsimile number and an appropriate confirmation is received, (ii) if
given by e-mail, when sent to the specified e-mail address and an appropriate
confirmation is received, (iii) if given by mail, five days after being
deposited in the United States mails, first class postage prepaid (except that
notices and communications pursuant to Article II shall not be effective until
received), (iv) if given by nationally recognized courier guaranteeing overnight
delivery, the Business Day following such day after such communication is
delivered to such courier or (v) if given by any other means, when delivered at
the address (electronic or otherwise) specified in this Section. Notwithstanding
the foregoing, with respect to any Transaction Document, any recipient may
designate what it deems to be appropriate confirmation and that notification by
e-mail to it shall not be effective without such confirmation. 

119



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (b) MNPI. The Trust hereby acknowledges that (i) the Administrative Agent
and/or the Syndication Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Trust hereunder (collectively,
“Trust Materials”) by posting the Trust Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders may
be “public-side” Lenders (each, a “Public Lender”) which may have personnel who
do not wish to receive material non-public information (within the meaning of
the United States federal securities laws) with respect to the Trust or its
Affiliates, or the respective securities of any of the foregoing (“MNPI”), and
who may be engaged in investment and other market-related activities with
respect to the Trust’s or its Affiliate’s securities or debt. The Trust hereby
agrees that (w) all Trust Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Trust Materials “PUBLIC,” the Trust shall be deemed to
have authorized the Administrative Agent, the Syndication Agent and the Lenders
to treat such Trust Materials as not containing any MNPI with respect to the
Trust, its Affiliates or their respective securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Trust Materials constitute confidential information, they shall be treated
as set forth in Section 10.12); (y) all Trust Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Syndication Agent
shall be entitled to treat any Trust Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE TRUST MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE TRUST MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE TRUST MATERIALS OR THE PLATFORM. In no event shall
any of the Administrative Agent, the Syndication Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Trust, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Trust’s,
the Administrative Agent’s or the Syndication Agent’s transmission of Trust
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party.
     (d) Private Side Information. Each Public Lender agrees to cause at least
one individual at or on behalf of such Public Lender at all times to have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public

120



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Lender’s compliance procedures and applicable law, including United States
federal and state securities laws, to make reference to Trust Materials that are
not made available through the “Public Side Information” portion of the Platform
and that may contain MNPI with respect to the Trust or its securities for
purposes of United States federal or state securities laws.
     Section 10.03. No Waiver; Remedies; Limitation of Liability. No failure or
delay by any party hereto in exercising any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law. No claim may be made by any Transaction Party or any
other Person against any Lender, Managing Agent, the Administrative Agent, the
Syndication Agent or any of their Related Parties for any indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages) in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or any act, omission or event occurring in connection therewith; and
each party hereto hereby waives, releases and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor. No claim may be made by any Lender, Managing
Agent, the Administrative Agent, the Syndication Agent or any other Person
against any Transaction Party or any of their Related Parties for any indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages) in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any act, omission or event occurring in connection
therewith; and each party hereto hereby waives, releases and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
     Section 10.04. Successors and Assigns; Binding Effect.
     (a) This Agreement shall be binding on the parties hereto and their
respective successors and permitted assigns; provided, however, that neither the
Trust nor the Administrator may assign or otherwise transfer any of its rights
or obligations or delegate any of its duties hereunder or under any of the other
Transaction Documents to which it is a party without the prior written consent
of the Administrative Agent. Except as provided in clauses (b), (d), (f) and
(g) below and except as provided in Article III, no provision of this Agreement
shall in any manner restrict the ability of any Lender to assign, participate,
grant security interests in, or otherwise transfer any portion of its Note.
     (b) Committed Lenders. Any Alternate Lender, LIBOR Lender or Committed
Conduit Lender may assign all or any portion of its Commitment and its interest
in its Facility Group’s Notes, the Pledged Collateral and its other rights and
obligations hereunder to any Person with the prior written approval of the
Administrator and the Administrative Agent (which approvals shall not be
unreasonably withheld or delayed and shall not be required after the occurrence
and during the continuation of a Termination Event) and the approval of the
Managing Agent of such Lender’s Facility Group; provided, however, such consent
of the Administrator or the Administrative Agent shall not be required in the
case of an assignment to a Lender, an Affiliate of an existing

121



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Lender or any Approved Fund or in the case of a Committed Conduit Lender, to a
commercial paper conduit managed by an Affiliate of an existing Lender or
Managing Agent; provided further, that (x) in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and interest in its
Facility Group’s Notes at the time owing to it or in the case of any assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and (y) in any case not described in clause (x) of this
proviso, the aggregate minimum amount of the Commitment or interest in a
Facility Group’s Notes to be assigned determined as of the date of the
assignment and assumption agreement shall not be less than $10,000,000, unless
each of the Administrative Agent and, so long as no Amortization Event or
Termination Event has occurred and is continuing, the Administrator otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignment from members of an Assignee Group to a single assignee
(or to an assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
     In connection with any such assignment, the assignor shall deliver to the
assignee(s) an assignment and assumption agreement, duly executed, assigning to
such assignee a pro rata interest in such assignor’s Commitment and other
obligations hereunder and in its interest in its Facility Group’s Notes and the
Pledged Collateral and other rights hereunder, and such assignor shall promptly
execute and deliver all further instruments and documents, and take all further
action, that the assignee may reasonably request, in order to protect, or more
fully evidence the assignee’s right, title and interest in and to such interest
and to enable the Administrative Agent, on behalf of such assignee, to exercise
or enforce any rights hereunder and under the other Transaction Documents to
which such assignor is or, immediately prior to such assignment, was a party.
Upon any such assignment, (i) the assignee shall have all of the rights and
obligations of the assignor hereunder and under the other Transaction Documents
to which such assignor is or, immediately prior to such assignment, was a party
with respect to such assignor’s Commitment and interest in its Facility Group’s
Notes and the Pledged Collateral for all purposes of this Agreement and under
the other Transaction Documents to which such assignor is or, immediately prior
to such assignment, was a party and (ii) except as otherwise contemplated in
Section 2.03(c) for assignments during the Syndication Period, the assignor
shall have no further obligations with respect to the portion of its Commitment
which has been assigned and shall relinquish its rights with respect to the
portion of its interest in its Facility Group’s Notes and Pledged Collateral
which has been assigned for all purposes of this Agreement and under the other
Transaction Documents to which such assignor is or, immediately prior to such
assignment, was a party. No such assignment shall be effective until a fully
executed copy of the related assignment and assumption agreement has been
delivered to the Administrative Agent, the applicable Managing Agent and the
Administrator, together with an assignment processing and recordation fee in the
amount of $3,500.00 (which fee includes all costs and expenses of the
Administrative Agent, assignor and assignee for which the Trust is responsible
in connection with such assignment); provided, however, that the Administrative
Agent may, in its sole discretion elect to waive such processing recordation fee
in the case of any assignment.

122



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (c) The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. No such assignment shall
be made to the Trust or any of the Trust’s Affiliates, except as otherwise
explicitly permitted by this Agreement.
     (d) Conduit Lenders. Without limiting the foregoing, each Conduit Lender
may, from time to time, with prior or concurrent notice to the Trust, the
Administrator, the Managing Agent for such Conduit Lender’s Facility Group, and
the Administrative Agent, in one transaction or a series of transactions, assign
all or a portion of its interest in its Facility Group’s Notes and its rights
and obligations under this Agreement and any other Transaction Documents to
which it is a party to a Conduit Assignee. Upon and to the extent of such
assignment by a Conduit Lender to a Conduit Assignee:
     (i) such Conduit Assignee shall be the owner of the assigned portion of the
related Facility Group’s Notes and the right to make Advances;
     (ii) unless otherwise provided for in an agreement among the Conduit
Assignee, the Administrative Agent and the Trust, the Managing Agent for the
Conduit Lender assignor will act as the Managing Agent for such Conduit
Assignee, with all corresponding rights and powers, express or implied, granted
to the Managing Agent hereunder or under the other Transaction Documents;
     (iii) such Conduit Assignee (and any related commercial paper issuer, if
such Conduit Assignee does not itself issue commercial paper) and their
respective Program Support Providers and other Related Parties shall have the
benefit of all the rights and protections provided to the Conduit Lender and its
Program Support Provider(s) herein and in the other Transaction Documents
(including any limitation on recourse against such Conduit Assignee or Related
Parties, any agreement not to file or join in the filing of a petition to
commence an insolvency proceeding against such Conduit Assignee, and the right
to assign to another Conduit Assignee as provided in this paragraph);
     (iv) such Conduit Assignee shall assume all (or the assigned or assumed
portion) of the Conduit Lender’s obligations, if any, hereunder or any other
Transaction Document, and the Conduit Lender shall be released from such
obligations, in each case to the extent of such assignment, and the obligations
of the Conduit Lender and such Conduit Assignee shall be several and not joint;
     (v) all distributions in respect of the Notes shall be made to the
applicable agent or Managing Agent, as applicable, on behalf of the Conduit
Lender and such Conduit Assignee on a pro rata basis according to their
respective interests;
     (vi) the defined terms and other terms and provisions of this Agreement and
the other Transaction Documents shall be interpreted in accordance with the
foregoing; and

123



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     (vii) if requested by the Administrative Agent or the Managing Agent with
respect to the Conduit Assignee, the parties will execute and deliver such
further agreements and documents and take such other actions as the
Administrative Agent or such Managing Agent may reasonably request to evidence
and give effect to the foregoing.
     No assignment by a Conduit Lender to a Conduit Assignee of all or any
portion of its interest in its Facility Group’s Notes shall in any way diminish
its related Alternate Lenders’ obligation under this Agreement to fund any
Advances not previously funded by the Conduit Lender or such Conduit Assignee.
     (e) In the event that a Conduit Lender makes an assignment to a Conduit
Assignee in accordance with clause (d) above, the Alternate Lenders in such
Conduit Lender’s Facility Group:
     (i) if requested by the related Managing Agent, shall terminate their
participation in the applicable Program Support Agreement related to the
assigning Conduit Lender to the extent of such assignment;
     (ii) if requested by the related Managing Agent, shall execute (either
directly or through a participation agreement, as determined by such Managing
Agent) the program support agreement related to such Conduit Assignee, to the
extent of such assignment, the terms of which shall be substantially similar to
those of the participation or other agreement entered into by such Alternate
Lender with respect to the applicable Program Support Agreement (or which shall
be otherwise reasonably satisfactory to the related Managing Agent and the
Alternate Lenders);
     (iii) if requested by the Conduit Assignee, shall enter into such
agreements as requested by the Conduit Assignee pursuant to which they shall be
obligated to provide funding to the Conduit Assignee on substantially the same
terms and conditions as is provided for in this Agreement in respect of the
Conduit Lender (or which agreements shall be otherwise reasonably satisfactory
to the Conduit Assignee and the Alternate Lenders); and
     (iv) shall take such actions as the Administrative Agent shall reasonably
request in connection therewith.
     (f) Notwithstanding the foregoing, each of the Administrator and the Trust
hereby agrees and consents to the assignment by any Conduit Lender from time to
time of all or any part of its rights under, interest in and title to the
Advances, the Pledged Collateral, this Agreement, and the other Transaction
Documents to any Program Support Provider.
     (g) If its related Managing Agent so elects, a Conduit Lender shall assign
(and each of the Administrator and the Trust consents to such assignment),
effective on the Assignment Date referred to below, all or such portions as may
be elected by the Conduit Lender of its interest in its Facility Group’s Note,
at such time to its related Alternate

124



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Lender(s); provided, however, that no such assignment shall take place pursuant
to this paragraph at a time when an Event of Bankruptcy with respect to such
Conduit Lender exists. No further documentation or action on the part of the
Conduit Lender shall be required to exercise the rights set forth in the
immediately preceding sentence, other than the giving of notice by its related
Managing Agent on behalf of the Conduit Lender referred to above and the
delivery by such related Managing Agent of a copy of such notice to each related
Alternate Lender (the date of the receipt by the applicable Managing Agent of
any such notice being the “Assignment Date”). Each related Alternate Lender
hereby agrees, unconditionally and irrevocably and under all circumstances,
without setoff, counterclaim or defense of any kind, to pay the full amount of
its Assignment Amount on such Assignment Date to its related Conduit Lender or
Conduit Lenders in immediately available funds to an account designated by the
related Managing Agent. Upon payment of its Assignment Amount, each such
Alternate Lender shall acquire an interest in such Facility Group’s Notes equal
to that transferred by the Conduit Lender. In the event that the aggregate of
the Assignment Amounts paid by any Facility Group’s Alternate Lenders pursuant
to this paragraph on any Assignment Date occurring is less than the principal
balance of the Notes of the applicable Conduit Lender on such Assignment Date,
then to the extent payments are therefore received by the applicable Managing
Agent hereunder in respect of such Notes in excess of the aggregate of the
unrecovered Assignment Amounts funded by the related Alternate Lenders, such
excess shall be remitted by the applicable Managing Agent to the applicable
Conduit Lenders.
     (h) By executing and delivering an assignment and assumption agreement, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows:
     (i) other than as provided in such assignment and assumption agreement, the
assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value or this
Agreement, the other Transaction Documents or any such other instrument or
document;
     (ii) the assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Administrator, SLM
Corporation, the Trust or any Affiliate thereof or the performance or observance
by the Administrator, SLM Corporation, the Trust or any Affiliate thereof of any
of their respective obligations under this Agreement or the other Transaction
Documents or any other instrument or document furnished pursuant hereto;
     (iii) such assignee confirms that it has received a copy of this Agreement
and each other Transaction Document and such other instruments, documents and
information as it has deemed appropriate to make its own credit

125



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
analysis and decision to enter into such assignment and assumption agreement and
to purchase such interest;
     (iv) such assignee will, independently and without reliance upon the
Administrative Agent, any Managing Agent, any other Lender, or any of their
respective Affiliates, or the assignor and based on such agreements, documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Transaction Documents;
     (v) such assignee appoints and authorizes the Administrative Agent and its
applicable Managing Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement, the other Transaction Documents and
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent or its applicable Managing Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto and to enforce its respective rights and interests in and under this
Agreement, the other Transaction Documents and the Pledged Collateral;
     (vi) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement and the other
Transaction Documents are required to be performed by it as the assignee of the
assignor; and
     (vii) such assignee agrees that it will not institute against the Conduit
Lenders any proceeding of the type referred to in Section 10.15 prior to the
date which is one year and one day (or, if longer, any applicable preference
period plus one day) after the payment in full of all CP issued by the Conduit
Lender (or any related commercial paper issuer, if the Conduit Lender does not
itself issue CP).
     (i) From and after the effective date specified in each assignment and
acceptance, (i) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such assignment and acceptance, have the
rights and obligations of the assigning Lender under this Agreement, (ii) the
assigning Lender shall, to the extent of the interest so assigned, be relieved
from its obligations hereunder and (iii) in the case of an assignment of all of
a Lender’s rights and obligations hereunder, such Lender shall cease to be a
party hereto provided that such Lender shall continue to be entitled to the
benefits of Sections 2.02(c), 2.15, 2.20 and 10.08 and Article VIII, in each
case solely with respect to facts and circumstances occurring prior to the
effective date of such assignment.
     (j) The Administrative Agent shall, acting solely for this purpose as an
agent of the Trust, maintain a register (the “Register”) on which it will record
the Lenders’ rights hereunder, and each assignment and acceptance and
participation. The Register shall include the names and addresses of the Lenders
(including all assignees, successors and participants). Failure to make any such
recordation, or any error in such recordation, shall not affect the Lenders’
obligations in respect of such rights. If a Lender assigns or sells a

126



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
participation in its rights hereunder, it shall provide the Trust and the
Administrative Agent with the information described in this paragraph and permit
the Trust to review such information as reasonably needed for the Trust and the
Administrative Agent to comply with its obligations under this Agreement or to
maintain the Obligations at all times in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations. The entries in the Register shall be conclusive, and the Trust, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Trust and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
     (k) Each Lender may at any time pledge or Grant a security interest in all
or any portion of its rights under this Agreement (including, without
limitation, rights to payment of principal and Yield) to secure its obligations,
including without limitation any pledge, grant, or assignment to secure
obligations to a Federal Reserve Bank, without notice to or consent of SLM
Corporation, the Administrator, the Trust or the Administrative Agent; provided,
that no such pledge or Grant of a security interest shall release a Lender from
any of its obligations under this Agreement, or substitute any such pledgee or
grantee for such Lender as a party to this Agreement.
     (l) Each initial Alternate Lender, LIBOR Lender and Committed Conduit
Lender hereto agrees that notwithstanding anything to the contrary set forth
herein, each such party may, in accordance with the terms of that certain side
letter dated the date hereof (the “Syndication Procedures Letter”), assign a
portion of its Commitment hereunder in accordance with the provisions of the
Syndication Procedures Letter.
     (m) Any Lender may, at any time after the termination of the Syndication
Period and subject to any restrictions set forth therein, without the consent
of, or notice to, the Trust or the Administrative Agent, sell participations to
any Person (other than a natural person or the Trust or any of the Trust’s
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or its interest in its Facility Group’s Notes owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; (iii) the Trust and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement;
and (iv) such Lender shall obtain from the Participant, on behalf of the
Administrator, a confidentiality agreement consistent with the restrictions set
forth in Section 10.12 or a written agreement to comply with the provisions of
Section 10.12.
     Section 10.05. Survival. The rights and remedies with respect to any breach
of a representation and warranty made by or on behalf of the Trust pursuant to
Article V and the indemnification and payment provisions of Articles VIII and IX
and Sections 2.14, 2.15, 2.20, 10.06, 10.07, 10.08, 10.09, 10.10, 10.12, 10.14,
10.15, 10.16 and 10.17 shall be continuing and shall survive the termination of
this Agreement and, with respect to the Administrative Agent’s,

127



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
the Syndication Agent’s, each Managing Agent’s and the Eligible Lender Trustee’s
rights under Articles VIII, IX and X, the removal or resignation of the
Administrative Agent, the Syndication Agent, such Managing Agent or the Eligible
Lender Trustee.
     Section 10.06. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
     Section 10.07. Submission to Jurisdiction; Waiver of Jury Trial;
Appointment of Service Agent.
     (a) EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. NOTHING IN THIS SECTION 10.07 SHALL AFFECT THE RIGHT
OF THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE MANAGING AGENTS OR THE
NOTE PURCHASERS TO BRING ANY ACTION OR PROCEEDING AGAINST THE TRUST OR THE
ADMINISTRATOR OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS.
     (b) EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.
     (c) The Trust and the Administrator each hereby appoint CT Corporation
located at 111 Eighth Avenue, New York, New York 10011 as the authorized agent
upon whom process may be served in any action arising out of or based upon this
Agreement, the other Transaction Documents to which such Person is a party or
the transactions contemplated hereby or thereby that may be instituted in the
United States District Court for the Southern District of New York and of any
New York State court sitting in The City

128



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
of New York by the Administrative Agent or the Note Purchasers or any successor
or assignee of any of them.
     Section 10.08. Costs and Expenses. The Trust agrees to pay, on or before
the 30th day following the date of demand, all reasonable and customary costs,
fees and expenses of the Eligible Lender Trustee, the Administrative Agent, the
Syndication Agent, the Lead Arrangers, the Managing Agents, the Lenders or the
Program Support Providers incurred in connection with the due diligence,
negotiation, preparation, execution, delivery, renewal or any amendment or
modification of, or any waiver or consent issued in connection with, this
Agreement, any Program Support Agreement or any other Transaction Document,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Eligible Lender Trustee, the Administrative Agent, the
Syndication Agent, the Lead Arrangers, the Managing Agents, the Lenders or the
Program Support Providers with respect thereto and all costs, fees and expenses,
if any (including the applicable Rating Agency fees and reasonable auditors’ and
counsel fees and expenses), incurred by the Eligible Lender Trustee, the
Administrative Agent, the Syndication Agent, the Lead Arrangers, the Managing
Agents, the Lenders or the Program Support Providers in connection with the
enforcement of this Agreement and the other Transaction Documents.
Notwithstanding the foregoing, each of the Managing Agents, the Lenders and the
Program Support Providers agrees that the Trust shall only be required to pay
amounts for legal fees and expenses of not more than two law firms engaged by
the Administrative Agent or the Syndication Agent, as applicable, on behalf of
the Secured Creditors, unless otherwise agreed to by the Trust in its sole
discretion. Each of SLM Education Credit Finance Corporation and the
Administrator agrees to pay such required payments on behalf of the Trust on the
Closing Date to the extent such expenses are properly invoiced prior to the
Closing Date.
     Section 10.09. Bankruptcy Non-Petition and Limited Recourse.
Notwithstanding any other provision of this Agreement, each party hereto (other
than the Trust) covenants and agrees that it shall not, prior to the date which
is one year and one day (or, if longer, any applicable preference period plus
one day) after payment in full of the Notes, institute against, or join any
other Person in instituting against, the Trust, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or any similar proceeding
under any federal or state bankruptcy or similar law; provided, that nothing in
this provision shall preclude or be deemed to stop any party hereto (a) from
taking any action prior to the expiration of the aforementioned one year and one
day period in (i) any case or proceeding voluntarily filed or commenced by the
Trust or (ii) any involuntary insolvency proceeding filed or commenced against
the Trust by any Person other than a party hereto or (b) from commencing against
the Trust or the Pledged Collateral any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency or a liquidation proceeding. The
obligations of the Trust under this Agreement are limited recourse obligations
payable solely from the Pledged Collateral and, following realization of the
Pledged Collateral and its application in accordance with the terms hereof, any
outstanding obligations of the Trust hereunder shall be extinguished and shall
not thereafter revive. In addition, no recourse shall be had for any amounts
payable or any other obligations arising under this Agreement against any
officer, member, director, employee, partner or security holder of the Trust or
any of its successors or assigns. The provisions of this Section shall survive
the termination of this Agreement.

129



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
     Section 10.10. Recourse Against Certain Parties. No recourse under or with
respect to any obligation, covenant or agreement (including, without limitation,
the payment of any fees or any other obligations) of the Eligible Lender
Trustee, the Administrative Agent, the Syndication Agent, the Managing Agents,
the Lenders or the Program Support Providers as contained in this Agreement or
any other agreement, instrument or document entered into by it pursuant hereto
or in connection herewith shall be had against any administrator of the Eligible
Lender Trustee, the Administrative Agent, the Syndication Agent, the Managing
Agents, the Lenders or the Program Support Providers or any incorporator,
Affiliate, stockholder, officer, employee or director of the Eligible Lender
Trustee, the Administrative Agent, the Syndication Agent, the Managing Agents,
the Lenders or the Program Support Providers or of any such administrator, as
such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that the agreements of the Eligible Lender Trustee, the
Administrative Agent, the Syndication Agent, the Managing Agents, the Lenders
and the Program Support Providers contained in this Agreement and all of the
other agreements, instruments and documents entered into by the Eligible Lender
Trustee, the Administrative Agent, the Syndication Agent, the Managing Agents,
the Lenders or the Program Support Providers pursuant hereto or in connection
herewith are, in each case, solely the corporate obligations of the Eligible
Lender Trustee, the Administrative Agent, the Syndication Agent, the Managing
Agents, the Lenders or the Program Support Providers, as applicable. No personal
liability whatsoever shall attach to or be incurred by any administrator of the
Eligible Lender Trustee, the Administrative Agent, the Syndication Agent, the
Managing Agents, the Lenders or the Program Support Providers or any
incorporator, stockholder, Affiliate, officer, employee or director thereof or
any such administrator, as such, or any of them, under or by reason of any of
the obligations, covenants or agreements of the Eligible Lender Trustee, the
Administrative Agent, the Syndication Agent, the Managing Agents, the Lenders or
the Program Support Providers contained in this Agreement or in any other such
instruments, documents or agreements, or which are implied therefrom, and any
and all personal liability of every such administrator and each incorporator,
stockholder, Affiliate, officer, employee or director of the Eligible Lender
Trustee, the Administrative Agent, the Syndication Agent, the Managing Agents,
the Lenders or the Program Support Providers or of any such administrator, or
any of them, for breaches by the Eligible Lender Trustee, the Administrative
Agent, the Syndication Agent, the Managing Agents, the Lenders or the Program
Support Providers of any such obligations, covenants or agreements, which
liability may arise either at common law or at equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement. The provisions of this
Section shall survive the termination of this Agreement and, with respect to the
rights of the Eligible Lender Trustee, the Administrative Agent, the Syndication
Agent or the Managing Agents, the resignation or removal of the Eligible Lender
Trustee, the Administrative Agent, the Syndication Agent or the Managing Agents.
     Section 10.11. Execution in Counterparts; Severability. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery by facsimile or electronic mail of an executed signature
page of this Agreement or any other Transaction Document shall be effective as
delivery of an executed counterpart hereof. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity,

130



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
     Section 10.12. Confidentiality.
     (a) Each of the Administrative Agent, the Syndication Agent, the Managing
Agents and the Lenders agrees to keep confidential and not disclose any
non-public information or documents related to the Trust or any Affiliate of the
Trust delivered or provided to such Person in connection with this Agreement,
any other Transaction Document or the transactions contemplated hereby or
thereby and which are clearly identified in writing by the Trust or such
Affiliate as being confidential; provided, however, that each of the foregoing
may disclose such information:
     (i) to the extent required or deemed necessary and/or advisable by such
Person’s counsel in any judicial, regulatory, arbitration or governmental
proceeding or under any law, regulation, order, subpoena or decree;
     (ii) to its officers, directors, employees, accountants, auditors and
outside counsel, in each case, provided they are informed of the confidentiality
thereof and agree to maintain such confidentiality;
     (iii) to any Program Support Provider, any potential Program Support
Provider, or any assignee or participant or potential assignee or participant of
any Program Support Provider, provided they are informed of the confidentiality
thereof and agree to maintain such confidentiality;
     (iv) to any assignee, participant or potential assignee or participant of
or with any of the foregoing;
     (v) in connection with the enforcement hereof or of any of the other
Transaction Documents or any Program Support Agreement;
     (vi) to any Rating Agency rating the Notes, the CP of the Conduit Lenders
or rating SLM Corporation; and
     (vii) to such other Persons as may be approved by the Trust.
     Notwithstanding the foregoing, the foregoing obligations shall not apply to
any such information, documents or portions thereof that (x) were of public
knowledge or literature generally available to the public at the time of such
disclosure; or (y) have become part of the public domain by publication or
otherwise, other than as a result of the failure of such party or any of its
respective employees, directors, officers, advisors, accountants, auditors, or
legal counsel to preserve the confidentiality thereof.
     (b) Each of the Trust and the Administrator hereby agrees that it will not
disclose the contents of this Agreement or any other Transaction Document or any
other proprietary or confidential information of or with respect to any Note
Purchaser, any Managing Agent, the Administrative Agent, the Syndication Agent
or any Program

131



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
Support Provider to any other Person except (i) its auditors and attorneys,
employees or financial advisors (other than any commercial bank) and any
nationally recognized statistical rating organization, provided such auditors,
attorneys, employees, financial advisors or rating agencies are informed of the
highly confidential nature of such information or (ii) as otherwise required by
applicable law or order of a court of competent jurisdiction.
     (c) Notwithstanding any other provision herein to the contrary, each of the
parties hereto (and each employee, representative or other agent of each such
party) may disclose to any and all persons, without limitation of any kind, any
information with respect to the United States federal, state and local “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated by the Transaction
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such party or its representatives relating to
such tax treatment and tax structure; provided, that no person may disclose the
name of or identifying information with respect to any party identified in the
Transaction Documents or any pricing terms or other nonpublic business or
financial information that is unrelated to the United States federal, state and
local tax treatment of the transaction and is not relevant to understanding the
United States federal, state and local tax treatment of the transaction, without
complying with the provisions of Section 10.12(a); provided further, that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the United States federal, state and
local tax treatment or tax structure of the transactions contemplated hereby.
     Section 10.13. Section Titles. The section titles contained in this
Agreement shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties.
     Section 10.14. Entire Agreement. This Agreement, including all Exhibits,
Schedules and Appendices and other documents attached hereto or incorporated by
reference herein, together with the other Transaction Documents constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all other negotiations, understandings and representations, oral or
written, with respect to the subject matter hereof.
     Section 10.15. No Petition. Each of the Trust, the Administrator, the
Eligible Lender Trustee, the Administrative Agent, the Syndication Agent and the
Managing Agents hereby covenants and agrees with respect to each Conduit Lender
that, prior to the date which is one year and one day (or, if longer, any
applicable preference period plus one day) after the payment in full of all
outstanding indebtedness of such Conduit Lender (or its related commercial paper
issuer), it will not institute against or join any other person or entity in
instituting against such Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States. The
foregoing shall not limit the rights of the Trust, the Administrator, the
Eligible Lender Trustee, the Administrative Agent, the Syndication Agent or the
Managing Agents to file any claim in, or otherwise take any action with respect
to, any insolvency

132



--------------------------------------------------------------------------------



 



Rendezvous Note Purchase and Security Agreement
proceeding instituted against any Conduit Lender by a Person other than the
Trust, the Administrator, the Eligible Lender Trustee, the Administrative Agent,
the Syndication Agent or the Managing Agents, as applicable. The provisions of
this Section shall survive the termination of this Agreement.
     Section 10.16. Excess Funds. Notwithstanding any provisions contained in
this Agreement to the contrary, no Conduit Lender shall, nor shall be obligated
to, pay any amount pursuant to this Agreement unless (i) such Conduit Lender has
received funds which may be used to make such payment and which funds are not
required to repay its CP when due and (ii) after giving effect to such payment,
either (x) such Conduit Lender could issue CP to refinance all of its
outstanding CP (assuming such outstanding CP matured at such time) in accordance
with the program documents governing such Conduit Lender’s securitization
program or (y) all of such Conduit Lender’s CP are paid in full. Any amount
which a Conduit Lender does not pay pursuant to the operation of the preceding
sentence shall not constitute a claim (as defined in §101 of the Bankruptcy
Code) against or corporate obligation of such Conduit Lender for any such
insufficiency unless and until such Conduit Lender satisfies the provisions of
clauses (i) and (ii) above.
     Section 10.17. Eligible Lender Trustee.
     (a) The parties hereto agree that the Eligible Lender Trustee shall be
afforded all of the rights, immunities and privileges afforded to the Eligible
Lender Trustee under the Trust Agreement in connection with its execution of
this Agreement.
     (b) Notwithstanding the foregoing, none of the Secured Parties shall have
recourse to the assets of the Eligible Lender Trustee in its individual capacity
in respect of the obligations of the Trust. The parties hereto acknowledge and
agree that The Bank of New York Trust Company N.A. and any successor eligible
lender trustee is entering into this Agreement solely in its capacity as
Eligible Lender Trustee, and not in its individual capacity, and in no case
shall The Bank of New York Trust Company N.A. (or any person acting as successor
eligible lender trustee) be personally liable for or on account of any of the
statements, representations, warranties, covenants or obligations stated to be
those of the Trust, all such liability, if any, being expressly waived by the
parties hereto, any person claiming by, through, or under any such party.
     Section 10.18. USA PATRIOT Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Trust that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Trust, which information includes the
name and address of the Trust and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Trust in accordance
with the Patriot Act.

133



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  THE TRUST:    
 
                RENDEZVOUS FUNDING I    
 
           
 
  By:   THE BANK OF NEW YORK TRUST COMPANY,
N.A., not in its individual capacity but solely in its capacity as Eligible
Lender Trustee under the Amended and Restated Trust Agreement dated as of the
Closing Date by and among the Depositor, the Delaware Trustee and the Eligible
Lender Trustee    
 
           
 
  By:   /s/ Michael G. Ruppel
 
Name: Michael G. Ruppel    
 
      Title: Vice President    
 
                THE ELIGIBLE LENDER TRUSTEE:    
 
               
THE BANK OF NEW YORK TRUST COMPANY, N.A., not in its individual capacity but
solely in its capacity as Eligible Lender Trustee under the Amended and Restated
Trust Agreement dated as of the Closing Date by and among the Depositor, the
Delaware Trustee and the Eligible Lender Trustee
   
 
           
 
  By:   /s/ Michael G. Ruppel
 
Name: Michael G. Ruppel    
 
      Title: Vice President    

134



--------------------------------------------------------------------------------



 



            THE ADMINISTRATOR:

SALLIE MAE, INC.
      By:   /s/ Mark W. Daly         Name:   Mark W. Daly        Title:   Senior
Vice President     

135



--------------------------------------------------------------------------------



 



                  THE ADMINISTRATIVE AGENT:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Maureen L. Macan
 
Name: Maureen L. Macan    
 
      Title: Managing Director    
 
                BANK OF AMERICA, N.A., as securities
intermediary and depositary bank with respect to the Trust Accounts    
 
           
 
  By:   /s/ Maureen L. Macan
 
Name: Maureen L. Macan    
 
      Title: Managing Director    
 
                LEAD ARRANGER:    
 
                BANC OF AMERICA SECURITIES LLC    
 
           
 
  By:   /s/ Maureen L. Macan
 
Name: Maureen L. Macan    
 
      Title: Managing Director    

136



--------------------------------------------------------------------------------



 



[Rendezvous Note Purchase and Security Agreement]

                  BANK OF AMERICA FACILITY GROUP:    
 
                CONDUIT LENDERS:    
 
                KITTY HAWK FUNDING COMPANY LLC    
 
           
 
  By:   /s/ Philip A. Martone
 
Name: Philip A. Martone    
 
      Title: Vice President    
 
                YC SUSI TRUST    
 
           
 
  By:   BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative Trustee    
 
           
 
  By:   /s/ Maureen L. Macan
 
Name: Maureen L. Macan    
 
      Title: Managing Director    
 
                MANAGING AGENT:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Maureen L. Macan
 
Name: Maureen L. Macan    
 
      Title: Managing Director    
 
                ALTERNATE LENDER:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Maureen L. Macan
 
Name: Maureen L. Macan    
 
      Title: Managing Director    

137



--------------------------------------------------------------------------------



 



                  THE SYNDICATION AGENT:    
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ George S. Wilkins
 
Name: George S. Wilkins    
 
      Title: Executive Director    
 
                LEAD ARRANGER:    
 
                J.P. MORGAN SECURITIES INC.    
 
           
 
  By:   /s/ George S. Wilkins
 
Name: George S. Wilkins    
 
      Title: Executive Director    

 



--------------------------------------------------------------------------------



 



                  JPMORGAN FACILITY GROUP:    
 
                CONDUIT LENDERS:    
 
                CHARIOT FUNDING LLC    
 
           
 
  By:   JPMORGAN CHASE BANK, N.A., its    
 
  attorney-in-fact    
 
           
 
  By:   /s/ George S. Wilkins
 
Name: George S. Wilkins    
 
      Title: Executive Director    
 
                FALCON ASSET SECURITIZATION COMPANY LLC    
 
                By: JPMORGAN CHASE BANK, N.A., its
attorney-in-fact    
 
           
 
  By:   /s/ George S. Wilkins
 
Name: George S. Wilkins    
 
      Title: Executive Director    
 
                JS SILOED TRUST    
 
                By: JPMORGAN CHASE BANK, N.A., its
Administrative Trustee    
 
           
 
  By:   /s/ George S. Wilkins
 
Name: George S. Wilkins    
 
      Title: Executive Director    
 
                PARK AVENUE RECEIVABLES COMPANY, LLC    
 
                By: JPMORGAN CHASE BANK, N.A., its
attorney-in-fact    
 
           
 
  By:   /s/ George S. Wilkins
 
Name: George S. Wilkins    
 
      Title: Executive Director    

 



--------------------------------------------------------------------------------



 



                  MANAGING AGENT:    
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ George S. Wilkins
 
Name: George S. Wilkins    
 
      Title: Executive Director    
 
                ALTERNATE LENDER:    
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ George S. Wilkins
 
Name: George S. Wilkins    
 
      Title: Executive Director    

 



--------------------------------------------------------------------------------



 



                  CO-LEAD ARRANGER:

BARCLAYS BANK PLC    
 
           
 
  By:   /s/ Jeffrey Goldberg
 
Name: Jeffrey Goldberg    
 
      Title: Associate Director    

                  BARCLAYS FACILITY GROUP:

COMMITTED CONDUIT LENDER:

SHEFFIELD RECEIVABLES CORPORATION    
 
           
 
  By:   BARCLAYS BANK PLC, as attorney-in-fact    
 
           
 
  By:   /s/ Janette Lieu
 
Name: Janette Lieu    
 
      Title: Director    
 
                MANAGING AGENT:

BARCLAYS BANK PLC    
 
           
 
  By:   /s/ Jeffrey Goldberg
 
Name: Jeffrey Goldberg    
 
      Title: Associate Director    

 



--------------------------------------------------------------------------------



 



                  CO-LEAD ARRANGER:

THE ROYAL BANK OF SCOTLAND PLC    
 
           
 
  By:   /s/ David Viney
 
Name: David Viney    
 
      Title: Managing Director    
 
                RBS GREENWICH FACILITY GROUP:

CONDUIT LENDER:

THAMES ASSET GLOBAL SECURITIZATION NO. 1, INC.    
 
           
 
  By:   /s/ R. Douglas Donaldson
 
Name: R. Douglas Donaldson    
 
      Title: Treasurer    
 
                MANAGING AGENT:

THE ROYAL BANK OF SCOTLAND PLC    
 
           
 
  By:   /s/ David Viney
 
Name: David Viney    
 
      Title: Managing Director    

                  ALTERNATE LENDER:

THE ROYAL BANK OF SCOTLAND PLC,
NEW YORK BRANCH    
 
                By: GREENWICH CAPITAL MARKETS, INC.,
       as agent      
 
  By:   /s/ Fergus Small
 
Name: Fergus Small    
 
      Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  CO-LEAD ARRANGER:

DEUTSCHE BANK SECURITIES INC.    
 
           
 
  By:   /s/ Sumeet Wadhera
 
Name: Sumeet Wadhera    
 
      Title: Director      
 
  By:   /s/ Peter Kim
 
Name: Peter Kim    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK FACILITY GROUP:

CONDUIT LENDER:

GEMINI SECURITIZATION CORP., LLC    
 
           
 
  By:   /s/ R. Douglas Donaldson
 
Name: R. Douglas Donaldson    
 
      Title: Treasurer    
 
                MANAGING AGENT:

DEUTSCHE BANK AG, NEW YORK BRANCH    
 
           
 
  By:   /s/ Sumeet Wadhera
 
Name: Sumeet Wadhera    
 
      Title: Director    
 
           
 
  By:   /s/ Peter Kim
 
Name: Peter Kim    
 
      Title: Vice President    
 
                ALTERNATE LENDER:

DEUTSCHE BANK AG, NEW YORK BRANCH    
 
           
 
  By:   /s/ Sumeet Wadhera
 
Name: Sumeet Wadhera    
 
      Title: Director    
 
           
 
  By:   /s/ Peter Kim
 
Name: Peter Kim    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  ARRANGER:

CREDIT SUISSE, NEW YORK BRANCH    
 
           
 
  By:   /s/ Josh Borg
 
Name: Josh Borg    
 
      Title: Director      
 
  By:   /s/ Mark Golombeck
 
Name: Mark Golombeck    
 
      Title: Director    
 
                CREDIT SUISSE FACILITY GROUP:

CONDUIT LENDER:

ALPINE SECURITIZATION CORPORATION    
 
           
 
  By:   /s/ Mark Lengel
 
Name: Mark Lengel    
 
      Title: Attorney-In-Fact    
 
           
 
  By:   /s/ Alex Smith
 
Name: Alex Smith    
 
      Title: Attorney-In-Fact    
 
                MANAGING AGENT:

CREDIT SUISSE, NEW YORK BRANCH    
 
           
 
  By:   /s/ Josh Borg
 
Name: Josh Borg    
 
      Title: Director      
 
  By:   /s/ Mark Golombeck
 
Name: Mark Golombeck    
 
      Title: Director    

 



--------------------------------------------------------------------------------



 



[Rendezvous Note Purchase and Security Agreement]

                  ALTERNATE LENDER:

CREDIT SUISSE, NEW YORK BRANCH    
 
           
 
  By:   /s/ Josh Borg
 
Name: Josh Borg    
 
      Title: Director    
 
           
 
  By:   /s/ Mark Golombeck
 
Name: Mark Golombeck    
 
      Title: Director    

2



--------------------------------------------------------------------------------



 



          Agreed and acknowledged
with respect to Section 3.09, the first sentence of Section 6.28, Section 8.02
and Section 10.01(a):
 
        SLM CORPORATION    
 
       
By:
  /s/ J. Lance Franke
 
Name: J. Lance Franke    
 
  Title: Executive Vice President    

          Agreed and acknowledged
with respect to Section 10.01(a) and the last sentence of Section 10.08:
 
        SLM EDUCATION CREDIT FINANCE CORPORATION
 
       
By:
  /s/ Mark L. Heleen
 
Name: Mark L. Heleen    
 
  Title: Senior Vice President    

 